            Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 1 of 119



 1   Joshua H. Haffner, SBN 188652
     (jhh@haffnerlawyers.com)
 2   Graham G. Lambert, SBN 303056
     (gl@haffnerlawyers.com)
 3   HAFFNER LAW PC
     445 South Figueroa St., Suite 2625
 4   Los Angeles, California 90071
     Telephone: (213) 514-5681
 5   Facsimile: (213) 514-5682
 6   Paul D. Stevens, SBN 207107
     (pstevens@stevenslc.com)
 7
     STEVENS, LC
 8   1855 Industrial Street, Suite 518
     Los Angeles, California 90021
 9   Telephone: (213) 270-1211
     Facsimile: (213) 270-1223
10
     Attorneys for Plaintiffs James C. Kang,
11   Michael Moses, Jacqueline Ibarra, and the Certified Class
12   Additional Counsel on following page
13                                  UNITED STATES DISTRICT COURT
14                               NORTHERN DISTRICT OF CALIFORNIA
15    JAMES C. KANG, an individual,                  Case No. 5:17-cv-06220-BLF
      MICHAEL MOSES, an individual, on
16                                                   Case No. 5:21-cv-00071-BLF
      behalf of themselves and all others
17    similarly situated,
                                 Plaintiffs,         DECLARATION OF PAUL D. STEVENS,
18                           v.                      IN SUPPORT OF PLAINTIFFS’ MOTION
                                                     FOR PRELIMINARY APPROVAL OF
19    WELLS FARGO BANK, N.A.; and                    PROPOSED CLASS ACTION
      DOES 1 through 10, inclusive,                  SETTLEMENT
20
                               Defendant.
21    _________________________________
                                                     Date: August 5, 2021
      PATRICIA BARRERAS, an individual,              Time: 9:00 a.m.
22    JACQUELINE F. IBARRA, an                       Location: Courtroom 3
      individual, on behalf of themselves and
23    all others similarly situated,
                                   Plaintiffs,
24

25                             v.

26    WELLS FARGO BANK, N.A.; and
      DOES 1 through 10, inclusive,
27
                           Defendant.
28   (continued from previous page)


     DECLARATION OF PAUL D. STEVENS, ESQ. IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION
                                                      SETTLEMENT
            Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 2 of 119


 1   Michael Rubin, SBN 80618
 2   mrubin@altshulerberzon.com
     Eileen B. Goldsmith, SBN 218029
 3   egoldsmith@altshulerberzon,com
     ALTSHULER BERZON LLP
 4   177 Post Street, Suite 300
     San Francisco, CA 94108
 5   Telephone: (415) 421-7151
 6   Facsimile: (415) 362-8064

 7   Attorneys for Plaintiffs James C. Kang,
     Michael Moses, Jacqueline Ibarra, and the Certified Class
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       -1–
       DECLARATION OF PAUL D. STEVENS IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION
                                                     SETTLEMENT
            Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 3 of 119


                               DECLARATION OF PAUL D. STEVENS, ESQ.
 1
     I, Paul D. Stevens, declare as follows:
 2
            1.      I am an attorney admitted and licensed to practice in the state of California and before
 3
     all of the United States District Courts in the State of California as well as the Ninth Circuit Court of
 4
     Appeals. I am a member in good standing and have never been subject to discipline by any court.
 5
            2.      I am the owner of the law firm of Stevens, LC. I am co-Class Counsel in this matter
 6
     and the related action of Barreras and Ibarra v. Wells Fargo Bank, N.A. (“Ibarra”), N.D. Cal. Case
 7
     No. 3:21-cv-00071-BLF (formerly C.D. Cal. Case No. 2:17-cv-04344-PA-AS). Detailed information
 8
     about my qualifications and experience is included in this declaration starting at paragraph 46. I
 9
     have personal knowledge of the matters stated herein. If called as a witness, I could and would testify
10
     truthfully and competently thereto under oath.
11
            3.      I submit this declaration in support of Class Counsel’s Motion for Preliminary
12
     Approval of Proposed Class Action Settlement.
13
            4.      Attached hereto as Exhibit 1 is a true and correct copy of the fully executed global
14
     settlement agreement in this action and the related Ibarra action.
15
            Background of the Litigation
16
            5.      I currently serve as co-class counsel with Joshua H. Haffner in Kang and Ibarra. Both
17
     cases involve the same mortgage loan officer positions and commission-based pay plan and both
18
     alleged a failure to compensate class members for rest breaks.
19
            6.      I associated Joshua Haffner and Haffner Law, with whom I have an 18-year working
20
     relationship, to co-counsel the original Ibarra lawsuit and contribute expertise and manpower. We
21
     filed the original Ibarra lawsuit on March 17, 2017. We later filed the Kang action in this Court on
22
     October 27, 2017, and filed Moses v. Wells Fargo Bank, N.A., N.D. Cal. Case No. 3:18-cv-06679 in
23
     this Court on November 2, 2018. Kang and Moses were subsequently consolidated.
24
            7.      Below, I describe the background of the Ibarra and Kang cases and the ultimate
25
     global settlement reached to resolve all claims asserted in the two cases.
26

27

28


                                                         1
     DECLARATION OF PAUL D. STEVENS, ESQ. IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION
                                                      SETTLEMENT
             Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 4 of 119


 1           Ibarra v. Wells Fargo

 2           8.     Ibarra was filed on March 17, 2017 in the Los Angeles Superior Court and was

 3   thereafter removed to the U.S. District Court for the Central District of California (Case No.

 4   2:17-cv-04344-PA-AS). (Ibarra Dkt. 1-1). In Ibarra, Plaintiffs alleged a single claim of rest

 5   break violations under Labor Code §226.7 on behalf of a class of HMCs employed by Wells

 6   Fargo in California. Plaintiffs alleged that under Vaquero v. Stoneledge Furniture, LLC, 9

 7   Cal.App.5th 98 (2017), Wells Fargo’s HMC commission-based compensation structure

 8   unlawfully failed to separately compensate class members for their non-working rest period

 9   time.

10           9.     On July 25, 2017, pursuant to the parties’ stipulation, Judge Percy Anderson

11   certified a class comprised of all HMCs employed by Wells Fargo in California at any time

12   between March 13, 2013 and August 1, 2017. (Ibarra Dkt. 18).

13           10.    Following discovery, the parties brought cross-motions for summary judgment

14   based on stipulated facts. On January 19, 2018, Judge Anderson granted Plaintiffs’ motion for

15   summary adjudication as to liability and denied Defendant’s cross-motion for summary

16   judgment, concluding that Wells Fargo was liable for providing legally noncompliant rest breaks

17   in violation of California law. (Ibarra Dkt. 35).

18           11.    The parties also conducted discovery regarding the damages calculations and

19   retained damages experts. Class Counsel worked extensively with our damages expert to

20   develop damages calculations for the Ibarra class. We then met and conferred extensively with

21   Defendant’s counsel and their damages expert regarding Defendant’s damages calculations.

22   Ultimately, the parties were able to reach a stipulation regarding the amount of damages that

23   would be owed to the Ibarra class depending on which side’s legal theories prevailed.

24           12.    The district court determined the amount of damages owed to the class, based on

25   the parties’ stipulated facts and trial briefs. The principal dispute regarding the measure of

26   damages concerned the interpretation of the premium pay language in Labor Code §226.7, which

27   defined that premium as “one hour of additional pay at the employee’s regular rate of

28   compensation. At the time, no California appellate court had addressed how that statutory


                                                       -2–
       DECLARATION OF PAUL D. STEVENS IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION
                                                     SETTLEMENT
            Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 5 of 119


 1   provision should be construed, i.e., what components of an employee’s pay should be included

 2   in calculating that employee’s “regular rate of compensation.” Plaintiffs contended that

 3   calculation of Section 226.7 premium pay must include all nondiscretionary remuneration to the

 4   employee (much as the term “regular rate of pay” is construed in wage-and-hour law, including

 5   California overtime law), while Wells Fargo contended that the premium pay calculation must be

 6   based solely on the $12-per-hour advances against commissions provided by Wells Fargo.

 7   (Ibarra Dkt. 50).

 8          13.    The parties stipulated that the classwide damages would be $97,284,817.91 if

 9   Plaintiffs’ interpretation of Section 226.7 were correct, and $24,472,114.36 if Defendant’s

10   interpretation were correct. On May 8, 2018, Judge Anderson issued findings of fact and

11   conclusions of law in which he ruled that Plaintiffs’ calculation was correct. Judge Anderson

12   also rejected Wells Fargo’s argument that 961 class members had not suffered any damages and

13   should be excluded from any relief. Judge Anderson then entered judgment in favor of the class

14   in the amount of $97,284,817.91. (Ibarra Dkt. 50).

15          14.    Wells Fargo appealed the judgment, arguing that it was not liable to the class at

16   all, and that even if liability could be established, Judge Anderson should have accepted Wells

17   Fargo’s construction of Section 226.7 and, therefore, the lower stipulated amount. Plaintiffs

18   retained experienced appellate counsel from Altshuler Berzon LLP, Michael Rubin and Eileen

19   Goldsmith, to defend the trial court’s judgment on appeal.

20          15.    Although Mr. Haffner and I, as Class Counsel, timely requested an award of

21   attorneys’ fees and expenses from the common fund created in Ibarra, we have not received

22   payment of any fees and expenses from the Ibarra case. Judge Anderson initially awarded fees

23   after entering judgment in favor of the Ibarra class in May 2018, but we appealed that amount

24   (on the ground that it failed to reflect the governing California law common-fund fee principles)

25   and then agreed to stay all proceedings on that fees appeal pending the Ninth Circuit’s resolution

26   of the underlying merits in Wells Fargo’s appeal from the Ibarra judgment. After the Ninth

27   Circuit’s decision, which affirmed liability but remanded for the district court to revisit the

28   amount of the class members’ judgment once the California Supreme Court decided Ferra v.


                                                       -3–
       DECLARATION OF PAUL D. STEVENS IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION
                                                     SETTLEMENT
            Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 6 of 119


 1   Loews Hollywood Hotel, Cal. Sup. Ct. No. S259172, our fee appeal was administratively closed

 2   on June 3, 2020, without prejudice, as more fully described below. To avoid unnecessary

 3   procedural complexity, the proposed global settlement of Ibarra and Kang provides for a single

 4   award of attorneys’ fees and litigation expenses to Class Counsel for all work performed in both

 5   actions.

 6          16.     Ferra, which like Ibarra and Kang involved a dispute over the proper construction

 7   of Labor Code §226.7(c) and what components of an employee’s pay should be included in that

 8   employee’s “regular rate of compensation,” was filed in the California Court of Appeal in June

 9   2017. My co-counsel and I became aware of the pendency of Ferra during our Ninth Circuit

10   briefing on the merits in Ibarra, and we recognized that the Ninth Circuit might defer to the

11   construction of Section 226.7 adopted by the California Court of Appeal in determining how the

12   state’s highest court – i.e., the California Supreme Court – might construe that statute. As part of

13   our effort to most effectively represent the Ibarra and Kang classes, we commissioned our

14   appellate counsel from Altshuler Berzon to submit an amicus brief in Ferra in support of our

15   construction, and plaintiff Ferra’s construction, of Section 226.7(c), the critical statutory

16   provision in our cases and in Ferra, which had never before been construed by any California

17   appellate court. One of our Altshuler Berzon attorneys participated in the oral argument before

18   the Court of Appeal in Ferra.

19          17.     A few weeks before the Ninth Circuit oral argument in Ibarra on Wells Fargo’s

20   appeal, the Court of Appeal panel issued its decision in Ferra v. Loews Hollywood Hotel, 40

21   Cal.App.5th 1239 (2019). The panel majority ruled in favor of Wells Fargo, holding that

22   premium pay under Section 226.7 should be calculated based solely on an employee’s base

23   hourly rate of pay, not on all forms of nondiscretionary remuneration to the employee as we had

24   urged. Ferra, 40 Cal.App.5th at 1246-52. In a powerful and comprehensive dissent, Justice Lee

25   Smalley Edmon systematically refuted each of the majority’s arguments and explained that the

26   Legislature and Industrial Welfare Commission intended premium pay under Section 226.7 and

27   its Wage Order counterpart to be calculated based on all forms of nondiscretionary remuneration

28   to the employee, just as overtime pay premium is calculated under California law. Id. at 1255-


                                                       -4–
       DECLARATION OF PAUL D. STEVENS IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION
                                                     SETTLEMENT
            Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 7 of 119


 1   68. With our support and advice, the plaintiff in Ferra successfully sought review in the

 2   California Supreme Court. See Cal. S.Ct. Case No. S259172. Class Counsel and our appellate

 3   counsel from Altshuler Berzon filed an amicus brief in support of reversal and provided

 4   additional assistance to counsel for Ferra with respect to her Supreme Court petition and

 5   briefing. Ferra is now fully briefed in the California Supreme Court and awaits the scheduling

 6   of oral argument.

 7          18.     On April 15, 2020, the Ninth Circuit entered a memorandum decision remanding

 8   Ibarra to the district court. The Ninth Circuit affirmed the district court’s liability finding;

 9   instructed the district court to order a distribution to the class of $24,472,114.36, which was the

10   amount the parties had stipulated would be owed if Wells Fargo’s statutory interpretation were

11   correct; and further instructed the district court to hold the case in abeyance pending the outcome

12   of Ferra in the California Supreme Court – a ruling that could have either resolved the parties’

13   dispute over the intended meaning of Section 226.7 as applied to Ibarra and Kang or could have

14   required further litigation, given the factual differences between Wells Fargo’s compensation

15   scheme and the Ferra defendant’s.

16          19.     In response to the Ninth Circuit’s remand, Judge Anderson ordered Wells Fargo to

17   pay the undisputed amount of $24,472,114.36 plus post-judgment interest to the class. Ibarra

18   Dkt. 90. On July 30, 2020, Wells Fargo paid $25,696,122.35 ($24,472,114.36 plus post-

19   judgment interest) toward satisfaction of the Ibarra judgment. Of that payment, $10,000 was

20   distributed to plaintiff Jacqueline Ibarra as a court-approved class representative service award,

21   $30,000 was distributed for administration of payments to Ibarra class members, and

22   $6,424,030.59 was held back in an account managed by the administrator pending class

23   counsel’s appeal of Judge Anderson’s original attorneys’ fees award. (Ibarra Dkt. 90). The

24   remaining $19,232,091.76 was distributed to Ibarra class members on November 13, 2020. The

25   holdback amount will be distributed as part of the global settlement of Ibarra and Kang.

26          20.     All further district court proceedings in Ibarra were then stayed pending the

27   resolution of Ferra in the California Supreme Court (Ibarra Dkt. 90), although that stay was

28


                                                       -5–
       DECLARATION OF PAUL D. STEVENS IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION
                                                     SETTLEMENT
             Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 8 of 119


 1   lifted in part to enable Judge Anderson to transfer Ibarra to this Court pursuant to the parties’

 2   post-settlement stipulation.

 3           Kang v. Wells Fargo

 4           21.   The consolidated cases of Kang and Moses are follow-on cases to Ibarra that

 5   continue past the Ibarra cut-off date and thus include additional rest break class members and

 6   claims as well as other additional claims alleged on behalf of all HMCs, including the Ibarra

 7   class members.

 8           22.   Kang was filed in this Court on October 27, 2017. The original Kang complaint

 9   alleged that Wells Fargo’s HMC pay structure gave rise to minimum wage and vacation pay

10   violations, as well as a claim for waiting time penalties under Labor Code §203. These claims

11   were pleaded on behalf of a class of HMCs who had worked for Wells Fargo in California on or

12   after October 23, 2013. (Kang Dkt. 1). The additional claims asserted in Kang arose from the

13   same commission-based HMC pay structure that gave rise to the rest period claims in Ibarra and

14   Kang.

15           23.   On February 27, 2019, Kang was consolidated in this Court with Moses v. Wells

16   Fargo, N.D. Cal. Case No. 3:18-cv-00679. Moses alleged a rest break claim on the same legal

17   theory asserted in Ibarra on behalf of HMCs who had worked for Wells Fargo in California at

18   any time between August 2, 2017 (the day after the Ibarra class period closed) and March 31,

19   2018 (the date that Wells Fargo discontinued its pay practice that was alleged to have violated

20   California rest period law). Moses also asserted a claim for PAGA penalties based on the

21   underlying Labor Code violations alleged in Moses and Kang.

22           24.   On February 27, 2019, Plaintiffs filed a consolidated First Amended Class Action

23   Complaint in Kang, encompassing all claims pleaded in Kang and Moses. (Kang Dkt. 64). On

24   February 27, 2019, this Court granted Plaintiffs’ motion to certify a class of HMCs who worked

25   for Wells Fargo in California from October 23, 2013 through the date that class notice was

26   mailed. (Kang Dkt. 63 at 11). The Court also certified a rest period subclass consisting of

27   HMCs who worked at any time between August 2, 2017 and March 31, 2018. (Kang Dkt. 63 at

28


                                                       -6–
       DECLARATION OF PAUL D. STEVENS IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION
                                                     SETTLEMENT
            Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 9 of 119


 1   11). Notice of the Kang action was distributed to the class on April 15, 2019, and the opt-out

 2   period has closed. (Kang Dkt. 76).

 3          25.      This Court stayed this case pending the Ninth Circuit’s ruling in Ibarra. (Kang

 4   Dkt. 77). On July 23, 2020, after the parties notified this Court regarding the Ninth Circuit’s

 5   decision in Ibarra, the Court stayed Kang again through October 31, 2020, pending a planned

 6   global mediation of Ibarra and Kang. (Kang Dkt. 85).

 7          Global Mediation and Settlement to Resolve Ibarra and Kang

 8          26.      On March 21, 2018, following Judge Anderson’s Orders on class certification and

 9   the cross-motions for Summary Adjudication/Judgment, the parties mediated the Ibarra case

10   with the assistance of an experienced mediator, David Rotman. That mediation was

11   unsuccessful.

12          27.      Following the Ninth Circuit’s remand order on April 15, 2020, the parties agreed

13   to a second mediation. On October 21, 2020, following a day-long mediation with Mr.

14   Rotman’s assistance, the parties reached a global settlement of all of the closely related claims in

15   Ibarra and Kang.

16          28.      Following the mediation, the parties engaged in continued arms-length

17   negotiations for three months to complete a long-form settlement agreement.

18          29.      Rather than attempting to sever the Ibarra and Kang claims and seek settlement

19   approval before two separate courts, the parties agreed in the Settlement to seek preliminary and

20   final approval before a single court in order to minimize class member confusion and limit the

21   expenditure of the courts’ and parties’ time and resources on settlement approval.

22          30.      After the parties notified Judge Anderson of their intention to seek global

23   settlement approval in the Kang Court, Judge Anderson ordered the parties to show cause why

24   Ibarra should not be transferred in its entirety to the Northern District of California. (Ibarra

25   Dkt. 93). The parties then filed a stipulation to transfer Ibarra to the Northern District of

26   California, and on December 15, 2020, Judge Anderson transferred Ibarra pursuant to the

27   stipulation. (Ibarra Dkt. 94, 96).

28


                                                       -7–
       DECLARATION OF PAUL D. STEVENS IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION
                                                     SETTLEMENT
           Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 10 of 119


 1          31.     After Ibarra was transferred to this District, this Court granted plaintiffs’

 2   unopposed motion to relate Ibarra to Kang. (Kang Dkt. 92).

 3          Settlement Approval Considerations

 4          32.     The overall settlement class encompasses all HMCs who worked for Wells Fargo in

 5   California at any time from March 17, 2013 through December 31, 2019, subject to narrow

 6   exclusions.

 7          33.     The Settlement Class includes two subclasses. The Rest Period Subclass includes all

 8   HMCs who worked for Wells Fargo in California between March 17, 2013 and March 31, 2018,

 9   when Wells Fargo changed the pay practice that was the basis of the rest break claims in Ibarra and

10   Kang. The Non-Rest Period Subclass includes all HMCs who worked for Wells Fargo in California

11   from October 27, 2013 through December 31, 2019, when Wells Fargo changed its HMC

12   compensation structure from the structure challenged in Kang.

13          34.     The certified class in Ibarra had 4,481 members. The certified class in Kang includes

14   approximately 3,123 members. The Kang class membership overlaps with the Ibarra class

15   membership. The total number of unique individuals in the two classes is 4,533.

16          35.     The proposed Settlement Class slightly expands the certified classes in Ibarra and

17   Kang. First, the proposed Settlement Class includes all pay periods worked for class members

18   through December 31, 2019.

19          36.     Second, the proposed Settlement Class adds 844 HMCs who worked for Wells Fargo

20   during the certified Ibarra and Kang class periods who were previously excluded from the certified

21   classes because they had signed individual arbitration agreements in connection with their

22   employment, resulting in a total of 5,377 Settlement Class members. For purposes of mediation,

23   Class Counsel analyzed damages data for all of the approximately 5,377 individuals included in the

24   proposed Settlement Class, not just those individuals in the previously certified classes in Ibarra and

25   Kang. The additional HMCs worked for Wells Fargo pursuant to the same pay structure that was

26   challenged in Ibarra and Kang, and assert only the claims that were previously certified in Ibarra and

27   Kang respectively.

28


                                                       -8–
       DECLARATION OF PAUL D. STEVENS IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION
                                                     SETTLEMENT
            Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 11 of 119


 1           37.    The settlement provides an aggregate gross settlement fund of $95,696,122.35 to

 2   resolve all claims alleged in Ibarra and Kang. The aggregate fund includes the $25,696,122.35 that

 3   has already been paid to the class in Ibarra plus an additional $70 million in new funding from Wells

 4   Fargo. The net settlement fund available for individual class member payments (after the deduction

 5   of the full requested amounts of attorneys’ fees and expenses, class representative service awards, and

 6   settlement administration costs are approved by the Court) is estimated at $62,876,415.30.

 7           38.    Because Plaintiffs’ rest period claim is particularly strong, that claim drove the

 8   settlement negotiations and the plan of allocation. In recognition of Plaintiffs’ relative likelihood of

 9   success on the rest period and non-rest period claims, the net settlement fund is allocated 90% to the

10   rest period claim in Ibarra and Kang and 10% to all other claims alleged in Kang.

11           39.    Plaintiffs calculated the minimum value of the rest period claim with respect to all

12   Rest Period Subclass Members to be $28,496,442.35 (a recovery of $12 per class member per

13   workday if the calculation if Wells Fargo’s interpretation of Labor Code §226.7 ultimately prevails in

14   the California Supreme Court in Ferra), and the maximum value to be $109,360,535.40 (a recovery

15   of $52 per class member per workday if Plaintiffs’ interpretation of Labor Code §226.7 ultimately

16   prevails).

17           40.    Plaintiffs estimated the non-rest period claims at a maximum value of $94 million, but

18   the likelihood of success on those claims was much less certain than on the rest period claims.

19           41.    The overall settlement fund of approximately $95.6 million represents 47% of the

20   maximum exposure faced by Wells Fargo on the claims alleged in Ibarra and Kang. The average

21   settlement share per class member, calculated from the gross settlement fund, is $14,368.78. The net

22   fund, after deductions for attorneys’ fees and expenses, the PAGA payment to the LWDA, and other

23   deductions discussed above, will provide substantial individual recoveries to the class members. The

24   average individual recovery from the net settlement fund is $11,693.59. The vast majority of

25   Settlement Class Members will receive a share of the Rest Period Allocation, and most will receive a

26   share of both Allocations.

27           42.    The settlement allocates $750,000 to PAGA penalties, of which $562,500 will be paid

28   to the Labor & Workforce Development Agency pursuant to Labor Code §2699(i). Plaintiffs


                                                       -9–
       DECLARATION OF PAUL D. STEVENS IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION
                                                     SETTLEMENT
           Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 12 of 119


 1   estimated the value of the PAGA claims asserted in Kang at approximately $13 million. Plaintiffs

 2   originally sought to recover unpaid wages as well as civil penalties through the PAGA claim,

 3   pursuant to Labor Code §558. However, in 2019, the California Supreme Court held in Z.B., N.A. v.

 4   Superior Court, 8 Cal.5th 175 (2019), that unpaid wages may not be recovered through a PAGA

 5   penalties claim, thereby diminishing the value of the PAGA claims.

 6          Additional Non-Monetary Benefits To Class Members

 7          43.     Class Counsel also achieved substantial non-monetary relief for Wells Fargo’s HMCs

 8   as a result of litigating these cases. Effective April 1, 2018, Wells Fargo changed the HMCs’

 9   compensation structure to separately pay HMCs for their rest break time (at a fixed rate of $12 per

10   hour). This change addresses and stops the rest period practice challenged as unlawful in these cases,

11   and affects all current and future Wells Fargo HMCs. When extrapolated into the future, this

12   additional relief will eventually equal, and then exceed, the value of the settlement fund. With such

13   consideration, the estimated additional value would increase the total benefits to HMCs substantially,

14   by roughly 100% every four-year period. Based thereon, and taking into account the interest on

15   appeal, Class counsel’s fee request, although 33% of the common fund, is essentially just 16.5%, or

16   less than the total benefits created. In addition, Wells Fargo changed the HMC pay structure effective

17   January 1, 2020 so that the HMCs’ $12-per-hour advances against future commissions would no

18   longer be treated as advances. This policy change protects current and future Wells Fargo HMCs

19   from the pay practice that Class Counsel challenged in Kang as a violation of California minimum

20   wage law.

21          The Results Obtained And Comparison To Results in Similar Cases
22          44.     My firm and Haffner Law PC have served as class counsel in two other cases in

23   addition to Kang, Moses and Ibarra representing similar classes of mortgage officers on similar rest

24   break and related claims. The data for those cases and this matter is set forth below.

25

26

27

28


                                                      - 10 –
       DECLARATION OF PAUL D. STEVENS IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION
                                                     SETTLEMENT
           Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 13 of 119


                                                          James Loud v.
 1                                                        U.S. Bank
                                 Boswell/Fernandez        N.A., C.D. Cal.
 2                               v. Bank of America,      Case No. 8:18-
                                 Case No. 2:17-cv-        CV-01235-
 3                               06120-GW-RAO;            DOC-DFM
                                 and Flanagan v.          consolidated
 4                               Bank of America,         with Johnson v. Kang/Ibarra v.
                                 Case No.                 U.S. Bank,      Wells Fargo Bank,
 5                               613647/2018              S.D. Cal. Case N.A.
                                 (Supreme Court of        No. 3:19-cv-
 6                               New York, County         0286-JLS-LL
                                 of Suffolk) (final       (final
 7                               global settlement        settlement
                                 approval granted         approval
 8                               11/20/19)                granted
                                                          8/20/2020)
 9           Gross Settlement
             Fund                $23,500,000.00           $6,500,000.00     $95,626,122.35
10           Number of class
             members             3,328                    841               5,377
11           Total number of
             notices sent        3,328                    841               5,377 (proposed)
12           Claims rate         n/a                      n/a               n/a
             Average
13           recovery per
             class member
14           (based on gross
             settlement fund)    $7,061.29                $7,728.89         $14,368.78
15           Amount
             distributed to cy
16           pres                n/a                      n/a               n/a
             Administrative      (Rust Consulting)        (CPT Group)
17           costs               $40,000                  $14,500           $50,000 (estimated)
18           Attorneys’ fees                                                $31,898,707.00
                                                     (33% of the            (one-third of
19                               (33% of the common common fund)            common fund;
                                 fund) $7,793,333.33 $2,145,000             requested)
20           Litigation                                                     Actual costs
             expenses                                                       incurred up to
21                                                                          $100,000.00, not
                                                                            including appellate
22                               $83,851.74               $12,118           counsel (requested)
            45.     According to the report Trends in Wage and Hour Settlements: 2015 Update, by
23
     NERO Economic Consulting, a comprehensive study analyzing 613 wage and hour settlements from
24
     January 2007 through March 2015 shows that average individual settlement value per wage and hour
25
     class action has been declining since 2011 (from $1,475.00 in 2011 to $686.00 in 2014 and just
26
     $253.00 through 2015). A true and correct copy of the report is attached hereto as Exhibit 2.
27

28


                                                       - 11 –
       DECLARATION OF PAUL D. STEVENS IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION
                                                     SETTLEMENT
            Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 14 of 119


 1            Co-Class Counsel Paul D. Stevens, Esq. Background And Experience

 2            46.   For many years, I have been responsible for all facets of class action and other

 3   complex litigation, from pre-filing investigation through trial and appeal.

 4            47.   For 17 years, I was employed at three complex civil litigation law firms – Girardi &

 5   Keese, Quisenberry & Kabateck and Milstein Adleman, LLP – where I specialized in litigating class

 6   action and individual matters under consumer protection statues and employment statutes. I have

 7   served on the Board of Governors for the Consumer Attorneys of California and served as a panel

 8   member for the Los Angeles County Complex Court Symposium.

 9            48.   From 2002 to 2015, I was an attorney and partner at Milstein Adelman, where I served

10   as a Senior Partner for nine years, was a founding member and Supervising Partner of the firm's

11   Consumer Class Action Litigation Group and founded and headed the firm's Mass Tort Litigation

12   Group.

13            49.   In 2015, I left Milstein Adelman to start my own office, which became Stevens LC.

14   Stevens LC is now a boutique complex civil litigation law firm located in Los Angeles, California.

15   The concentration of my practice is and has been complex civil litigation and consumer and public

16   protection.

17            50.   Prior to becoming an attorney, I was a Public Affairs Consultant at Cerrell Associates,

18   Inc., where I worked in the areas of government affairs, public relations, transportation and

19   infrastructure planning, political campaigns (local, national, and judicial) and media relations. My

20   work included direct advocacy activities with members of the United States Congress, California

21   Legislature and various transportation, environmental and local government bodies.

22            51.   I attended Southwestern University School of Law's SCALE program, the only ABA

23   approved two-year accelerated Juris Doctorate program in the nation, and served as a law clerk at the

24   United States District Court, Central District of California, for the Honorable Rupert J. Groh, Jr.

25            52.   I have extensive experience handling class actions. During my legal career, I have

26   successfully prosecuted over 100 class actions and have been appointed lead class counsel in many

27   contested state and federal class actions.

28


                                                      - 12 –
       DECLARATION OF PAUL D. STEVENS IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION
                                                     SETTLEMENT
           Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 15 of 119


 1          53.     In addition to my role as co-Class Counsel in Ibarra and Kang, I was also co-lead

 2   class counsel in another virtually identical action involving mortgage loan officers and a commission-

 3   based pay plan. The consolidated proceedings in Boswell v. Bank of America and Fernandez v. Bank

 4   of America, C.D. Cal. Case Nos. 2:17-cv-06120-GW-RAO and 2:17-cv-06104-MWF-JC, asserted

 5   claims against Bank of America under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et

 6   seq., and similar state laws based on inter alia, alleged misclassification as exempt employees and

 7   alleged failure to pay rest breaks, vacation time, minimum wages and ancillary claims predicated on

 8   the same. Those proceedings were later consolidated with Flanagan, et al. v. Bank of America, Case

 9   No. 613647/2018 (Supreme Court of New York, County of Suffolk). Fernandez involved a

10   successful Fed. R. Civ. P. 23(f) petition to the Ninth Circuit and resulted in a $23.5 million global

11   common fund class settlement which was completed in December 2019.

12          54.     On August 17, 2017, I and my co-counsel Haffner Law instituted a similar matter as

13   here entitled James Loud v. U.S. Bank National Association, C.D. Cal. Case No. 8:18-CV-01235-

14   DOC-DFM. My co-counsel and I litigated the Loud matter for approximately two years prior to

15   reaching a class and collective action common fund settlement of $6.5 million.

16          55.     Other representative and class actions where I have acted as class counsel include

17   the following:

18          NOTABLE PUBLIC ACTIONS

19                  a. Leavit, et. al. v. Ventura County Community College District Board.

20                      Represented Ventura County residents in taxpayer lawsuit seeking and

21                      accomplishing removal of several elected officials for misappropriation of

22                      public funds and violation of the Ralph M. Brown "Open Meeting" Act.

23          NOTABLE MULTIPARTY ACTIONS

24                  b. In Re Hemet Reservoir. Recovered more than $5 million on behalf of a

25                      group of individual homeowners against 23 insurance companies for

26                      damages suffered to their homes arising out of a negligent public

27                      construction project.

28          NOTABLE CLASS ACTIONS


                                                       - 13 –
       DECLARATION OF PAUL D. STEVENS IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION
                                                     SETTLEMENT
           Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 16 of 119


 1                 c. (Co-lead class counsel) Klotzer, et al. vs. International Windows, (Solano

 2                     County Superior Court Case No. FCS 021196). Defective residential windows.

 3                     Estimated $600 million benefit to class.

 4                 d. (Co-lead class counsel) Deist, et. al. vs. Viking Industries, (San Joaquin Sup.

 5                     Crt, Case No. CV 025771). Defective residential windows. Estimated $210

 6                     million benefit to class.

 7                 e. (Co-lead class counsel) Grair vs. Johnson v. GlaxoSmithKline, Inc., 166 Cal.

 8                     App. 4th 1497 (2009), (Los Angeles County Superior Court, Case No.

 9                     BC288536). False and deceptive advertising of anti-depressant Paxil

10                     (concealment of severe effects of discontinuation). $9.5 million total benefit

11                     made available to the class, $1 million benefit to charity.

12                 f. (Co-lead class counsel) Oliver, et al. vs. Atmos Corporation (San Joaquin

13                     Superior Court, Case No. CV 0119362). Defective residential windows. $9.3

14                     million benefit made available to the class.

15                 g. (Co-lead class counsel) Penas vs. Zell, et al. (Los Angeles County Superior

16                     Court, Judge Mel Red Recana). Wage & hour class action on behalf of

17                     hundreds of employees for lost benefits. Recovered 100% of lost benefits.

18

19          56.    I have also briefed and argued precedent setting class action issues in the California

20   Court of Appeal and United States Supreme Court. These include:

21                 h. Johnson v. GlaxoSmithKline, Inc., 166 Cal. App. 4th 1497 (2009). The

22                     second published decision to distinguish Alvarez v. May Dept. Stores Co.

23                     (2006) 143 Cal.App.4th 1223. Reversed trial court, confirmed established

24                     principles of privity and collateral estoppel necessary to bar class certification

25                     issues.

26                 i. Imburgia v. DirecTV, Inc, 225 Cal.App.4th 338 (Apr. 7, 2014). Lead litigation

27                     and appellate counsel. Decision allowed plaintiffs to proceed as a class in

28                     California state court rather than compel them to individual arbitration


                                                      - 14 –
       DECLARATION OF PAUL D. STEVENS IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION
                                                     SETTLEMENT
            Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 17 of 119


 1                      immediately following AT&T v. Concepcion, 563 U.S. 33 (2011). In

 2                      affirming the lower court's decision, convinced the California Court of Appeal

 3                      to reject the Ninth Circuit's decision in Murphy v. DIRECTV, Inc. on the same

 4                      issue.

 5                  j. DirecTV, Inc., v. Imburgia, 136 S. Ct. 463 (Decided December 14, 2015).

 6                  k. Imburgia v. DirecTV, Inc., 225 Cal.App.4th 338 (Decided May 4, 2016).

 7                      Lead appellate counsel. Obtained decision in favor of Plaintiffs on

 8                      Supplemental Briefing following SCOTUS decision. Court of Appeal ordered

 9                      the case back to Superior Court to determine whether Defendant waived its

10                      right to enforce its arbitration agreement on basis issue not previously

11                      considered or determined.

12                  l. Long v. Provide Commerce, Inc., 245 Cal. App. 4th 855 (2016). Lead

13                      litigation and appellate counsel. Obtained favorable decision regarding

14                      internet arbitration clause. Decision allowed plaintiffs to proceed as a class in

15                      California state court rather than compel them to individual arbitration.

16          Fees Are Contingent
17          57.     Due to the focus of my practice, Stevens LC represents its clients and prosecutes cases

18   exclusively on a contingent basis. My office and co-class counsel represented the Plaintiffs and the

19   Classes in these cases, and conducted our work in this litigation, on a pure contingent fee basis.

20          58.     In individual cases, my office’s standard contingent fee rate is 40 percent.

21   Occasionally, I represent a client for a reduced rate of 35 percent. The rate applies notwithstanding

22   what stage the case resolves.

23          59.     The retainer agreements in Ibarra and Kang also provided the law firms of Haffner

24   Law PC and Stevens LC will share the attorneys’ fees as follows: Haffner Law PC - 50%; and

25   Stevens LC - 50%. Pursuant to the provisions of Rule 2-200 of the Rules of Professional Conduct of

26   the State Bar of California, the retainer agreement further provided that the clients, Jacqueline Ibarra,

27   James Kang, and Michael Moses, consented to fee-sharing as set forth in the retainer.

28          Time Spent And Results


                                                       - 15 –
       DECLARATION OF PAUL D. STEVENS IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION
                                                     SETTLEMENT
           Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 18 of 119


 1          60.     From the outset, Class Counsel prosecuted these cases with a precise and efficient

 2   result-oriented focus, in a manner that lessened the burdens on the parties and the court, where

 3   possible.

 4          61.     Class Counsel’s work in these cases included:

 5                  a. Investigated and prepared the complaint in Ibarra, and extensively worked through

 6                      and resolved challenges to the pleadings.

 7                  b. Navigated arbitration agreements and class action waivers that applied to one of

 8                      the initial class representatives to allow Ibarra to proceed.

 9                  c. Conducted discovery of all information pertaining to class certification and liability

10                      in Ibarra, including but not limited to, substantial document production of all

11                      relevant employment policies and compensation pay plans, and the depositions

12                      of Wells Fargo’s most qualified witnesses and the class representatives.

13                  d. Worked to confirm all critical facts to establish appropriateness of class

14                      certification in Ibarra, including but not limited to, the common essential terms in

15                      the various compensation plans over the class period, and the common and

16                      essential terms in how the compensation plans were applied.

17                  e. Negotiated and streamlined the process for class certification in Ibarra by reaching

18                      a stipulation with Defendant to dismiss certain claims and certify the claim for rest-

19                      period violations under California Labor Code section 226.7 and a derivative claim

20                      under California’s Unfair Competition Law.

21                  f. Diligently and efficiently confirmed all critical facts in support of liability in

22                      Ibarra.

23                  g. Negotiated streamlined process for summary judgment cross-motions in Ibarra,

24                      including a fact stipulation that proved dispositive to liability.

25                  h. Successfully obtained classwide summary judgment on liability in Ibarra, and

26                      successfully opposed Wells Fargo’s cross-motion for classwide summary

27                      judgment.

28


                                                       - 16 –
       DECLARATION OF PAUL D. STEVENS IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION
                                                     SETTLEMENT
         Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 19 of 119


 1               i. Retained Torrey Partners, an exceptional economic, forensic accounting and

 2                   valuation expert, and determined, through extensive focused expert work,

 3                   appropriate potential damages amounts for the Ibarra class.

 4               j. Evaluated all compensation and payroll data for each of the Ibarra class members

 5                   to determine individual damages calculations for each of the parties competing

 6                   damages theories and as to each class member.

 7               k. Fully prepared for and proceed through trial on damages in Ibarra, in which

 8                   plaintiffs prevailed on the entirety of their damages calculation resulting in a

 9                   classwide damages award approximately four times greater than the amount

10                   argued for by Defendant.

11               l. Recognizing that the main issue of damages calculation in Ibarra was the statutory

12                   interpretation of Labor Code §226.7’s premium pay language, which had not yet

13                   been construed by a California appellate court, retained exceptional appellate

14                   counsel, Altshuler Berzon LLP, to assist in the Ibarra appeals in the Ninth Circuit

15                   and the appeals in the related Ferra v. Loews Hollywood Hotel case in the

16                   California Court of Appeal and the California Supreme Court.

17               m. Investigated and prepared the complaints in Kang and Moses, and exhausted the

18                   PAGA claim in Moses through the Labor & Workforce Development Agency.

19               n. Prevailed on a contested motion for class certification in Kang.

20               o. Participated in extensive and ongoing discussions with Defendant’s counsel

21                   regarding the status and progress of these actions which helped motivate

22                   Defendant’s position with respect to assessing potential liability and settlement.

23               p. Participated in extensive discussions with Defendant’s counsel regarding a pre-trial

24                   resolution and settlement of these actions.

25               q. Prepared for and participated in two mediations with experienced mediator David

26                   Rotman that ultimately produced a global resolution of the Kang and Ibarra cases.

27               r. Assisted with all aspects of negotiating the long-form settlement and securing court

28                   approval of the global settlement.


                                                    - 17 –
     DECLARATION OF PAUL D. STEVENS IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION
                                                   SETTLEMENT
            Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 20 of 119


 1                   s. Personally communicated with more than 100 class members throughout these

 2                      matters.

 3            62.    My co-counsel and I also participated in other substantial related litigation and

 4   appellate matters that directly pertained to these issues in these cases, including Boswell and

 5   Fernandez v. Bank of America, C.D. Cal. Case Nos. 2:17-cv-06120-GW-RAO and 2:17-cv-

 6   06104-MWF-JC; and Johnson v. U.S. Bank, N.A., S.D. Cal. Case No. 3:19-cv-0286-JLS-LL. Our

 7   efforts prosecuting and settling these cases involving very similar issues helped to position Ibarra and

 8   Kang for settlement.

 9            Lodestar Fees and Expenses

10            63.    I have significant experience prosecuting large-scale wage and hour class and

11   collective actions such as this. See supra at ¶¶ 46-56. My office has spent approximately 1852.95

12   attorney and paralegal hours investigating, litigating, and settling this matter as of January 31, 2021.

13   Below is a chart summarizing the specific attorney and paralegal time of my office, their hourly rates,

14   and their total time worked on the Kang and Ibarra matters as of January 31, 2021:

15

16    Name                    Experience                             Hours         Rate     Total Fee
17    Paul Stevens            21 year Attorney                       1809.75       $950     $1,719,262.50
18    Andrew Kubik            12 year Attorney                       25.2          $550     $13,860.00
19
      Praveeta Garcia         13 year Certified Paralegal            18            $175     $3,150.00
20
      Total                                                          1,852.95      -        $1,736,272.50
21
              64.    The hours reported are reasonable for a case of the complexity and size of the Ibarra
22
     and Kang cases.
23
              65.    The hours expended were reasonable given the demands of these cases.
24
              66.    The time recorded does not include countless discussions with my co-counsel which
25
     occurred often on a daily basis.
26
              67.    My hourly rate of $950 was approved by the Court in the similar matter of Johnson v.
27
     U.S. Bank, N.A., S.D. Cal. Case No. 3:19-cv-0286-JLS-LL (Docket Nos. 40 and 37 Exhibit 4).
28


                                                       - 18 –
       DECLARATION OF PAUL D. STEVENS IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION
                                                     SETTLEMENT
            Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 21 of 119


 1          68.     In addition, and as discussed above, my co-counsel Haffner and I participated in

 2   substantial litigation in three other related matters in the California Court of Appeal and California

 3   Supreme Court (Boswell/Fernandez, Johnson, and Loud), as well as retaining appellate counsel from

 4   Altshuler Berzon to handle the Ninth Circuit appeals in Ibarra and amicus curiae efforts in Ferra.

 5   Our efforts in Boswell/Fernandez, Johnson, and Loud directly pertained to establishing Wells Fargo’s

 6   liability in this matter and motivated Defendant’s position with respect to liability, class certification

 7   and settlement. To date, we have incurred more than $200,000.00 in appellate costs and hundreds of

 8   hours of attorney time which we have not to date been reimbursed or compensated.

 9          69.     In addition to the time recorded to date, I also expect to devote additional time in

10   connection with settlement approval and with implementing and supervising the settlement.

11          70.      Plaintiffs intend to seek an award of attorneys’ fees equivalent to one-third of the

12   Gross Fund Value ($31,898,707.00) – although as noted above, the Gross Fund Value does not

13   include the substantial economic value to the class of Wells Fargo’s decision, in the midst of this

14   litigation, to discontinue the pay practices we had challenged. The proposed Class Notice informs

15   Class Members of this proposed fee award. Settlement Exh. A at ¶ 8. As discussed above in

16   paragraph 15, Class Counsel has not received any amount of attorneys’ fees and litigation expenses

17   in these cases to date. The proposed Settlement Agreement provides for a common fund award of

18   attorneys’ fees and litigation expenses from the global settlement fund in Ibarra and Kang.

19          71.     As of January 31, 2021, Plaintiffs’ counsel had incurred nearly 4,000 hours for all

20   work performed in Ibarra and Kang, resulting in an overall lodestar of $3,583,636.00. This includes

21   a lodestar of 376.5 hours of work performed by Altshuler Berzon LLP, whom Class Counsel retained

22   for appellate work in Ibarra, and who have since continued to participate in the global settlement

23   process in Ibarra and Kang. Altshuler Berzon’s lodestar, which is set forth in the Declaration of

24   Michael Rubin, also includes another 168 hours for appellate work performed in the related case of

25   Ferra, which directly pertained to establishing the recovery available in these cases, and was

26   therefore essential to protecting the interests of the classes in Ibarra and Kang and to positioning

27   Ibarra and Kang for global settlement. While Class Counsel paid Altshuler Berzon for their work in

28


                                                        - 19 –
       DECLARATION OF PAUL D. STEVENS IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION
                                                     SETTLEMENT
            Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 22 of 119


 1   these cases, we are treating their time as part of the overall lodestar rather than as a separate litigation

 2   expense.

 3          72.     As will be set forth in greater detail in Plaintiffs’ Motion for Attorneys’ Fees and

 4   Expenses, to be filed 14 days before the response deadline in the settlement, Plaintiffs’ Counsel’s

 5   overall lodestar as of January 31, 2021 was as follows. The requested common fund fee represents an

 6   8.9 multiplier on this current lodestar:
                               Ibarra/Kang/Moses                    Ferra v. Loews Hollywood
 7                                                                  Hotel
      Firm                     Hours        Lodestar                Hours         Lodestar
 8    Haffner Law PC           1,569.5      $1,338,930.00
      Stevens, L.C.            1,852.95     $1,736,272.50
 9    Altshuler Berzon         376.5        $349,323.50             168              $159,110.50
      LLP
10    Totals                   3,798.95     $3,424,526.00           168              $159,110.50
11    Total                    3,966.95     $3,583,636.00
      Hours/Lodestar
12    (including Ferra)
13          Litigation Expenses
14          73.     My firm and Haffner Law have a co-counsel agreement whereby we have agreed to
15   share costs advanced for this litigation 50/50. Some of those costs include the following:
16          74.     Together, my firm and co-class counsel have incurred expenses totaling $95,743.46 in
17   litigating these actions. Of this total amount, my firm has incurred $49,464.79 in expenses through
18   the date of filing this motion. The principal expenses include the costs of our expert consultant for
19   damages in Ibarra, Plaintiffs’ share of the mediator’s fees, and the distribution of class notices in
20   Ibarra and Kang. These costs do not include more than $200,000 advanced for appellate counsel.
21          75.     These expenses were necessary to advance the claims in this case. The costs for which
22   Class Counsel will seek reimbursement include the costs of an expert consultant to assist in analyzing
23   the damages data in Ibarra. That work enabled us to secure a $97 million judgment in Ibarra by
24   means of a trial conducted entirely on the papers. Other costs for which class counsel seek
25   reimbursement include travel to depositions and mediation, copying and retrieval of necessary
26   records.
27

28


                                                        - 20 –
       DECLARATION OF PAUL D. STEVENS IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION
                                                     SETTLEMENT
            Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 23 of 119


 1           The Litigation Precluded Other Employment.
 2           76.     As stated, Stevens, LC is a boutique law firm, with three (3) attorneys and three (3)

 3   support staff. At various times, this matter consumed a great majority of my time and was constant

 4   from the moment of filing. This was particularly true as this class matter went from filing to

 5   Judgment in approximately 14 months, during which time the parties engaged in five months of work

 6   related to class certification, briefing the cross motions for summary judgement, which was followed

 7   by similar work on the damages and then preparation for and submission for trial. All told, it was a

 8   constant flow dealing with the larger projects of discovery and confirmation of the critical evidence,

 9   class certification, briefing of cross motions for summary judgment, investigation and calculation of

10   damages, and preparation and submission of all evidence and cross briefings for classwide damages,

11   and will continue to be through the settlement approval process.

12           The Class Representatives’ Assistance In This Matter

13           77.     Each named Plaintiff actively assisted counsel in this action, including by participating

14   in conferences with counsel, assisting in the preparation of discovery responses, encouraging current

15   and former co-workers to speak with counsel, providing declarations, sitting for deposition, and

16   preparing for trial.

17           78.     Ms. Ibarra, Mr. Kang and Mr. Moses were also instrumental in the results achieved.

18   For example, they provided critical assistance in identifying important documents for litigating these

19   cases in a discovery process that was otherwise painstaking and tedious. One such document was a

20   monthly report titled “Wells Fargo Bank, N.A. Distributed Retail Commission Report” (“DRCR”).

21   Wells Fargo did not produce these reports despite initial disclosure obligations and discovery directed

22   at such information and documents. These monthly reports, however, provided critical proof of how

23   Wells Fargo deducted the advance from the commissions, which Wells Fargo denied had ever

24   happened. However, with named Plaintiffs’ assistance, these documents were located and explained

25   and brought to light. Each ultimately located and produced more than 211 pages of critical

26   documents including emails from supervisors, texts from supervisors, W-2 wage statements, Wells

27   Fargo FastMail, and the critical Distributed Retail Commission Reports.

28


                                                       - 21 –
       DECLARATION OF PAUL D. STEVENS IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION
                                                     SETTLEMENT
           Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 24 of 119


 1          79.     Each of the named plaintiffs risked significant reputational damage by initiating this

 2   action. I have spoken to several class members, who applauded each of the named plaintiffs for

 3   bringing these actions, and stated they would not have done so themselves.

 4          80.     The proposed global settlement provides for $10,000 class representative service

 5   payments for Mr. Kang and Mr. Moses in addition to their individual settlement shares. Detailed

 6   declarations supporting the requested service payments for Mr. Kang and Mr. Moses will be

 7   submitted with plaintiffs’ motion for final approval of the settlement. Judge Anderson approved a

 8   $10,000 class representative service payment to Ms. Ibarra in the Ibarra case, and she received that

 9   amount in November 2020. Therefore, the proposed global settlement does not provide for any

10   additional service payment for Ms. Ibarra. However, her service payment is counted toward the gross

11   settlement value.

12          Class Counsel’s History of Engagements with the Proposed Settlement Administrator.

13          81.     The Settlement Agreement appoints Rust Consulting to serve as the settlement

14   administrator. Rust Consulting was also the settlement administrator in Boswell/Fernandez v. Bank

15   of America, Case No. 2:17-cv-06120-GW-RAO; and Flanagan v. Bank of America, Case No.

16   613647/2018 (Supreme Court of New York, County of Suffolk) (final global settlement approval

17   granted 11/20/19). Rust has provided an estimate of $50,000 to perform the duties required by the

18   Settlement. Class Notice will be distributed by first class mail to the last known addresses of class

19   members, with skip tracing to locate class members whose notices are returned as undeliverable.

20   Claim forms will not be required; all class members who do not timely and validly request exclusion

21   from the settlement will be mailed a settlement payment (assuming that the class member’s

22   settlement share exceeds any amount already distributed to the class member in Ibarra).

23          //

24          //

25          //

26          //

27          //

28


                                                      - 22 –
       DECLARATION OF PAUL D. STEVENS IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION
                                                     SETTLEMENT
           Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 25 of 119


 1          82.     Attached as Exhibit 3 is a true and correct copy of the order granting final settlement

 2   approval in Gutierrez v. Stericycle, C.D. Cal. Case No. CV15-08187-JAK, Dkt. 76 (Mar. 22, 2019).

 3          I declare, under penalty of perjury, under the laws of the State of California, that the foregoing

 4   is true and correct. Executed this 26th day of February 2021, in Los Angeles, California.

 5

 6
                                                                                      ______
 7                                                 By: Paul D. Stevens
                                                   Attorneys for Plaintiff and the Plaintiff Class
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      - 23 –
       DECLARATION OF PAUL D. STEVENS IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF PROPOSED CLASS ACTION
                                                     SETTLEMENT
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 26 of 119




                  EXHIBIT 1
     Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 27 of 119




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     THOMAS R. KAUFMAN, Cal. Bar No. 177936
 2 tkaufman@sheppardmullin.com
     PAUL BERKOWITZ, Cal. Bar No. 251077
 3 pberkowitz@sheppardmullin.com
     1901 Avenue of the Stars, Suite 1600
 4 Los Angeles, California 90067-6055
     Telephone: 310.228.3700/Facsimile: 310.228.3701
 5
     Attorneys for Defendant
 6 WELLS FARGO BANK, N.A.
 7 HAFFNER LAW PC
     Joshua H. Haffner, SBN 188652
 8 jhh@haffnerlawyers.com
     Graham G. Lambert, SBN 303056
 9 gl@haffnerlawyers.com
     445 South Figueroa St., Suite 2625
10 Los Angeles, California 90071
     Telephone: (213) 514-5681
11 Facsimile: (213) 514-5682
12 STEVENS, LC
     Paul D. Stevens, SBN: 207107
13 pstevens@stevenslc.com
     1855 Industrial Street, Suite 518
14 Los Angeles, California 90021
     Telephone: (213) 270-1211
15 Facsimile: (213) 270-1223
16 Attorneys for Plaintiffs
     JAMES C. KANG, MICHAEL MOSES
17 AND THE CERTIFIED CLASS
18
                               UNITED STATES DISTRICT COURT
19
                              NORTHERN DISTRICT OF CALIFORNIA
20
     JAMES C. KANG, an individual, on         Case No. 5:17-cv-06220-BLF
21 behalf of himself and all others
     similarly situated,                      Assigned to Hon. Beth Labson Freeman
22
                      Plaintiff,              STIPULATION OF CLASS
23
             v.                               SETTLEMENT AND RELEASE
24
     WELLS FARGO BANK, N.A. and               Complaint Filed: October 27, 2017
25 DOES 1 through 10, inclusive,
26
                      Defendant.
27
28

      SMRH:4822-8160-1752.1
     Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 28 of 119




 1            This Stipulation of Class Settlement and Release (“Stipulation of Settlement”
 2 or “Settlement Agreement”) is entered into by and among (1) Plaintiffs James Kang
 3 and Michael Moses, on their own behalf and as representatives of the certified class
 4 in Kang v. Wells Fargo Bank, N.A., USDC N.D. Cal. Case No. 5:17-cv-06220-BLF
 5 (“Kang Plaintiffs”), (2) Plaintiff Jacqueline Ibarra, on her own behalf and as
 6 representative of the certified class in Ibarra v. Wells Fargo Bank, N.A., USDC C.D.
 7 Cal. Case No. 2:17-cv-04344-PA-AS (“Ibarra Plaintiff,” and collectively,
 8 “Plaintiffs” or “Class Representatives”) on the one hand, and (3) Defendant Wells
 9 Fargo Bank, N.A. (“Wells Fargo”) on the other, and is subject to the terms and
10 conditions herein and the approval of the Court. Plaintiffs and Wells Fargo are
11 referenced collectively herein as “the Parties.”
12 I.         BACKGROUND AND RECITALS
13            1.       The Kang Plaintiffs and the Ibarra Plaintiff are the designated Class
14 Representatives in two related class actions, Ibarra v. Wells Fargo Bank, N.A.,
15 USDC C.D. Cal. Case No. 2:17-cv-04344-PA-AS (“Ibarra”), and Kang v. Wells
16 Fargo Bank, N.A., USDC N.D. Cal. Case No. 5:17-cv-06220-BLF (“Kang”). The
17 Ibarra and Kang class actions, which were brought on behalf of largely overlapping
18 classes of Wells Fargo’s California-based Home Mortgage Consultants and Private
19 Mortgage Bankers (collectively “HMCs”), challenge the legality of certain aspects
20 of Wells Fargo’s compensation plan for those HMCs.
21            2.       The Ibarra action asserts a single certified class action claim against
22 Wells Fargo alleging that Wells Fargo failed to provide legally compliant paid rest
23 periods in violation of California Labor Code §226.7 from March 17, 2013 to
24 August 1, 2017.
25            3.       The Kang action (which incorporates Moses v. Wells Fargo Bank, N.A.,
26 USDC N.D. Cal. Case No. 3:18-cv-06679, with which it was previously
27 consolidated) asserts the same certified class action rest period claim, but from
28 August 2, 2017 to April 1, 2018. The consolidated Kang class action also asserts


     SMRH:4822-8160-1752.1          STIPULATION OF CLASS SETTLEMENT AND RELEASE - Page 2
     Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 29 of 119




 1 certified claims that Wells Fargo failed to pay minimum wages and vacation pay,
 2 and derivative claims, all for the period from October 27, 2013 through April 15,
 3 2019, as well as a representative PAGA claim for civil penalties on behalf of the
 4 California Labor Workforce and Development Agency (“LWDA”) and all aggrieved
 5 Wells Fargo HMC employees, encompassing the period from August 2, 2017 to
 6 December 31, 2019.
 7            4.       The Kang Plaintiffs and class members and the Ibarra Plaintiff and
 8 class members are represented by the same two law firms, Haffner Law PC and
 9 Stevens, LC, both of which were designated as Class Counsel by the courts in Kang
10 and Ibarra.
11            5.       Judgment in the amount of $97,284,817.91 was entered in favor of
12 Plaintiff Ibarra and the certified class in Ibarra on May 8, 2018 by the Hon. Percy
13 Anderson of the Central District of California. On a subsequent appeal by Wells
14 Fargo, the Ninth Circuit affirmed as to liability, but left open the question of
15 whether the final amount of the judgment should be $24,472,114.36 or
16 $97,284,817.91 (exclusive of interest). The Ninth Circuit subsequently instructed
17 the district court in Ibarra to order Wells Fargo to pay the lower amount, to order
18 those funds to be promptly distributed to the Ibarra class (subject to a holdback for
19 potential attorneys’ fee of $6,424,030.59), and to defer further rulings in the case
20 pending the outcome of Ferra v. Loews Hollywood Hotel, Cal., LLC, Cal. Supreme
21 Ct. Case No. S259172 (“Ferra”), which is expected to determine the legally
22 required methodology for calculating premium pay under Labor Code §226.7 for
23 violations of California rest break law.
24            6.       In July 2020, Wells Fargo paid the required sum of $24,472,114.36
25 plus post-judgment interest, for a total of $25,696,122.35. Of that amount, 25%
26 ($6,424,030.59) was held back to cover potential attorney’s fees (“Ibarra
27 Holdback”); $10,000 was paid to Plaintiff Ibarra as a service payment previously
28 approved by Judge Anderson, and $30,000 was held back to pay the estimated


     SMRH:4822-8160-1752.1         STIPULATION OF CLASS SETTLEMENT AND RELEASE - Page 3
     Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 30 of 119




 1 administrative costs associated with an initial distribution to the Ibarra class
 2 members. The remaining $19,232,091.76 ($25,696,122.35 minus the Ibarra
 3 Holdback and the deductions just described) was distributed to the Ibarra class
 4 members in November 2020. Depending on the outcome of Ferra in the California
 5 Supreme Court and its impact on the remaining disputed issues in Ibarra, Wells
 6 Fargo (but for this settlement, if approved) could be ordered to pay an additional
 7 $72,812,703.55 plus interest to the Ibarra class or could be held not to owe any
 8 further amounts in Ibarra. When the Parties reached this global settlement, the
 9 Ibarra action had been stayed pending the resolution of Ferra
10            7.       No attorneys’ fees or costs have been paid to Class Counsel in Ibarra
11 to date. Class Counsel filed an appeal from the district court’s original fees ruling in
12 Ibarra, but that appeal was stayed pending Wells Fargo’s appeal from the liability
13 and damages judgment against it. After the Ninth Circuit affirmed the liability ruling
14 in Ibarra and remanded for an initial distribution pending the outcome of Ferra, the
15 Ninth Circuit with the consent of the parties administratively closed Class Counsel’s
16 fee appeal, subject to that appeal being reopened based on subsequent events.
17            8.       The parties in Kang and Ibarra participated in a consolidated mediation
18 before experienced mediator David Rotman on October 21, 2020 and reached a
19 global settlement of the two cases, subject to court approval, as documented in this
20 settlement agreement. To further the goal of judicial efficiency and consistency of
21 implementation, and because of the substantial overlap of issues and class
22 membership between Kang and Ibarra, the parties agreed to submit this global
23 settlement to this Court to certify a single global settlement class, with the
24 understanding that if this settlement is finally approved, Plaintiff Ibarra will dismiss
25 the Ibarra action with prejudice, all funds paid and held back in Ibarra will be
26 distributed and/or accounted for pursuant to the terms of this global settlement, and
27 Wells Fargo will not separately be required to contribute any additional sums of
28


     SMRH:4822-8160-1752.1         STIPULATION OF CLASS SETTLEMENT AND RELEASE - Page 4
     Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 31 of 119




 1 money to members of the Kang or Ibarra classes or to Class Counsel in either or
 2 both cases except as set forth in this global settlement agreement.
 3            9.       The Parties seek approval of the global settlement in a single court for
 4 several reasons. The classes and claims in Ibarra and Kang substantially overlap.
 5 This global settlement was negotiated by all interested parties with the intent that it
 6 fully resolve all pending claims in both Ibarra and Kang. The Kang Plaintiffs, the
 7 Ibarra Plaintiff, and the certified class members they represent in Kang and Ibarra
 8 respectively are represented by the same Class Counsel, just as Defendant Wells
 9 Fargo is represented by the same counsel in both actions. For these reasons, a
10 single, global settlement approval process is necessary and desirable to conserve
11 judicial resources, to avoid the possibility of conflicting outcomes if different
12 aspects of the settlement are subject to separate approval processes in different
13 courts at different times, and to prevent the risk of class member confusion where
14 hundreds of individual class members might otherwise be entitled to receive two
15 settlement notices permitting them to participate in, object to, or opt out of different
16 parts of the settlement on different timelines. The parties have jointly agreed to seek
17 approval of their global settlement in this Court because the consolidated Kang
18 action includes all claims encompassed by both Kang and Ibarra.
19            10.      Notwithstanding Wells Fargo’s agreement to all terms of this
20 settlement as set forth herein, Wells Fargo denies any liability or wrongdoing of any
21 kind associated with the claims alleged in Kang or Ibarra. Wells Fargo contends,
22 among other things, that it has always complied with the California Labor Code and
23 all applicable California laws with regard to the payment of wages to California
24 HMCs.
25            11.      The Parties wish to fully, finally, and forever settle, compromise, and
26 discharge all disputes and claims that exist between them as alleged in Kang and
27 Ibarra and that arise from the facts alleged in Kang and Ibarra. To achieve the
28 agreed-upon release of claims against Wells Fargo and the other “Releasees” as


     SMRH:4822-8160-1752.1          STIPULATION OF CLASS SETTLEMENT AND RELEASE - Page 5
     Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 32 of 119




 1 defined in Paragraph 12, the Parties acknowledge that this Stipulation of Settlement
 2 is intended to include all Released Class Claims that were or could have been
 3 alleged in Ibarra and Kang, as more fully described in Paragraph 59 of this
 4 Stipulation of Settlement.
 5            12.      The Parties intend this Stipulation of Settlement to constitute a full and
 6 complete settlement and release of all claims described in Paragraph 59 of this
 7 Stipulation of Settlement. That release shall include in its effect not only Wells
 8 Fargo, but also its respective affiliates, subsidiaries, parent companies, predecessor
 9 entities, successor entities, related companies, partners, officers, directors,
10 managers, servants, agents, employees, former employees, representatives, and
11 attorneys, past or present, and all persons acting under, by, though, or in concert
12 with any of them (collectively, the “Releasees”).
13 II.        DEFINITIONS
14            13.      “Class Counsel” means Haffner Law PC and Stevens, LC.
15            14.      “Class Counsel Award” means such award of fees, costs, and litigation
16 expenses as the Court may authorize to be paid to Class Counsel for the services
17 they have rendered and will render to the Kang Plaintiffs, the Ibarra Plaintiff, the
18 certified classes in Kang and Ibarra, and the Settlement Class as defined herein.
19            15.      “Class Member” means any individual who worked for Wells Fargo in
20 the State of California in the job title of Home Mortgage Consultant, Home
21 Mortgage Consultant Jr., Private Mortgage Banker, or Private Mortgage Banker, Jr.
22 at any time between March 17, 2013 and December 31, 2019.
23            16.      “Class Representatives” means named plaintiffs Michael Kang and
24 Michael Moses in Kang, and Jacqueline Ibarra in Ibarra.
25            17.      “Class Representative Service Payments” means the amount that the
26 Court authorizes to be paid to named plaintiffs Michael Kang and Michael Moses
27 that is in addition to their individual settlement payments.
28


     SMRH:4822-8160-1752.1          STIPULATION OF CLASS SETTLEMENT AND RELEASE - Page 6
     Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 33 of 119




 1            18.      “Court” means the Court in which the Kang Plaintiffs and Ibarra
 2 Plaintiff seek approval of this Stipulation of Settlement.
 3            19.      “Gross Fund Value” or “GFV” means the aggregate amount of
 4 NINETY-FIVE MILLION SIX HUNDRED NINETY-SIX THOUSAND ONE
 5 HUNDRED TWENTY-TWO DOLLARS AND THIRTY-FIVE CENTS
 6 ($95,696,122.35) that is being paid as a result of the global resolution of the Kang
 7 and Ibarra class actions. The GFV includes the TWENTY-FIVE MILLION SIX
 8 HUNDRED NINETY SIX THOUSAND ONE HUNDRED TWENTY-TWO
 9 DOLLARS AND THIRTY-FIVE CENTS ($25,696,122.35) that Wells Fargo has
10 already paid toward the Ibarra judgment, plus the additional gross sum of
11 SEVENTY MILLION DOLLARS ($70,000,000).
12            20.      “Net Fund Value” means the Gross Fund Value less the Class Counsel
13 Award, Class Representative Service Payments, Settlement Administration Costs,
14 and the portion of the PAGA Payment to be paid to the LWDA.
15            21.      “Non-Rest Period Allocation” means 10% of the Net Fund Value.
16            22.      “Non-Rest Period Subclass” means all Class Members who worked for
17 Wells Fargo in the State of California in the job title of Home Mortgage Consultant,
18 Home Mortgage Consultant Jr., Private Mortgage Banker, or Private Mortgage
19 Banker, Jr. at any time between October 27, 2013 and December 31, 2019.
20            23.      “Notice” means the mailing to Class Members including the Notice of
21 Class Action Settlement in a form substantially similar to the form attached hereto
22 as Exhibit A.
23            24.      “PAGA Payment” means the entire amount allocated for civil penalties
24 under the Labor Code Private Attorneys’ General Act (“PAGA”), Cal. Labor Code
25 §§2698 et seq. Pursuant to Labor Code §2699(i), 75% of the PAGA Payment shall
26 be paid to the LWDA and 25% of the PAGA Payment shall be allocated to the Net
27 Fund Value.
28


     SMRH:4822-8160-1752.1         STIPULATION OF CLASS SETTLEMENT AND RELEASE - Page 7
     Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 34 of 119




 1            25.      “Response Deadline” means the last day for Class Members to opt out
 2 of or object to the Settlement, or to dispute the calculation of their settlement
 3 payments, which shall be forty-five (45) days after the Notice mailing date.
 4            26.      “Rest Period Allocation” means 90% of the Net Fund Value.
 5            27.      “Rest Period Subclass” means all Class Members who worked for
 6 Wells Fargo in the State of California in the job title of Home Mortgage Consultant,
 7 Home Mortgage Consultant Jr., Private Mortgage Banker, or Private Mortgage
 8 Banker, Jr. at any time between March 17, 2013 and March 31, 2018.
 9            28.      “Second Amended Complaint” means the Second Amended Complaint
10 to be filed in the Kang Action, if any such Second Amended Complaint is required,
11 to implement this settlement.
12            29.      “Settlement Class” means all Class Members who did not timely and
13 validly request exclusion from the Class, and subject to such other exclusions as set
14 forth in Paragraph 32(c).
15            30.      “Settlement Class Member” means a Class Member who did not timely
16 and validly request exclusion from the Class.
17
     III.     TERMS OF SETTLEMENT
18
              A.       Global Settlement Class
19
              31.      As necessary to implement this global settlement, the parties will
20
     stipulate to the filing of a Second Amended Complaint in Kang as the parties deem
21
     necessary.
22
              32.      The Settlement Class shall be defined as “all individuals who worked
23
     for Wells Fargo in the State of California in the job title of Home Mortgage
24
     Consultant, Home Mortgage Consultant Jr., Private Mortgage Banker, or Private
25
     Mortgage Banker, Jr. at any time between March 17, 2013 and December 31, 2019,”
26
     subject to the exclusions set forth below in subparagraph (c). The Settlement Class
27
     shall consist of two subclasses defined as follows:
28


     SMRH:4822-8160-1752.1         STIPULATION OF CLASS SETTLEMENT AND RELEASE - Page 8
     Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 35 of 119




 1                     (a) All individuals who worked for Wells Fargo in the State of
 2            California in the job title of Home Mortgage Consultant, Home Mortgage
 3            Consultant Jr., Private Mortgage Banker, or Private Mortgage Banker, Jr. at
 4            any time between March 17, 2013 and March 31, 2018 (“the Rest Period
 5            Subclass”).
 6                     (b) All individuals who worked for Wells Fargo in the State of
 7            California in the job title of Home Mortgage Consultant, Home Mortgage
 8            Consultant Jr., Private Mortgage Banker, or Private Mortgage Banker, Jr. at
 9            any time between October 27, 2013 and December 31, 2019 (“the Non-Rest
10            Period Subclass”).
11                     (c) The Settlement Class shall specifically exclude (1) Jasmine
12            Maggiulli, who has her own pending putative class action in the San
13            Bernardino Superior Court and (2) any other HMCs who entered into general
14            release agreements following termination of their employment with Wells
15            Fargo.
16                     (d) For purposes of this settlement only, Wells Fargo agrees to
17            conditional certification of the global Settlement Class and Subclasses. If the
18            proposed Settlement is not finally approved for any reason, the Parties shall
19            be returned to their respective statuses as of the date and time immediately
20            prior to the execution of this Stipulation of Settlement.
21            B.       Overview of Payment Structure
22            33.      This settlement is made on a non-reversionary basis. The settlement
23 shall consist of a Gross Fund Value, comprised of a Net Fund Value for the class,
24 the Class Counsel Award, the PAGA Payment, Settlement Administration Costs,
25 and the Class Representative Service Payments. Further specifics are provided
26 below.
27            34.      Each Settlement Class Member shall automatically be mailed a
28 settlement check. There will be no claims process.


     SMRH:4822-8160-1752.1         STIPULATION OF CLASS SETTLEMENT AND RELEASE - Page 9
     Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 36 of 119




 1            C.       Gross Fund Value
 2            35.      Wells Fargo shall pay an additional gross sum of SEVENTY
 3 MILLION DOLLARS ($70,000,000) which, when taken together with the
 4 TWENTY FIVE MILLION SIX HUNDRED NINETY SIX THOUSAND ONE
 5 HUNDRED TWENTY-TWO DOLLARS AND THIRTY-FIVE CENTS
 6 ($25,696,122.35) that Wells Fargo has already paid toward the Ibarra judgment,
 7 shall constitute a combined Gross Fund Value of NINETY FIVE MILLION SIX
 8 HUNDRED NINETY SIX THOUSAND ONE HUNDRED TWENTY-TWO
 9 DOLLARS AND THIRTY-FIVE CENTS ($95,696,122.35). The Gross Fund Value
10 shall be used to fund the settlement of class claims, the Class Counsel Award, the
11 PAGA Payment, Settlement Administration Costs, and the Class Representative
12 Service Awards. The settlement payments are not being made for any other purpose
13 and will not be construed as compensation for purposes of determining eligibility for
14 any health and welfare benefits or unemployment compensation.
15            36.      Wells Fargo shall be responsible for paying any appropriate and
16 lawfully required employer-side payroll taxes arising from the portion of the class
17 member settlement payments that is attributable to wages, as set forth in Paragraph
18 50, and any such amounts shall not be paid from the Gross Fund Value.
19                     1.    Amounts Paid from the Gross Fund Value
20                           a)    Class Counsel Award
21            37.      Class Counsel intend to apply the Court for approval of a payment of

22 no more than one-third of the GFV ($31,898,707) for reasonable attorneys’ fees
23 pursuant to the common fund doctrine and California Labor Code §§ 218.5 and
24 2699(g) for the work they performed on behalf of the classes in Kang and Ibarra
25 plus no more than $100,000 in actual documented litigation expenses. As explained
26 below, and subject to Court approval, Class Counsel do not intend to separately
27 apply for an additional award of attorneys’ fees from the court in Ibarra but, in the
28 interests of judicial economy as further described above will seek to recover their


     SMRH:4822-8160-1752.1         STIPULATION OF CLASS SETTLEMENT AND RELEASE - Page 10
     Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 37 of 119




 1 reasonable attorneys’ fees and expenses for their litigation efforts in Kang and
 2 Ibarra solely pursuant to this Stipulation of Settlement. Any Court-approved award
 3 of fees and expenses to Class Counsel shall be paid from the GFV. If the Court
 4 awards a lower amount of fees or expenses than Class Counsel seek, the difference
 5 between the amount Class Counsel seek and the amount awarded shall be allocated
 6 to the NFV and will not revert to Wells Fargo. The Parties agree that the validity of
 7 the underlying Settlement shall not be affected by any action that may be taken with
 8 respect to the Class Counsel Award by the Court or any appellate court.
 9                           b)    Class Representative Service Payments
10            38.      Class Representatives Moses, Kang and Ibarra intend to apply to the
11 Court for Class Representative Service Payments not to exceed $10,000 per person,
12 which shall be in addition to the share of the NFV to which each of those Class
13 Representatives would be otherwise entitled as Settlement Class Members. Any
14 such award approved by the Court shall be paid from the GFV. If the Court awards a
15 lower amount of service payments to the Plaintiffs than they seek, the difference
16 between the amount they seek and the amount awarded shall be allocated to the
17 NFV and will not revert to Wells Fargo. The Parties agree that the validity of the
18 underlying Settlement shall not be affected by any action that may be taken with
19 respect to the service awards to the Kang Plaintiffs by the Court or any appellate
20 court. The Ibarra Plaintiff has already received a $10,000 service payment, as
21 approved by the Court in Ibarra, as set forth above in Paragraph 6.
22                           c)    PAGA Payment
23            39.      The parties have allocated $750,000 of the GFV to payment of PAGA
24 civil penalties (“PAGA Payment”). Pursuant to Labor Code §2699(i), 75% of the
25 PAGA Payment, or $562,500, shall be paid to the LWDA. The remaining portion
26 shall be allocated to the NFV. In the event the Court determines that the portion of
27 the GFV designated as a PAGA Payment is inadequate, the parties agree to increase
28 the PAGA Payment to whatever level the Court deems minimally acceptable,


     SMRH:4822-8160-1752.1        STIPULATION OF CLASS SETTLEMENT AND RELEASE - Page 11
     Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 38 of 119




 1 without the need to modify or rewrite this Stipulation of Settlement in any other
 2 respect. Whatever portion of the GFV is allocated to the PAGA Payment with the
 3 approval of the Court, 75% of that amount will be paid to the LWDA and the
 4 remaining 25% will be allocated to the NFV.
 5                           d)     Settlement Administration Costs
 6            40.      All costs of notice and claims administration shall be paid from the
 7 GFV. The parties agree to use Rust Consulting as Settlement Administrator. The
 8 Settlement Administrator has provided an estimate of $50,000 to administer the
 9 settlement, which administration shall include, without limitation, setting up a
10 website for Class Members to obtain information about the settlement and to
11 download important documents, mailing Notices and reminder postcards,
12 calculating individual settlement payments, processing objections and opt-outs,
13 performing necessary skip traces on Notices and reminder postcards returned as
14 undeliverable, mailing Class Member settlement checks, issuing any required tax
15 reporting forms, and providing weekly status reports to Counsel for the Parties,
16 among other tasks as set forth in this Stipulation.
17                     2.  Remaining Net Fund Value for Settlement Class Member
                       Payments
18
              41.      The Net Fund Value shall be distributed to Settlement Class Members
19
     as set forth below. If the Court approves the amounts designated herein that will be
20
     requested for the Class Counsel Award, the Class Representative Service Payments,
21
     the PAGA Payment, and Settlement Administration Costs, the NFV would be
22
     approximately $62,876,415.30, before taking into account the offsets for Ibarra
23
     payments described below.
24
                       3.    Distribution of NFV to Class
25
              42.      Ninety percent (90%) of the NFV shall be allocated to the rest period
26
     subclass (the “Rest Period Allocation”) and ten percent (10%) of the NFV shall be
27
     allocated to the non-rest period subclass (the “Non-Rest Period Allocation”). Each
28


     SMRH:4822-8160-1752.1         STIPULATION OF CLASS SETTLEMENT AND RELEASE - Page 12
     Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 39 of 119




 1 Settlement Class Member’s total recovery from the NFV shall be calculated based
 2 on that individual’s combined share of the portions of the NFV allocated to the two
 3 separate subclasses, based on the distribution formula set forth below, to the extent
 4 the Settlement Class Member is a member of each subclass. The formula for
 5 distribution of portion of the NFV attributable to each subclass shall be as follows:
 6                     (a) Each member of the Rest Period Subclass shall be entitled to a
 7            proportional share of the Rest Period Allocation, which proportional share
 8            shall be calculated by dividing (1) the number of days that Rest Period
 9            Subclass member recorded at least 3.5 hours in the Wells Fargo timekeeping
10            system while working an HMC in California during the period of the Rest
11            Period Subclass by (2) the total number of days all Rest Period Subclass
12            members recorded at least 3.5 hours in the Wells Fargo timekeeping system
13            while working as HMCs in California during the period of the Rest Period
14            Subclass. To the extent any Rest Period Subclass member has already
15            received a payment pursuant to the judgment in Ibarra, that Rest Period
16            Subclass member’s payment from the portion of the NFV designated for Rest
17            Period Allocation shall be reduced by the amount of that Ibarra payment.
18                     (b) Each member of the Non-Rest Period Subclass shall be entitled to a
19            proportional share of the Non-Rest Period Allocation, which proportional
20            share shall be calculated by dividing (1) the number of days that Non-Rest
21            Period Subclass member recorded any work time in Wells Fargo’s
22            timekeeping system while working as an HMC in California during the period
23            of the Non-Rest Period Subclass by (2) the total number of days all Non-Rest
24            Period Subclass members recorded any work time in Wells Fargo’s
25            timekeeping system while working as an HMC in California during the period
26            of the Non-Rest Period Subclass.
27                     (c) To the extent any Class Member timely and validly requests
28            exclusion from the settlement, that Class Member’s shares, if any, of the Rest

     SMRH:4822-8160-1752.1         STIPULATION OF CLASS SETTLEMENT AND RELEASE - Page 13
     Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 40 of 119




 1            Period and Non-Rest Period Allocations shall be reallocated to the respective
 2            subclass allocations.
 3            D.       Funding and Payout of Settlement Funds
 4            43.      The parties agree to take all reasonable steps to expedite moving for
 5 and taking reasonable steps necessary to obtain preliminary approval of the
 6 proposed settlement and to facilitate distribution of notice to the Class, and moving
 7 for final approval and necessary to obtain final approval.
 8            44.      The Effective Date of the settlement shall be the date of final approval
 9 if no objections are filed to the settlement. If objections are filed and overruled and
10 no appeal is taken of the final approval order, the Effective Date shall be thirty (30)
11 days after the Court enters final approval and judgment. If an appeal is taken from
12 the Court’s final approval order, other than an appeal solely limited to the share of
13 the settlement that should be allocated to attorney’s fees or class representative
14 service payments, then the Effective Date shall be the day final approval decision
15 becomes final after all appeals not related solely to attorney’s fees or class
16 representative service payments have been resolved.
17            45.      No later than thirty calendar (30) days after the effective date of final
18 approval, Wells Fargo shall deposit the sum of SEVENTY MILLION DOLLARS
19 ($70,000,000.00) into a Qualified Settlement Fund (“QSF”). The QSF shall be a
20 fund established and administered by the Settlement Administrator pursuant to
21 Internal Revenue Code Section 1.468B-1 in connection with the Settlement.
22            46.      If no appeal has been filed concerning the attorneys’ fee or class
23 representative service payment allocation, then the entire QSF may be distributed
24 within ten (10) business days of the date that Wells Fargo funds the settlement. If
25 an appeal is pending concerning the attorney’s fee allocation, then a portion of the
26 QSF equal to the maximum amount of attorney’s fees and class representative
27 service payments Plaintiffs’ counsel could be allocated as a result of the appeal will
28 be held back from distribution pending the resolution of that appeal. The remaining


     SMRH:4822-8160-1752.1         STIPULATION OF CLASS SETTLEMENT AND RELEASE - Page 14
     Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 41 of 119




 1 portion of the QSF will be distributed pursuant to the district court’s order following
 2 the resolution of the appeal.
 3            47.      No later than ten (10) business days after the funding date, the
 4 Settlement Administrator shall mail settlement checks to Settlement Class Members
 5 and send payments to Class Counsel for their court-approved attorneys’ fees and
 6 expenses and to the Class Representatives for their court-approved service payments
 7 and to the LWDA for its portion of the court-approved PAGA Payment.
 8            48.      Settlement Class Members shall have 180 days after mailing by the
 9 Settlement Administrator to cash their settlement checks.
10            (a)      Beginning 10 days after mailing settlement checks to Settlement Class
11            Members, the Settlement Administrator shall provide counsel for the Parties
12            with a weekly check cashing report identifying all Class Members who have
13            not cashed their checks.
14            (b)       If any settlement check remains uncashed after 90 calendar days, the
15            Settlement Administrator shall send a reminder postcard to the recipient to
16            advise that individual that all settlement checks will be voided after 180
17            calendar days if not cashed by that date.
18            (c)      The Settlement Administrator shall use reasonable skip-tracing
19            methods to identify a new mailing address for any Settlement Class Member
20            whose settlement check or reminder postcard is returned as undeliverable and
21            for any Settlement Class Member whose settlement check remains uncashed
22            after 120 calendar days. The Settlement Administrator shall re-mail the
23            settlement check or postcard to each Settlement Class Member for whom a
24            new address is obtained as a result of such skip tracing.
25            (d)      No later than 21 days after the final distribution of the GFV, the Parties
26            shall file a post-distribution accounting with the Court, including a declaration
27            from the Settlement Administrator, and post the post-distribution accounting
28            on the case website.

     SMRH:4822-8160-1752.1         STIPULATION OF CLASS SETTLEMENT AND RELEASE - Page 15
     Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 42 of 119




 1            49.      Class Members shall have 180 days after mailing by the Settlement
 2 Administrator to cash their settlement checks. If the total amount of uncashed
 3 settlement checks exceeds $50,000, the class members who failed to cash their
 4 checks by that date shall forfeit their right to the settlement funds and their share of
 5 the settlement shall be redistributed to the participating class members on a
 6 proportional basis based on the size of each participating class members’ claim.
 7 However, if the total amount of unclaimed settlement checks that remain uncashed
 8 more than 180 calendar days after mailing totals $50,000 or less, the Settlement
 9 Administrator shall pay the funds represented by such un-redeemed checks to the
10 California Unclaimed Property Fund in the name of the Class Member. Even if a
11 Class Member fails to cash his or her settlement check, the Class Member will still
12 release claims pursuant to Paragraph 59.
13            E.        Tax Treatment of Settlement Payments
14            50.      The Parties agree that the amount distributed to each Settlement Class
15 Member consists of a combination of wage and non-wage claims. The parties agree
16 that no portion of the rest period subclass payments shall be allocated to wages, and
17 that 50% of the non-rest period subclass payments shall be allocated to wages. The
18 Settlement Administrator shall report the portion of the non-rest period subclass
19 payment allocated to wages on IRS Forms W-2. The Settlement Administrator shall
20 report the remaining portion of payments (which represent interest and penalties) to
21 class members on IRS Forms 1099-MISC as required by law. Each Settlement Class
22 Member shall be responsible for correctly characterizing his or her settlement
23 payments for tax purposes and for payment of any personal income taxes owing on
24 said amount.
25            F.       Resolution of Disputes Relating to Amounts Owed to a Claimant
26            51.      If a Settlement Class Member timely disputes Wells Fargo’s records as
27 to the proper size of his or her share of the NFV, the Parties’ counsel shall make a
28 good faith effort to resolve the dispute informally. If counsel for the Parties cannot


     SMRH:4822-8160-1752.1         STIPULATION OF CLASS SETTLEMENT AND RELEASE - Page 16
     Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 43 of 119




 1 agree, the dispute shall be finally resolved by the Court, which shall examine the
 2 records to attempt to resolve the dispute. Wells Fargo’s records shall control unless
 3 Wells Fargo expressly agrees otherwise in an individual case.
 4 IV.        NOTICE TO THE CLASS
 5            52.      The Parties agree that within ten (10) business days after preliminary
 6 approval of this settlement, Wells Fargo shall provide to the Settlement
 7 Administrator all of the following information about each Class Member in Excel
 8 format (“Class Data List”): (1) name, (2) last known home address, email address
 9 and telephone number, (3) social security number, and (4) dates of employment in
10 an HMC position in California. Prior to receiving the Class Data List, the Settlement
11 Administrator shall enter into a written agreement with Wells Fargo concerning the
12 confidentiality of the Class Data List. Within ten (10) business days after receipt of
13 the Class Data List, the Settlement Administrator shall send Class Members, by
14 first-class mail to their last known address, the Court-approved Notice of Pendency
15 of Class Action (“Notice”), in substantially the form attached hereto as Exhibit “A.”
16 The Notice shall include Wells Fargo’s calculation of each Class Member’s total
17 Rest Period and Non-Rest Period Subclass qualifying days worked and
18 corresponding anticipated settlement allocation share.
19            53.      Prior to mailing the Notice, the Settlement Administrator shall check all
20 addresses against the National Change of Address database and shall mail Notices to
21 Settlement Class Members at their new addresses to the extent such addresses are
22 obtained through this process. The Settlement Administrator shall promptly re-mail
23 any Notice that is returned with a forwarding address. The Settlement Administrator
24 shall perform skip-traces on returned mail and shall re-mail the Notice to an updated
25 address (if any) as soon as possible upon return of the undeliverable Notice, but no
26 later than ten (10) days of receiving notice that a Notice was undeliverable. It is the
27 intent of the Parties that reasonable means be used to locate Class Members. To the
28 extent that a party or its counsel learns of a new address for a Class Member, such


     SMRH:4822-8160-1752.1         STIPULATION OF CLASS SETTLEMENT AND RELEASE - Page 17
     Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 44 of 119




 1 information must be communicated immediately to the Settlement Administrator,
 2 and the Settlement Administrator shall thereupon issue a new Notice to such Class
 3 Member at such address.
 4            54.      The Response Deadline, which is the deadline for a Class Member to
 5 opt out of, or object to, the settlement or dispute the calculation of his or her
 6 settlement payment, shall be forty-five (45) days after the date of mailing of
 7 Notices; provided however, that the Response Deadline for Notices that are re-
 8 mailed shall be the earlier of: (a) thirty (30) days after re-mailing of the Notice; or
 9 (b) fifteen (15) days before the date set by the Court for the final approval hearing.
10 The Settlement Administrator shall provide a weekly report to the Parties’ Counsel
11 identifying those Class Members whose notices have been re-mailed, and the re-
12 mailing dates.
13 V.         ADMINISTRATION PROCESS
14            55.      Class Members must file or postmark their objections to the Court no
15 later than the Response Deadline for those objections to be timely. No objection
16 may be considered by the Court unless it includes the Class Member’s name and
17 address and the last four numbers of the Class Member’s social security number and
18 is signed by the Class Member or the Class Member’s attorney. The objection must
19 state all reasons for the Class Member’s objection. Copies of any objections and the
20 Parties’ response thereto shall be submitted to the Court no later than five days
21 before the final approval hearing, unless the Court orders otherwise.
22            56.      Class Members who wish to exclude themselves from the Settlement
23 must submit a written request for exclusion by the Response Deadline. Any such
24 request for exclusion, to be valid, must state that the Class Member wishes to be
25 excluded from the Settlement and must: (1) contain the name, address, telephone
26 number, and the last four digits of the Social Security number of the person
27 requesting exclusion; (2) be signed by the Class Member or the Class Member’s
28 attorney; (3) be postmarked or fax-stamped by the Response Deadline and returned


     SMRH:4822-8160-1752.1        STIPULATION OF CLASS SETTLEMENT AND RELEASE - Page 18
     Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 45 of 119




 1 to the Settlement Administrator at the specified address or fax number; and (4)
 2 contain a typewritten or handwritten notice that contains a statement that clearly
 3 conveys the Class Member’s request to be excluded from the Settlement Class. No
 4 request for exclusion will be valid if it does not comply with each of these
 5 requirements. The date of the postmark or fax-stamp on the request for exclusion
 6 shall be the exclusive means used to determine whether the request for exclusion
 7 was timely submitted. Any Class Member who timely and validly requests to be
 8 excluded from the Settlement Class shall not be entitled to any recovery under the
 9 Settlement and shall not be bound by the terms of the Settlement or have any right to
10 object, appeal, or comment thereon. Class Members who fail to submit a valid and
11 timely written request for exclusion on or before the Response Deadline shall be
12 bound by all terms of the Settlement and any final judgment entered in Kang if the
13 Settlement is approved by the Court. If more than one hundred (100) class members
14 request exclusion from the settlement, Wells Fargo shall be entitled in its sole
15 discretion to invalidate the settlement and the Parties shall be returned to their
16 respective statuses as of the date and time immediately prior to the execution of this
17 Stipulation of Settlement with neither party being permitted to use the fact of the
18 settlement for any purpose in the ongoing litigation.
19            57.      No later than fourteen (14) calendar days after the Response Deadline,
20 the Settlement Administrator shall provide counsel for the Parties with a final list of
21 the Class Members who have timely submitted written requests for exclusion. At no
22 time shall any of the Parties or their respective counsel seek to solicit or otherwise
23 encourage Class Members to submit requests for exclusion from the Settlement. If
24 any Class Member submits a defective request for exclusion before the Response
25 Deadline, the Settlement Administrator shall notify the Parties’ counsel so the
26 Parties can meet and confer regarding any such defective request for exclusion and
27 thereafter promptly instruct the Settlement Administrator concerning the defect(s).
28


     SMRH:4822-8160-1752.1         STIPULATION OF CLASS SETTLEMENT AND RELEASE - Page 19
     Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 46 of 119




 1            58.      The Settlement Administrator shall use the Class Data List provided by
 2 Wells Fargo to calculate each Class Member’s share of the NFV for inclusion in the
 3 Notice. The Settlement Administrator shall be responsible for calculating the
 4 payments, issuing the payments and any required tax reporting forms, and for
 5 communicating this information to Wells Fargo and Class Counsel. Upon
 6 completion of its calculation of payments, the Settlement Administrator shall
 7 provide Class Counsel and Wells Fargo with a report listing the amount of the
 8 allocations to each Class Member, and Wells Fargo shall have ten (10) business
 9 days to verify the calculations. If no objections to the Settlement Administrator’s
10 calculations are made within such time, the Settlement Administrator’s calculations
11 shall be deemed correct. Following the Response Deadline, the Settlement
12 Administrator shall recalculate final allocations to the extent necessary to account
13 for any Class Members who timely and validly requested exclusion from the
14 Settlement. The Settlement Administrator shall provide the Parties’ Counsel with a
15 report listing the amount of the final allocations to each Class Member, and Wells
16 Fargo shall have ten (10) business days to verify the calculations. If no objections to
17 the Settlement Administrator’s calculations are made within such time, the
18 Settlement Administrator’s calculations shall be deemed correct.
19 VI.        RELEASE BY THE CLASS OF RELEASED CLASS CLAIMS
20            59.      Upon final approval by the Court, the Settlement Class and each
21 Settlement Class Member shall be deemed to have released Wells Fargo and the
22 Releasees from the Released Class Claims. The Released Class Claims shall include
23 any claims arising from the factual allegations or legal claims asserted in the
24 operative Kang and Ibarra Complaints. This includes claims arising under
25 California Labor Code Sections 201, 202, 203, 226, 226.7, 227.3, 512, 1194, 1194.1,
26 2699, or any other claims based on the same factual allegations asserted in the
27 operative Kang and Ibarra Complaints, including the claims for PAGA penalties
28 asserted in Kang and the PAGA Notice letter that Plaintiff Michael Moses submitted


     SMRH:4822-8160-1752.1        STIPULATION OF CLASS SETTLEMENT AND RELEASE - Page 20
     Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 47 of 119




 1 to the LWDA on August 3, 2018 (which asserts PAGA claims for underlying
 2 violations of Labor Code Sections 203, 204, 226(a), 226.7, 510, 512, 1194, 1194.2,
 3 1197, and Wage Order 4-2001 Sections 4 and 11). The Released Class Claims shall
 4 include all claims asserting that Wells Fargo’s compensation system for HMCs in
 5 effect between October 27, 2013 and December 31, 2019 failed to pay wages for all
 6 hours worked, failed to pay for rest periods, failed to provide lawful vacation pay, or
 7 any derivative claims.
 8 VII. GENERAL RELEASE OF CLAIMS BY CLASS REPRESENTATIVES
 9            60.        In consideration for receiving Class Representative Service Payments,
10 and to the extent permitted by law, Kang Plaintiffs Moses and Kang and Ibarra
11 Plaintiff Ibarra provide the following general release of claims: In addition to the
12 releases above, the Class Representatives make the following general release of all
13 claims, known or unknown (the “General Release”). the Class Representatives
14 release the Releasees from all claims, demands, rights, liabilities and causes of
15 action of every nature and description whatsoever, known or unknown, asserted or
16 that might have been asserted, whether in tort, contract, or for violation of any state
17 or federal statute, rule or regulation arising out of, relating to, or in connection with
18 any act or omission by or on the part of any of the Releasees committed or omitted
19 prior to the execution hereof. This General Release excludes any and all past,
20 present and/or future claims arising under the Workers’ Compensation laws. The
21 General Release includes any unknown claims the Class Representatives do not
22 know or suspect to exist in the Class Representatives’ favor at the time of the
23 General Release, which, if known by the Class Representatives, might have affected
24 the Class Representatives’ settlement with, and release of, Releasees by the Class
25 Representatives or might have affected the Class Representatives’ decision not to
26 object to this Settlement or the General Release.
27            61.      The Class Representatives may hereafter discover facts in addition to or
28 different from those the Class Representatives now know or believe to be true with


     SMRH:4822-8160-1752.1         STIPULATION OF CLASS SETTLEMENT AND RELEASE - Page 21
     Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 48 of 119




 1 respect to the subject matter of the General Release, but the Class Representatives,
 2 upon the Effective Date, shall be deemed to have, and by operation of the Court’s
 3 approval of the Settlement, shall have, fully, finally, and forever settled and released
 4 any and all of the claims released pursuant to the General Release whether known or
 5 unknown, suspected or unsuspected, contingent or non-contingent, which now exist,
 6 or heretofore have existed upon any theory of law or equity now existing or coming
 7 into existence in the future, including, but not limited to, conduct that is negligent,
 8 intentional, with or without malice, or a breach of any duty, law or rule, without
 9 regard to the subsequent discovery or existence of such different or additional facts.
10            62.      It is understood and agreed by the Parties, that, as a condition of this
11 Agreement, and with respect to the general releases pursuant to this Paragraph, the
12 Parties hereby expressly and mutually waive and relinquish any and all
13 employment-related claims, rights, or benefits that they may have against one
14 another. The class representatives agree to waive any rights they may have under
15 California Civil Code §1542, which provides: A GENERAL RELEASE DOES
16 NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
17 DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE
18 TIME OF EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR
19 HER, WOULD HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
20 WITH THE DEBTOR OR RELEASED PARTY.
21 VIII. DUTIES OF THE PARTIES IN CONNECTION WITH COURT
     APPROVAL
22
              63.      The Parties shall promptly submit this Stipulation of Settlement to the
23
     Court in support of their request for preliminary approval and for a determination by
24
     the Court as to the fairness, adequacy, and reasonableness of the Parties’ Settlement.
25
     As soon as practicable after this Stipulation of Settlement is fully executed, the
26
     Parties shall apply to the Court for the entry of a preliminary order substantially in
27
     the form attached hereto as Exhibit “B” which would accomplish the following:
28


     SMRH:4822-8160-1752.1         STIPULATION OF CLASS SETTLEMENT AND RELEASE - Page 22
     Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 49 of 119




 1                     a.    Conditionally certify the Settlement Class and Subclasses;
 2                     b.    Schedule a final fairness hearing on the question of whether the
 3                           proposed settlement, the Class Representative Service Payments,
 4                           and the Class Counsel Award should be finally approved as fair,
 5                           reasonable, and adequate;
 6                     c.    Approve the form and content of the proposed Notice and direct
 7                           the mailing of the Notice, by first-class mail, to the Class
 8                           Members;
 9                     d.    Preliminarily approve the settlement subject only to the objections
10                           of Class Members and final review by the Court; and,
11                     e.    Preliminarily approve the use of a mutually agreed Settlement
12                           Administrator consistent with the Parties’ agreement.
13            64.      Class Counsel shall submit a copy of the Stipulation of Settlement to
14 the LWDA pursuant to Labor Code § 2699(l)(2).
15            65.      No later than seven (7) calendar days after the filing of the preliminary
16 approval motion, the Settlement Administrator shall provide notice of the Settlement
17 to the appropriate federal and state officials pursuant to the Class Action Fairness
18 Act (“CAFA”), 28 U.S.C. §1715. No later than fourteen (14) calendar days before
19 the final approval hearing, Wells Fargo shall file with the Court a declaration
20 attesting that CAFA notice has been properly served pursuant to 28 U.S.C. §1715.
21            66.      At least fourteen (14) days before the Response Deadline, Class
22 Counsel shall file with the Court a motion for final approval of the Settlement and
23 the Class Representative Service Payments and a separate motion for the Class
24 Counsel Award. No later than seven (7) days after the Response Deadline, Class
25 Counsel may file a supplemental brief in support of the motions if necessary.
26            67.      The Settlement Administrator shall submit a declaration in support of
27 Plaintiffs’ motion for final approval of the Settlement detailing the number of
28 Notices mailed and re-mailed to Class Members, the number of undeliverable


     SMRH:4822-8160-1752.1         STIPULATION OF CLASS SETTLEMENT AND RELEASE - Page 23
     Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 50 of 119




 1 Notices, the number of timely requests for exclusion, the number of objections
 2 received, the amount of the average individual settlement payment, the Settlement
 3 Administration Costs, and any other information that the Parties mutually agree or
 4 the Court orders the Settlement Administrator to provide.
 5 IX.        DUTIES OF THE PARTIES FOLLOWING FINAL APPROVAL
 6            68.      Following final approval of the settlement provided for in this
 7 Stipulation of Settlement, Class Counsel will submit a proposed final order and
 8 Judgment substantially in the form attached hereto as Exhibit “C”:
 9                     a.    Approving the Settlement, adjudging the terms thereof to be fair,
10                     reasonable, and adequate, and directing implementation of its terms and
11                     provisions;
12                     b.    Approving the Class Counsel Award;
13                     c.    Approving the Class Representative Service Payments;
14                     d.    Approving the release of the Released Class Claims against
15                     Releasees by the Settlement Class Members and the individual releases
16                     between Plaintiffs and Wells Fargo.
17 X.         ADDITIONAL PROVISIONS
18            A.       PARTIES’ AUTHORITY
19            69.      The signatories hereto hereby represent that they are fully authorized to
20 enter into this Stipulation of Settlement.
21            B.       MUTUAL FULL COOPERATION
22            70.      The Parties agree fully to cooperate with each other to accomplish the
23 terms of this Stipulation of Settlement, including but not limited to executing such
24 documents, cooperating to file any documents or secure any approvals required by
25 the Ibarra Court to implement this settlement, and taking such other action as may
26 reasonably be necessary to implement the terms of this Stipulation of Settlement.
27 Neither the Parties nor their respective counsel shall solicit or otherwise encourage
28 directly or indirectly any Class Member to object to the Settlement or to appeal from


     SMRH:4822-8160-1752.1           STIPULATION OF CLASS SETTLEMENT AND RELEASE - Page 24
     Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 51 of 119




 1 the Judgment. The Parties to this Stipulation of Settlement shall use their best
 2 efforts, including all efforts contemplated by this Stipulation of Settlement and any
 3 other efforts that may become necessary by order of the Court or otherwise, to
 4 effectuate this Stipulation of Settlement and the terms set forth herein. As soon as
 5 practicable after execution of this Stipulation of Settlement, Class Counsel shall,
 6 with the assistance and cooperation of Wells Fargo and its counsel, take all
 7 necessary steps to secure the Court’s final approval of this Stipulation of Settlement.
 8            C.       NO PRIOR ASSIGNMENTS
 9            71.      The Parties hereto represent, covenant, and warrant that they have not
10 directly or indirectly, assigned, transferred, encumbered, or purported to assign,
11 transfer, or encumber to any person or entity any portion of any liability, claim,
12 demand, action, cause of action, or rights herein released and discharged except as
13 set forth herein.
14            D.       NO ADMISSION
15            72.      Nothing contained herein, nor pertaining to the consummation of this
16 Stipulation of Settlement, shall be construed or deemed an admission of liability,
17 culpability, negligence, or wrongdoing on the part of Wells Fargo. Wells Fargo
18 specifically denies any liability. Each of the Parties hereto has entered into this
19 Stipulation of Settlement with the intention of avoiding further disputes and
20 litigation with the attendant inconvenience and expenses.
21            E.       PUBLICITY
22            73.      Neither Plaintiff nor Class Counsel will publicize the Settlement in any

23 way prior to the granting of preliminary settlement approval, except as required by
24 this Agreement. This provision shall not prohibit any party’s counsel from
25 communicating with members of the Class who reach out to Class Counsel with
26 questions about the settlement.
27
28


     SMRH:4822-8160-1752.1         STIPULATION OF CLASS SETTLEMENT AND RELEASE - Page 25
     Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 52 of 119




 1            F.       NO RETALIATION
 2            74.      Wells Fargo agrees that it shall not retaliate or discriminate against or
 3 take any other adverse employment action against any Plaintiff or Class Member as
 4 a result of the Ibarra or Kang actions, this Settlement, or their participation in these
 5 actions or this Settlement.
 6            G.       CONSTRUCTION
 7            75.      The Parties agree that the terms and conditions of this Stipulation of
 8 Settlement are the result of lengthy, intensive arms-length negotiations between the
 9 Parties and that this Stipulation of Settlement shall not be construed in favor of or
10 against any Party by reason of the extent to which any Party or his, her, or its
11 counsel participated in the drafting of this Stipulation of Settlement.
12            H.       CAPTIONS AND INTERPRETATIONS
13            76.      Paragraph titles or captions contained herein are inserted as a matter of

14 convenience and for reference and in no way define, limit, extend, or describe the
15 scope of this Stipulation of Settlement or any provision hereof. Each term of this
16 Stipulation of Settlement is contractual and not merely a recital.
17            I.       MODIFICATION

18
              77.      This Stipulation of Settlement may not be changed, altered, or

19
     modified, except in writing and signed by the Parties or their counsel, and approved

20
     by the Court. This Stipulation of Settlement may not be discharged except by

21
     performance in accordance with its terms or by a writing signed by the Parties

22
     hereto.

23
              J.       INTEGRATION CLAUSE
              78.      No other agreements, understandings, representations, or statements,
24
     except for those expressly provided herein, have been made by a Party to induce
25
     execution of this Stipulation of Settlement. No rights hereunder may be waived
26
     except in writing.
27
28


     SMRH:4822-8160-1752.1         STIPULATION OF CLASS SETTLEMENT AND RELEASE - Page 26
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 53 of 119
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 54 of 119
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 55 of 119
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 56 of 119
              Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 57 of 119

                               NOTICE OF CLASS ACTION SETTLEMENT

                                        Kang v. Wells Fargo Bank, N.A.
       United States District Court for the Northern District of California Case No. 5:17-cv-06220-BLF

                                        Ibarra v. Wells Fargo Bank, N.A.
       United States District Court for the Northern District of California Case No. 5:21-cv-00071-BLF

                                PLEASE READ THIS NOTICE CAREFULLY.
A court authorized this notice. This is not a solicitation. This is not a lawsuit against you and you are not being
                  sued. However, your legal rights are affected whether you act or don’t act.

If you were employed by Wells Fargo Bank, N.A. (“Wells Fargo”) in California as a Home
Mortgage Consultant, Home Mortgage Consultant, Jr., Private Mortgage Banker, or Private
Mortgage Banker, Jr. (collectively “HMCs”) at any time from March 17, 2013 through December
31, 2019, you may be entitled to receive money from a class action settlement.

You are receiving this notice to inform you of the terms of the classwide settlement the parties have
reached subject to the court’s final approval so you will be aware of the settlement terms and your
rights to a recovery under the settlement. The court has already granted preliminary approval of
the class settlement. This notice also provides options and instructions as to how you may respond
to the notice.

                                    SUMMARY OF YOUR OPTIONS
 Do Nothing, and               If the Court approves the settlement, you will receive           Deadline:
 Participate in the            a settlement payment calculated based on the number              None
 Settlement                    of days you worked for Wells Fargo as an HMC in
                               California during the time periods covered by the
                               settlement, offset by any payment you may have
                               already received in connection with Ibarra v. Wells
                               Fargo Bank, N.A., and you will release claims against
                               Wells Fargo and related entities.
 Exclude Yourself              If you exclude yourself from the settlement (“opt                Deadline:
 from the Settlement           out”), you will not release any claims asserted in the           [DATE]
                               Kang v. Wells Fargo class action. You also will not
                               receive a settlement payment if the settlement is
                               approved. You may not object to or comment on the
                               settlement.
 Object to the                 You may object to the settlement or any part of it by            Deadline:
 Settlement                    submitting a written objection to the Court. By                  [DATE]
                               objecting, you do not give up your right to receive a
                               settlement payment if the settlement is approved. You
                               will release claims against Wells Fargo and related
                               entities if the settlement is approved.
 Dispute Your                  If the settlement is approved, your individual                   Deadline:
 Estimated                     settlement payment will be based on the number of                [DATE]
 Settlement Payment            days you worked as an HMC for Wells Fargo in
                               California in the time periods covered by the
                               settlement. (See Section 9.) The Court will decide the
                               dispute. By submitting a dispute, you do not give up

                                                        -1-
              Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 58 of 119

                               your right to receive a settlement payment if the
                               settlement is approved. You will release claims
                               against Wells Fargo and related entities if the
                               settlement is approved.


1. WHAT IS THE PURPOSE OF THIS NOTICE?

The purpose of this Notice is to let you know that the court has granted preliminary approval of the settlement
of a consolidated class action lawsuit pending in the United States District Court for the Northern District of
California Case No. 5:17-cv-06220-BLF entitled Kang v. Wells Fargo Bank, N.A., and that you may be entitled
to a payment as part of the settlement. This settlement also incorporates claims in another lawsuit, Ibarra v.
Wells Fargo Bank, N.A., United States District Court for the Northern District of California Case No. 5:21-cv-
00071-BLF (formerly Central District of California Case No. 17-cv-4344 PA (ASx)). Even if you have already
received a payment in connection with the Ibarra lawsuit, you may be eligible for an additional payment from
this proposed settlement.

A hearing addressing the fairness, adequacy, and reasonableness of the settlement will be held on ________ at
____.m. to determine whether the settlement should receive the Court’s final approval.

2. WHAT ARE THE CLASS CLAIMS?

The lawsuit alleges, in relevant part, that Wells Fargo’s compensation system for its California HMCs failed to
provide paid rest periods, failed to pay vacation pay, and failed to pay minimum wage for all hours worked.
The case seeks to recover premium pay for rest period violations, alleged unpaid vacation, minimum wages, and
civil and statutory penalties.

3. WHAT IS WELLS FARGO’S POSITION ON THE CLAIMS?

Wells Fargo denies all the allegations in the case. Wells Fargo contends that its compensation system has at all
times fully complied with California law.

4. WHY DO PLAINTIFFS SEEK SETTLEMENT APPROVAL?

Plaintiffs seek approval of the settlement because they believe the proposed settlement with Wells Fargo is fair,
reasonable, adequate, and in the best interests of the members of the Class and all parties.

5. WHY DID I GET THIS NOTICE?

You received this Notice because you were identified as having worked for Wells Fargo in California as an
HMC at some point between March 17, 2013 and December 31, 2019. Approximately 5,377 individuals qualify
as class members. The court authorized this Notice as it has preliminarily approved the class settlement.




                                                       -2-
              Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 59 of 119
6. WHO ARE THE ATTORNEYS REPRESENTING THE PARTIES?

  Counsel for Plaintiffs                                     Counsel for Wells Fargo

  HAFFNER LAW PC                                             SHEPPARD MULLIN RICHTER &
  Joshua H. Haffner                                          HAMPTON, LLP
  Graham G. Lambert                                          Thomas Kaufman
  445 South Figueroa St., Suite 2625                         Paul Berkowitz
  Los Angeles, California 90071                              1901 Avenue of the Stars, Suite 1600
  Telephone: (213) 514-5681                                  Los Angeles, CA 90067-6017
  jhh@haffnerlawyers.com                                     Telephone: 310-228-3700
  gl@haffnerlawyers.com                                      tkaufman@sheppardmullin.com
                                                             pberkowitz@sheppardmullin.com
  STEVENS, LC
  Paul D. Stevens
  1855 Industrial Street, Suite 518
  Los Angeles, California 90021
  Telephone: (213) 270-1211
  pstevens@stevenslc.com


7. HOW DOES THIS SETTLEMENT RELATE TO THE IBARRA JUDGMENT?

The Ibarra lawsuit is a class action on behalf of Wells Fargo’s California HMCs. Plaintiff alleges that for the
period between March 17, 2013 and August 1, 2017, Wells Fargo failed to pay California HMCs for the time
they spent on rest periods and, as a result, must pay premium pay under Labor Code § 226.7 for each day it
failed to pay for a statutorily required paid rest period. Judgment was entered against Wells Fargo and in favor
of the HMC class in Ibarra. A portion of that judgment, in the amount of $25,696,122.35, was partially
distributed to members of the Ibarra class in November 2020. There remain two open questions in that case:
whether the amount of the judgment should be increased to approximately $97 million, and what constitutes a
reasonable attorneys’ fee to class counsel. The proposed Kang settlement would resolve all claims in both
Ibarra and Kang, including the amount owed to Ibarra class members.

If the Kang settlement is approved, the remaining portion of the $25,696,122.35 Ibarra payment that has not yet
been distributed will be added to the consolidated Kang settlement amount and will be distributed in accordance
with the parties’ global settlement agreement. Any payments already received by members of the Ibarra class
have been taken into account in determining how much of the additional settlement fund will be distributed to
those individuals under the current settlement, to avoid double recovery.

8. WHAT IS THE PROPOSED SETTLEMENT?

The following is a summary of the proposed settlement. The complete terms of the proposed settlement are
stated in the Stipulation of Class Settlement between Plaintiffs and Wells Fargo (“Stipulation of Settlement” or
“Settlement Agreement”), which is on file with the Court and is available at www._________________.

Under the Settlement Agreement, Wells Fargo has agreed to pay an aggregate amount of $95,696,122.35 as the
“Gross Fund Value” to settle the claims asserted in this lawsuit. This Gross Fund Value includes the
$25,696,122.35 that Wells Fargo has already paid in Ibarra.

Subject to Court approval, the following amounts will be deducted from the Gross Fund Value: (1) Class
Counsel’s attorney’s fees (not to exceed $31,898,707) to compensate class counsel for the unpaid work they
have performed on the class action; (2) reimbursement of class counsel’s out-of-pocket litigation expenses, up
                                                       -3-
              Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 60 of 119

to $100,000; (3) a payment of $562,500 to the State of California as part of the settlement of the California
Labor Code Private Attorneys General (“PAGA”) claim in the Kang lawsuit; (4) payment of the cost of
administering the settlement to the settlement administrator, estimated to be approximately $50,000; and (5) an
award of additional funds (not to exceed $20,000) to class representatives Michael Kang and Michael Moses, in
consideration of their services to the class in this case and the payment of $10,000 already paid to Jacqueline
Ibarra in the Ibarra action. Following the Court-approved deductions, the remaining sum of approximately
$62,876,415.30 (the “Net Fund Value”) will be distributed to all members of the settlement class, which
includes class members in Kang and Ibarra.

Individual Settlement Payments. Individual settlement payments will be calculated according to the
following formula.

Rest Period Allocation. Ninety percent (90%) of the Net Fund Value will be allocated to Rest Period claims,
for individuals who worked for Wells Fargo as HMCs in California at any time between March 17, 2013 and
March 31, 2018. Each such class member will receive a pro rata share of the Rest Period Allocation based on
the number of days during this time period the HMC worked in California and recorded at least 3.5 hours into
the timekeeping system. Any amount received by the class member in connection with the Ibarra judgment will
be offset from the class member’s share of the Rest Period Allocation.

Non-Rest Period Allocation. Ten percent (10%) of the Net Fund Value will be allocated to Non-Rest Period
claims, for individuals who worked for Wells Fargo as HMCs in California at any time between October 27,
2013 and December 31, 2019. Each class member will receive a pro rata share of the Non-Rest Period
Allocation based on the number of days during this time period the HMC worked in California and recorded
any time into the timekeeping system.

Wells Fargo has agreed to pay each Class Member an amount as calculated in accordance with the terms of the
Settlement Agreement after final approval of the class action settlement. Your settlement check will be valid for
180 days, after which it will become void. If any settlement checks remain uncashed after 180 days, the
uncashed amount may be redistributed to other class members who cashed their checks on time, but you will
still be deemed to have released your claims. If there are appeals from an order granting final approval the
Settlement, payments will be issued only if the Settlement is approved after resolution of those appeals. Please
be patient.

Class Counsel Attorneys’ Fees and Costs, Class Representative Service Payments, and Administrative
Costs. Class Counsel will ask the Court to award attorneys’ fees up to one-third of the Gross Fund Value
($31,898,707) and reasonable litigation costs actually incurred, not to exceed $____. The request for attorney’s
fees is subject to approval by the Court. These fees will serve to compensate Class Counsel for their efforts in
achieving the settlement for the benefit of the Class and their risk in undertaking this representation on a
contingency basis. Class Counsel will also ask the Court to authorize service awards of up to $10,000 each for
Plaintiffs Moses and Kang, in addition to their shares of the Net Fund Value. The Parties estimate the cost of
administering the Settlement will be $____.

The motion for final approval of the settlement, which will include Class Counsel’s application for an award of
attorney’s fees and costs will be filed with the court by _____________, 2020 and may be viewed in the court
file at the United States District Court for the Northern District of California, located at 280 South 1st Street,
San Jose, CA 95113, or on line at www.___________________ [website set up by Administrator].

9. YOUR ESTIMATED PAYMENT UNDER THIS SETTLEMENT IS $__________. This amount is
based on your having recorded more than 3.5 hours of work time in the Wells Fargo timekeeping system on ___
days during the relevant period from March 17, 2013 to April 1, 2018; and having recorded any work time at all
on ___ days during the relevant time period from October 27, 2013 to December 31, 2019. This amount also

                                                        -4-
              Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 61 of 119

reflects any offset that applies to you based on your receipt of payment from the Ibarra judgment. Your final
settlement payment, if the settlement is approved, may be a different amount.

10. WHAT ARE MY RIGHTS IN THIS MATTER?

If you fit the description of a Class Member as set forth in this Notice, you have four options. Each option has
its own consequences which you should understand before making your decision. Your rights regarding each
option and the procedure you must follow to select each option are set forth below.

       A.      Option One. Do Nothing and Participate in the Settlement.

To receive money from the settlement, you do not need to do anything. As a Class Member, if the Court
approves the settlement you will be bound by that settlement. You will then receive a settlement payment and
will provide a release to Wells Fargo and other “Releasees” (which includes Wells Fargo’s employees, officers,
affiliates, parent companies, and predecessor companies you worked for during the class period that were
acquired by Wells Fargo). The scope of the release is as follows:

       The Released Class Claims shall include any claims arising from the factual allegations or legal
       claims asserted in the Second Amended Complaint. This includes claims arising under
       California Labor Code Sections 201, 202, 203, 226, 226.7, 227.3, 512, 1194, 1194.1, 2699, or
       any other claims based on the same factual allegations asserted in the Second Amended
       Complaint, including the claims for PAGA penalties asserted in Kang and the PAGA Notice
       letter that Plaintiff Michael Moses submitted to the LWDA on August 3, 2018 (which asserts
       PAGA claims for underlying violations of Labor Code Sections 203, 204, 226(a), 226.7, 510,
       512, 1194, 1194.2, 1197, and Wage Order 4-2001 Sections 4 and 11). The Released Class
       Claims shall include all claims asserting that Wells Fargo’s compensation system for HMCs in
       effect between October 27, 2013 and December 31, 2019 failed to pay wages for all hours
       worked, failed to pay for rest periods, failed to provide lawful vacation pay, or any derivative
       claims.

If the Court gives final approval to the settlement, the Settlement Administrator will send you a check to the
address it has on file for you. It is important that you keep the Settlement Administrator informed of any
changes to your address until you receive your settlement payment.

       B.      Option Two. You May Exclude Yourself From The Settlement

If you do not wish to participate in the settlement and wish to retain your right to bring your own claims within
the scope of the lawsuit as an individual, you must send a request for exclusion to the Settlement Administrator,
set forth below. The request for exclusion must be mailed to the Settlement Administrator and post-marked on
or before [DATE]. The request for exclusion from the settlement must include the case name (Kang v. Wells
Fargo Bank, N.A.) your first and last name, signature, address, phone number, last four digits of your social
security number for verification purposes and a statement that you wish to exclude yourself from the settlement
of the case or words to that effect. No form is provided for an exclusion request. Any Class Member who
requests exclusion will not be entitled to any portion of the settlement and will not be providing a release of
claims to Wells Fargo and other Releasees. If you exclude yourself from the settlement, you will not have any
right to object, appeal, or comment on the settlement. Class Members who fail to submit a valid and timely
exclusion request shall be bound by all terms of the Settlement Agreement and any judgment entered in the
Action if the Settlement is approved by the Court.




                                                       -5-
              Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 62 of 119
       C.      Option Three. You May Dispute the Information Used to Calculate Your Settlement
               Payment

The amount of your settlement payment is based on the days (as described above) that you recorded time in the
timekeeping system while working for Wells Fargo in an HMC position in California during the applicable
class periods. If you do not believe that the numbers for these items assigned to you in Section 9 of this notice
are correct, you may dispute those numbers. Any such dispute must be mailed to the Settlement Administrator
and post-marked on or before [DATE]. Your dispute must state what you believe to be the correct numbers
for these items and must be accompanied by any documentation you have to support your dispute. In addition,
your dispute must include the case name (Kang v. Wells Fargo Bank, N.A.), your first and last name, signature,
address, phone number, and last four digits of your social security number for verification purposes. Submitting
a dispute will not jeopardize your right to your settlement payment. All disputes will be finally decided by the
Court in the event counsel for the parties cannot resolve a dispute.

       D.      Option Four. You May Object to the Settlement

You may ask the Court to deny approval in whole or in part by filing an objection to the proposed settlement or
any part of it. You cannot ask the Court to order a different settlement; the Court can only approve or reject the
settlement the parties have agreed to. If the Court denies approval, no settlement payments will be sent out and
the lawsuit will continue. If that is not what you want to happen, you must object.

Any objection to the proposed settlement must be in writing. If you file a timely written objection, you may, but
are not required to, appear at the Final Approval Hearing, either in person or through your own attorney. If you
appear through your own attorney, you are responsible for hiring and paying that attorney. All written
objections and supporting papers must (a) clearly identify the case name and number (Kang v. Wells Fargo
Bank, N.A., Case No. 5:17-cv-06220-BLF), (b) be submitted to the Court either by mailing them to the Class
Action Clerk, United States District Court for the Northern District of California, 280 South 1st Street, San
Jose, CA 95113, or by filing them in person at any location of the United States District Court for the Northern
District of California, and (c) be filed or postmarked on or before [DATE].

Objections must state all of the reasons for your objection. In addition, any objection must include the case
name) your first and last name, address, phone number, and last four digits of your social security number for
verification purposes and must be signed by you or your attorney. While the Court may, in its discretion, permit
objections to be filed up until the date of the Final Approval Hearing, you will only be assured that your
objection will be considered if you submit it to the Court by the [DATE] deadline.

11. FINAL APPROVAL HEARING ON PROPOSED SETTLEMENT

The Final Approval Hearing on the fairness and adequacy of the proposed settlement, the plan of distribution, the
service award to the Plaintiff, and Class Counsel’s request for attorneys’ fees and costs, and other issues will be
held on ________, 2021 at __ __.m., in Courtroom F of the United States District Court for the Northern District
of California, located at 280 South 1st Street, San Jose, CA 95113. You may attend the Final Approval Hearing
and be heard even if you do not submit an objection to the settlement. The Final Approval Hearing may be
continued to another date without further notice. If you plan to attend the Final Approval Hearing, it is
recommended that you contact the Settlement Administrator to confirm the date and time.

12. NON-RETALIATION

Wells Fargo will not retaliate or take any adverse action against you or any Class Member for participating in the
settlement.


                                                        -6-
              Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 63 of 119

13. ADDITIONAL INFORMATION.

This Notice only summarizes the lawsuit and settlement. For more information, you may inspect the Court file at
the United States District Court for the Northern District of California, located at 280 South 1st Street, San Jose,
CA 95113, between 9:00 a.m. and 4:00 p.m., Monday through Friday, excluding Court holidays. You may also
review the settlement agreement and other documents related to this settlement online at www.__________. You
may also view the Court docket in this case, for a fee, through the Court’s Public Access to Court Electronic
Records (PACER) system at https://ecf.cand.uscourts.gov.

You may also contact the Settlement Administrator as follows:

                                         Kang v. Wells Fargo Bank, N.A.
                                         c/o [Settlement Administrator]
                                                   [ADDRESS]
                                           [TELEPHONE NUMBER]

If you have questions, you may call the Settlement Administrator, ________, toll free at [TELEPHONE
NUMBER]. Ask about the Kang v. Wells Fargo class settlement.

You may also contact Class Counsel at the addresses and telephone numbers listed above. PLEASE DO NOT
CALL THE COURT OR COUNSEL FOR WELLS FARGO.

If your address changes or is different from the address on the envelope enclosing this Notice, please
promptly notify the settlement administrator.




                                                        -7-
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 64 of 119
           Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 65 of 119



1    Joshua H. Haffner, SBN 188652
     (jhh@haffnerlawyers.com)
2    Graham G. Lambert, SBN 303056
     (gl@haffnerlawyers.com)
3    HAFFNER LAW PC
     445 South Figueroa Street, Suite 2625
4    Los Angeles, California 90071
     Telephone: (213) 514-5681
5    Facsimile: (213) 514-5682

6    Paul D. Stevens, SBN 207107
     (pstevens@stevenslc.com)
7    STEVENS, LC
8    1855 Industrial Street, Suite 518
     Los Angeles, California 90021
9    Telephone: (213) 270-1211
     Facsimile: (213) 270-1223
10
     Attorneys for Plaintiffs James C. Kang,
11   Michael Moses, and the Certified Class

12   Additional Counsel on following page

13
                              UNITED STATES DISTRICT COURT
14
                          NORTHERN DISTRICT OF CALIFORNIA
15
      JAMES C. KANG, an individual, MICHAEL           Case No. 3:17-cv-06220-BLF
16    MOSES, an individual, on behalf of
      themselves and all others similarly situated,   Case No. 3:21-cv-00071-BLF
17                                  Plaintiffs,
                                v.
18                                                    [PROPOSED] ORDER GRANTING
                                                      PLAINTIFFS’ MOTION FOR PRELIMINARY
19    WELLS FARGO BANK, N.A.; and DOES 1              APPROVAL OF CLASS ACTION
      through 10, inclusive,                          SETTLEMENT
20
                             Defendant.
21    _________________________________
      PATRICIA BARRERA, an individual,
22    JACQUELINE F. IBARRA, an individual,
      on behalf of themselves and all others
23    similarly situated,
                                   Plaintiffs,
24
                               v.
25

26    WELLS FARGO BANK, N.A.; and DOES 1
      through 10, inclusive,
27
                             Defendant.
28


        [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
           Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 66 of 119



1
     (continued from previous page)
2
     Michael Rubin, SBN 80618
3    mrubin@altshulerberzon.com
     Eileen B. Goldsmith, SBN 218029
4    egoldsmith@altshulerberzon,com
5    ALTSHULER BERZON LLP
     177 Post Street, Suite 300
6    San Francisco, CA 94108
     Telephone: (415) 421-7151
7    Facsimile: (415) 362-8064
8    Attorneys for Plaintiffs James C. Kang and
     Michael Moses
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


        [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
           Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 67 of 119


1              Plaintiffs Michael Moses, Michael Kang, and Jacqueline F. Ibarra’s Motion for
2    Preliminary Approval of Class Action Settlement came before this Court on [DATE] at [TIME].
3    The Court, having fully reviewed Plaintiffs’ Motion for Preliminary Approval of Class Action
4    Settlement, the supporting Points and Authorities and Declarations filed in support thereof,
5    including the Stipulation of Settlement (“Settlement Agreement”) and Notice of Class Action
6    Settlement (“Notice”), and for good cause appearing, hereby makes the following findings and
7    orders:
8              1.     Except as expressly stated in this Order, all capitalized terms defined in the
9    Settlement Agreement shall have the same meaning when used in this Order.
10             2.     The Court grants preliminary approval of the proposed settlement based upon the
11   terms set forth in the Settlement Agreement, which is attached as Exhibit A to the Declaration of
12   Paul D. Stevens and is incorporated in full and made part of this Order.
13             3.     The Settlement Agreement is entered into between Plaintiffs Michael Moses,
14   Michael Kang, and Jacqueline F. Ibarra (“Plaintiffs”) and Defendant Wells Fargo Bank, N.A.
15   (“Wells Fargo”) (collectively “the Parties”), and is intended as a global settlement of all claims
16   asserted in this action, which was previously consolidated with Moses v. Wells Fargo Bank, N.A.,
17   United States District Court, Northern District of California, Case No. 3:18-cv-06679, and in
18   Ibarra v. Wells Fargo Bank, N.A., United States District Court, Northern District of California,
19   Case No. 5:21-cv-00071.
20             4.     The Settlement is within the range of reasonableness of a settlement that could
21   ultimately receive final approval from this Court and appears to be presumptively valid, subject
22   only to any objections that may be raised at the Final Approval Hearing and final approval by
23   this Court. The Settlement creates a non-reversionary Gross Fund Value of $95,696,122.35,
24   consisting of $25,696,122.35 already paid by Wells Fargo toward satisfaction of the judgment in
25   Ibarra and partially distributed to the class members in Ibarra, plus $70,000,000.00 in additional
26   funding to be paid by Wells Fargo. The remaining portion of the amount already paid toward
27   satisfaction of the Ibarra judgment would also be distributed through this Settlement. The Court
28   notes that if final approval is granted, the aggregate Gross Settlement Value will be used to fund



        [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
            Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 68 of 119


1    the following payments: an award of reasonable attorneys’ fees to Class Counsel not to exceed
2    one-third of the Gross Fund Value ($31,898,707) plus litigation expenses actually incurred not to
3    exceed $100,000; a payment of $562,500 to the California Labor and Workforce Development
4    Agency (“LWDA”) for the State of California’s share of civil penalties under the Labor Code
5    Private Attorneys’ General Act (“PAGA”); service awards of up to $10,000 each to Class
6    Representatives Moses and Kang; reasonable settlement administration costs; and the remaining
7    Net Fund Value to be distributed as individual settlement payments to Settlement Class
8    Members. Wells Fargo has further agreed to pay the employer’s share of payroll taxes on the
9    portion of the individual settlement payments to Settlement Class Members that is allocated to
10   wages, as set forth in the Settlement Agreement.
11          5.      The Court finds and concludes that the proposed global Settlement is the result of
12   serious, informed, arms’-length negotiations between the parties, conducted after Class Counsel
13   had adequately investigated Plaintiffs’ claims, engaged in substantial motion practice and
14   discovery, and become familiar with the strengths and weaknesses of their claims in Kang and
15   Ibarra. The Settlement does not improperly grant preferential treatment to any individual or
16   segment of the Settlement Class and does not contain any obvious deficiencies. The parties
17   reached agreement with the assistance of an experienced mediator, David Rotman.
18          6.      The Court finds that a single settlement approval process for this proposed global
19   settlement is appropriate. The proposed settlement was negotiated by Wells Fargo and Plaintiffs
20   in Kang and Ibarra with the intent that it would fully resolve all pending claims in both actions.
21   Plaintiffs in Kang and Ibarra, and the classes they represent, are represented by the same Class
22   Counsel, and Wells Fargo is represented by the same counsel in both cases. The certified classes
23   and issues presented in Kang and Ibarra substantially overlap. A single settlement approval
24   process is necessary and desirable to conserve judicial resources, to avoid the possibility of
25   conflicting outcomes if different aspects of the settlement were subject to separate approval
26   processes in different courts at different times, and to prevent the risk of class member confusion
27   where hundreds of individual class members might otherwise be entitled to two settlement
28   notices permitting them to participate in, object to, or opt out of different parties of the settlement



         [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
            Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 69 of 119


1    on different timelines. It is appropriate for this Court to preside over the single, global settlement
2    approval process because Kang includes all of the claims encompassed by both the Kang and
3    Ibarra actions.
4           7.         In accordance with the Settlement Agreement, the Court hereby preliminarily
5    certifies the following Class for the purposes of settlement only: All individuals who worked for
6    Wells Fargo in the State of California in the job title of Home Mortgage Consultant, Home
7    Mortgage Consultant Jr., Private Mortgage Banker, or Private Mortgage Banker, Jr. at any time
8    between March 17, 2013 and December 31, 2019.
9           8.         In accordance with the Settlement Agreement, the Court hereby preliminarily
10   certifies the following Subclasses for the purposes of settlement only:
11                     a.     All individuals who worked for Wells Fargo in the State of California in
12   the job title of Home Mortgage Consultant, Home Mortgage Consultant Jr., Private Mortgage
13   Banker, or Private Mortgage Banker, Jr. at any time between March 17, 2013 and March 31,
14   2018 (“the Rest Period Subclass”).
15                     b.     All individuals who worked for Wells Fargo in the State of California in
16   the job title of Home Mortgage Consultant, Home Mortgage Consultant Jr., Private Mortgage
17   Banker, or Private Mortgage Banker, Jr. at any time between October 27, 2013 and December
18   31, 2019 (“the Non-Rest Period Subclass”).
19          9.         The following persons shall be excluded from the Settlement Class and
20   Subclasses: (1) Jasmine Maggiulli, who has her own pending putative class action in the San
21   Bernardino Superior Court and (2) any HMCs who entered into general release agreements
22   following termination of their employment with Wells Fargo.
23          10.        The Court confirms the appointment of Stevens, LC and Haffner Law PC as Class
24   Counsel.
25          11.        The Court preliminarily concludes that the Settlement Class and Subclasses
26   satisfy all of the requirements for certification, pursuant to Fed. R. Civ. P. 23(a) and 23(b)(3).
27   The Court bases this conclusion on the following findings:
28                     a.     The Court has previously certified the following class in this action,



         [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
           Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 70 of 119


1    finding that it met all of the requirements of Fed. R. Civ. P. 23(a) and 23(b)(3): “All non-exempt
2    employees of Wells Fargo who at any time during the period beginning October 27, 2013
3    through the date notice is mailed to the Class [April 15, 2019] worked for Wells Fargo in
4    California in the job titles of Home Mortgage Consultant, Home Mortgage Consultant, Jr.,
5    Private Mortgage Banker, or Private Mortgage Banker, Jr. (“the Class”). Employees who were
6    hired or rehired on or after December 11, 2015 are excluded from the Class.” Dkt. 54 at 11.
7                   b.      The Court also previously certified the following subclass in this action,
8    finding that it met all of the requirements of Fed. R. Civ. P. 23(a) and 23(b)(3):
9    “Vacation/Separation Pay SubClass: All non-exempt employees of Wells Fargo who at any time
10   during the period beginning October 27, 2013 through the date notice is mailed to the Class
11   [April 15, 2019] worked for Wells Fargo in California in the job titles of Home Mortgage
12   Consultant, Home Mortgage Consultant, Jr., Private Mortgage Banker, or Private Mortgage
13   Banker, Jr, and whose employment with Wells Fargo terminated. Employees who were hired or
14   rehired on or after December 11, 2015 are excluded from the Class.” Dkt. 54 at 11.
15                  c.      The Ibarra Court previously certified the following class, finding that it
16   met all of the requirements of Fed. R. Civ. P. 23(a) and 23(b)(3): “All non-exempt employees for
17   Wells Fargo who at any time during the period from March 17, 2013 to August 1, 2017 worked
18   for Wells Fargo in California in the job titles of Home Mortgage Consultant, Home Mortgage
19   Consultant, Jr., Private Mortgage Banker, or Private Mortgage Banker, Jr and were subject to the
20   common compensation plans during this period (“the Class”).” Ibarra, Dkt. 18.
21                  d.      The proposed Settlement Class and Subclasses encompass all members of
22   the certified classes and subclass in Kang and Ibarra, with respect to the same claims that were
23   certified in those cases. The proposed Settlement resolves the claims of all Class Members in a
24   single action. The Second Amended Complaint filed in this action to implement the Settlement
25   asserts all claims previously asserted in both Ibarra and Kang. All certified claims in both cases
26   arise from the identical Wells Fargo compensation structure for HMCs. Ibarra and Kang
27   involve the identical claim for rest period violations affecting the identical group of employees,
28   only for different time periods. Kang also previously alleged non-rest period claims; the



        [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
           Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 71 of 119


1    proposed Settlement will enable the Ibarra class members to recover for those claims. For the
2    same reasons this Court and the Ibarra Court ruled that the classes and subclass could be
3    certified in Kang and Ibarra, respectively, this Court finds that the combined Settlement Class
4    and Subclasses meet the requirements of Fed. R. Civ. P. 23(a) and 23(b)(3).
5                   e.      The Settlement Class and Subclasses are slightly broader than those that
6    were previously certified in Kang and Ibarra. The class and subclass previously certified in
7    Kang excluded HMCs who were employed hired or rehired by Wells Fargo on or after December
8    11, 2015. Those individuals were excluded because they had signed individual arbitration
9    agreements with respect to their employment with Wells Fargo that prohibited them from
10   participating in class or collective proceedings against Wells Fargo. Those individuals are
11   properly included in the proposed Class and Subclasses for purposes of Settlement because they
12   are similarly situated to other Class and Subclass Members with respect to the Wells Fargo
13   compensation structure under which they were employed. Through the proposed Settlement,
14   Wells Fargo is waiving any right to invoke the arbitration agreements with respect to these
15   claims. Individuals who were employed hired or rehired by Wells Fargo on or after December
16   11, 2015 and who choose to participate in the Settlement will similarly waive any right to invoke
17   their arbitration agreements with respect to these claims.
18          11.     The Court approves Rust Consulting (“Settlement Administrator”) to perform the
19   duties of the Settlement Administrator as set forth in the Settlement Agreement and this Order.
20          12.     The Court finds that the Notice, which is attached as Exhibit A to the Settlement
21   Agreement, comports with Fed. R. Civ. P. 23 and all constitutional requirements, including those
22   of due process. The Court further finds that the Notice adequately advises the Class about the
23   class action; the terms of the proposed Settlement, the benefits available to each Class Member
24   and the proposed fees and costs to Class Counsel; each Class Member’s right to object or opt out
25   of the Settlement and the timing and procedures for doing so; preliminary Court approval of the
26   proposed Settlement; and the date of the Final Approval Hearing, as well as the rights of Class
27   Members to file documentation in support of or in opposition to final approval, and to appear in
28   connection with the hearing. The Court further finds that mailing of the Notice to each Class



        [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
            Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 72 of 119


1    Member’s last known address as supplied by Wells Fargo, with appropriate skip tracing and mail
2    forwarding for Notices that are returned as undeliverable, as specifically described in the
3    Settlement Agreement, constitutes reasonable notice to Class Members of their rights with
4    respect to the class action and proposed Settlement.
5            13.     Within 10 business days after the issuance of this Order, Wells Fargo shall
6    provide the Settlement Administrator with the Class Data List, as specified in the Settlement
7    Agreement.
8            14.     Within 10 business days after receiving the Class Data List, the Settlement
9    Administrator shall mail the Notice to Class Members in the manner specified in the Settlement
10   Agreement.
11           15.     The Response Deadline for objections, requests for exclusion from the Settlement,
12   and disputes regarding dates of employment shall be forty-five (45) days after the Notice is
13   initially mailed to Class Members; provided, however, that the Response Deadline for Notices
14   that are re-mailed shall be the earlier of: (a) thirty (30) days after re-mailing of the Notice; or (b)
15   fifteen (15) days before the date set by the Court for the final approval hearing.
16           16.     The Court orders that any request for exclusion from the Settlement must be
17   postmarked no later than the Response Deadline, and must be received by the Settlement
18   Administrator to be valid. To be valid, the request for exclusion must include the name, address,
19   telephone number, and last four digits of the social security number of the Class Member
20   requesting exclusion, must be signed by the Class Member requesting exclusion, and must
21   contain a statement that clearly conveys the Class Member’s request to be excluded from the
22   Settlement Class.
23           17.     Any Class Member who does not timely and validly opt out of the Settlement
24   shall be bound by the terms of the Settlement Agreement upon entry of the Final Approval Order
25   and Judgment. The Court shall enjoin any Class Member who does not timely and validly opt out
26   of the Settlement from asserting, instituting or prosecuting in any court or governmental agency,
27   any claims released in the Settlement against Defendant or any other parties released by the
28   Settlement.



         [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
           Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 73 of 119


1             18.   Any Class Member who does not timely and validly request exclusion from the
2    Settlement may object to the Settlement by submitting a written objection to the Court in
3    accordance with the procedures outlined in the Notice. The objection must be filed with the
4    Court or postmarked no later than the Response Deadline. All written objections and supporting
5    papers must clearly identify the case name and number (Kang v. Wells Fargo Bank, N.A., 17-cv-
6    06220-BLF) and must include the first and last name, address, phone number, and last four digits
7    of social security number for verification purposes of the objecting Class Member, must be
8    signed by the Class Member or Class Member’s attorney, and must state the basis of the
9    objection. Objections may be mailed to the attention of the Class Action Clerk, United States
10   District Court for the Northern District of California, 280 South 1st Street, San Jose, CA 95113,
11   or may be filed in person at any location of the United State District Court for the Northern
12   District of California. Any Class Member who does not timely submit such a written objection
13   in accordance with these procedures shall not be permitted to raise such objection, except for
14   good cause shown, and shall be deemed to have waived any objection to the Settlement.
15            19.   The Court will hold a Final Approval Hearing on ____________, 2021 at _____
16   _.m. in Courtroom F of the United States District Court for the Northern District of California,
17   located at 280 South 1st Street, San Jose, CA 95113. At the Final Approval Hearing, the Court
18   will consider whether: (a) the Settlement is fair, reasonable, and adequate; (b) the Class and
19   Subclasses should be finally certified; (c) a final judgment should be entered; (d) Class Counsel’s
20   motion for attorneys’ fees and costs should be granted; and (e) the Class Representative Service
21   Awards should be granted. The Court may continue the date of the Final Approval Hearing
22   without further notice to Class Members.
23            20.   Further proceedings regarding the Settlement shall be filed and served in
24   accordance with the following schedule:
25    Event                                             Date

26    Notice of Class Action Settlement mailed to       20 business days after preliminary approval
      class members
27
      Response Deadline                                 45 days after Notice mailing
28



        [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
            Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 74 of 119


1     Motion for Final Approval filed                    14 days before Response Deadline

2     Motion for Attorneys’ Fees and Expenses and        14 days before Response Deadline
      Class Representative Service Awards filed
3
      Reply Brief(s) in Support of Motions for           7 days after Response Deadline
4     Final Approval and Attorneys’ Fees

5     Defendant to file declaration verifying that       14 days before Final Approval Hearing
      CAFA Notice was provided
6
      Hearing on Motions for Final Approval and
7     Attorneys’ Fees and Expenses

8           21.     All proceedings and deadlines in this case, except those necessary to implement
9    this Order and the Settlement, are hereby stayed.
10          22.     The Court orders that if, for any reason, the Court does not grant Final Approval,
11   or if such a Final Approval order is reversed, the Settlement Agreement and this Order shall
12   become void, shall have no further force or effect, and shall not be used in any Action or any
13   other proceedings for any purpose other than as may be necessary to enforce the terms of the
14   Settlement Agreement that survive termination; and this matter will revert to the status that
15   existed before execution of the parties’ Stipulation of Settlement, as more specifically set forth in
16   the Settlement Agreement.
17          23.     The Court orders that the Settlement Agreement shall not be construed as an
18   admission or evidence of liability.
19   IT IS SO ORDERED.
20

21   Dated: ___________, 2021                        ________________________________
                                                           Hon. Beth Labson Freeman
22                                                         United States District Judge

23

24

25

26
27

28



        [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 75 of 119
            Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 76 of 119



1    Joshua H. Haffner, SBN 188652
     (jhh@haffnerlawyers.com)
2    Graham G. Lambert, SBN 303056
     (gl@haffnerlawyers.com)
3    HAFFNER LAW PC
     445 South Figueroa Street, Suite 2625
4    Los Angeles, California 90071
     Telephone: (213) 514-5681
5    Facsimile: (213) 514-5682

6    Paul D. Stevens, SBN 207107
     (pstevens@stevenslc.com)
7    STEVENS, LC
     1855 Industrial Street, Suite 518
8    Los Angeles, California 90021
     Telephone: (213) 270-1211
9    Facsímile: (213) 270-1223

10   Attorneys for Plaintiffs James C. Kang,
     Michael Moses, and the Certified Class
11
     Additional Counsel on following page
12

13                            UNITED STATES DISTRICT COURT

14                        NORTHERN DISTRICT OF CALIFORNIA

15    JAMES C. KANG, an individual, MICHAEL              Case No. 5:17-cv-06220-BLF
      MOSES, an individual, on behalf of
16    themselves and all others similarly situated,      Case No. 5:21-cv-00071-BLF
                                    Plaintiffs,
17                              v.
                                                         [PROPOSED] ORDER GRANTING FINAL
18                                                       APPROVAL OF CLASS ACTION
      WELLS FARGO BANK, N.A.; and DOES 1                 SETTLEMENT
19    through 10, inclusive,

20                           Defendant.
      _________________________________
21    PATRICIA BARRERAS, an individual,
      JACQUELINE F. IBARRA, an individual,
22    on behalf of themselves and all others
      similarly situated,
23                                 Plaintiffs,
24
                               v.
25
      WELLS FARGO BANK, N.A.; and DOES 1
26    through 10, inclusive,

27    Defendant.

28
     SMRH:489526703.1                                 -- 1 --
           Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 77 of 119


1

2

3    (continued from previous page)

4    Michael Rubin, SBN 80618
     mrubin@altshulerberzon.com
5    Eileen B. Goldsmith, SBN 218029
     egoldsmith@altshulerberzon,com
6    ALTSHULER BERZON LLP
7    177 Post Street, Suite 300
     San Francisco, CA 94108
8    Telephone: (415) 421-7151
     Facsimile: (415) 362-8064
9
     Attorneys for Plaintiffs James C. Kang and
10   Michael Moses

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


     [PROPOSED] ORDER GRANTING MOTIONS FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                         AND ATTORNEYS’ FEES AND SERVICE AWARDS
           Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 78 of 119


1           Plaintiffs’ unopposed Motion for Final Approval of Class Action Settlement and Motion
2    for Attorneys’ Fees and Expenses and Class Representative Service Awards came before this
3    Court on ______, 2021. The proposed Settlement in this case was preliminarily approved by this
4    Court on ________, 2021. Pursuant to the Court’s Preliminary Approval Order and the Notice
5    provided to the Class, the Court conducted a final fairness hearing as required by Federal Rule of
6    Civil Procedure 23(e). The Court has reviewed the materials submitted by the parties and has
7    heard arguments presented by counsel at the hearing. For the reasons cited on the record as well
8    as those stated hereafter, the Court HEREBY FINDS AND ORDERS as follows:
9           1. Except as otherwise specified herein, for purposes of this Final Approval Order, the
10   Court adopts all defined terms set forth in the Stipulation of Settlement of Class Action and
11   Release of Claims (“Settlement” or “Settlement Agreement”).
12          2. The Court finds that this action satisfies the requirements of Rule 23 and further finds
13   that the Class has at all times been adequately represented by the Plaintiffs and Class Counsel.
14          3. The Court HEREBY APPROVES the Class Settlement based upon the terms set forth
15   in the Order Granting Motion for Preliminary Approval and the Settlement Agreement filed by
16   the Parties. The Settlement appears to be fair, adequate, and reasonable to the Class and
17   Subclasses.
18           4. The Notice approved by the Court was provided by First Class mail to the last known
19   address of each of the individuals identified as Class Members. In addition, reasonable follow-up
20   efforts were made to send the Notice to those individuals whose original notices were returned as
21   undeliverable. The Notice adequately described all of the relevant and necessary terms of the
22   proposed Settlement Agreement, the request for Class Representative service awards to Plaintiffs
23   Kang and Moses, and Class Counsel’s motion for an award of attorney’s fees and expenses.
24          5. The Court finds that the Notice given to the Class fully complied with Rule 23, was the
25   best notice practicable, satisfied all constitutional due process concerns, and provides the Court
26   with jurisdiction over the Class Members.
27          6. Each Class Member who did not timely and validly request exclusion from the
28   Settlement (“Settlement Class Member”) shall be bound by the Settlement and all terms and


     [PROPOSED] ORDER GRANTING MOTIONS FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                         AND ATTORNEYS’ FEES AND SERVICE AWARDS
              Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 79 of 119


1    provisions thereof. The Court finds that the Settlement is rationally related to the strength of
2    Plaintiffs’ claims given the risk, complexity, and duration of further litigation. The Court also
3    finds that the Settlement is the result of arms-length negotiations between experienced counsel
4    representing the interests of the Class and Subclasses and Defendant, after conducting
5    appropriate factual and legal investigation. The Court finds that the uncertainty and delay of
6    further litigation strongly supports the reasonableness and adequacy of the non-reversionary
7    $95,696,122.35 Gross Fund Value established pursuant to the Settlement Agreement.
8             7. Of the identified Class Members who were notified, only [number] individuals have
9    opted out of the Settlement. Only [number] Class Members have objected to any aspect of the
10   proposed settlement. The reaction of the Class to the proposed settlement strongly supports the
11   conclusion that the proposed Settlement is fair, reasonable, and adequate.
12            8. The Gross Fund Value shall be distributed in accordance with the Settlement
13   Agreement, as detailed in the Motion for Preliminary Approval of Class Action Settlement,
14   granted on ________, 2021.
15            9. Rust Consulting is appointed as the Settlement Administrator and awarded its fees and
16   expenses not to exceed $50,000. This amount shall be paid from the Gross Fund Value.
17            10. Named Plaintiffs James Kang and Michael Moses are hereby awarded $10,000 each
18   for their services to the Class and Subclasses and their effort in pursuing this litigation. These
19   amounts shall be paid from the Gross Fund Value.
20            11. The Court finds that the allocation of $750,000 to civil penalties under the Cal. Labor
21   Code Private Attorneys’ General Act (“the PAGA Payment”) is fair, reasonable and appropriate,
22   and is HEREBY APPROVED. The PAGA Payment shall be paid from the Gross Fund Value.
23   The Settlement Administrator shall distribute the PAGA Payment as follows: $562,500 to the
24   State of California Labor & Workforce Development Agency, and $187,500 to the Net Fund
25   Value.
26            12. Pursuant to the common fund doctrine and Cal. Labor Code §§ 218.5 and 2699(g),
27   Class Counsel are awarded $_________________ in reasonable attorneys’ fees and
28   $____________ in litigation expenses actually incurred in prosecution of this action and Ibarra


     [PROPOSED] ORDER GRANTING MOTIONS FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                         AND ATTORNEYS’ FEES AND SERVICE AWARDS
            Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 80 of 119


1    v. Wells Fargo Bank, N.A., U.S. District Court for the Northern District of California Case No.
2    5:21-cv-00071-BLF (“Ibarra”). These amounts shall be paid from the Gross Fund Value. The
3    fee award, which is one-third of the Gross Fund Value, is reasonable under both the percentage-
4    of-the-fund method and a lodestar cross-check, particularly in light of the substantial time and
5    resources Class Counsel devoted to this risky multi-year litigation on a contingency basis, and in
6    light of the extraordinary results obtained through the Settlement.
7           13. In addition to the Gross Fund Value, Defendant shall pay the employer’s share of
8    payroll taxes on the portion of each individual Class Member settlement payment that is
9    allocated to wages pursuant to the Settlement.
10          14. The Action is hereby DISMISSED WITH PREJUDICE, with each party to bear his,
11   her, or its own costs, except as set forth herein, and with this Court retaining exclusive
12   jurisdiction to enforce the Settlement Agreement, including over disbursement of the Gross Fund
13   Value. If, for any reason, the Effective Date of the Settlement does not occur, this Final Approval
14   Order will be vacated, the Parties will return to their respective positions in this action as those
15   positions existed immediately before the Parties executed the Settlement;, the operative
16   complaint in Kang shall be the First Amended Class Action Complaint (Dkt. 64), and the
17   certified class and subclass in Kang shall be those certified by this Court in its Order Granting
18   Plaintiff’s Motion for Class Certification entered on April 22, 2019 (Dkt. 54).
19          15. The following individuals submitted timely and valid exclusions from the
20   Settlement: _________________. These individuals are not bound by the Settlement and have
21   not released any claims against Defendant.
22          16. By operation of this Final Approval Order, the Court ENJOINS any Class Member,
23   whether acting directly, in a representative capacity, or in any other capacity, and whether or not
24   any such Class Member has appeared in the litigation, from asserting, instituting or prosecuting
25   in any capacity in any court or governmental agency any claims released in the Settlement
26   against Defendant or any other parties released by the Settlement, unless the Class Member has
27   sent a timely and valid request to be excluded from the Settlement.
28          17. No later than 21 days after the void date for individual settlement payments to


     [PROPOSED] ORDER GRANTING MOTIONS FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                         AND ATTORNEYS’ FEES AND SERVICE AWARDS
           Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 81 of 119


1    Settlement Class Members, Plaintiffs shall file a Post-Distribution Accounting in accordance
2    with the United States District Court for the Northern District of California’s class action
3    guidelines.
4

5    IT IS SO ORDERED.
6
     Dated: ___________, 2021                      _________________________________
7                                                        Hon. Beth Labson Freeman
                                                         United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


     [PROPOSED] ORDER GRANTING MOTIONS FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                         AND ATTORNEYS’ FEES AND SERVICE AWARDS
            Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 82 of 119



1    Joshua H. Haffner, SBN 188652
     (jhh@haffnerlawyers.com)
2    Graham G. Lambert, SBN 303056
     (gl@haffnerlawyers.com)
3    HAFFNER LAW PC
     445 South Figueroa Street, Suite 2625
4    Los Angeles, California 90071
     Telephone: (213) 514-5681
5    Facsimile: (213) 514-5682

6    Paul D. Stevens, SBN 207107
     (pstevens@stevenslc.com)
7    STEVENS, LC
8    1855 Industrial Street, Suite 518
     Los Angeles, California 90021
9    Telephone: (213) 270-1211
     Facsimile: (213) 270-1223
10
     Attorneys for Plaintiffs James C. Kang,
11   Michael Moses, and the Certified Class

12   Additional Counsel on following page

13
                              UNITED STATES DISTRICT COURT
14
                          NORTHERN DISTRICT OF CALIFORNIA
15
      JAMES C. KANG, an individual, MICHAEL              Case No. 17-cv-06220-BLF
16    MOSES, an individual, on behalf of
      themselves and all others similarly situated,      Case No. 3:21-cv-00071-BLF
17                                  Plaintiffs,
                                                         [PROPOSED] JUDGMENT
                                v.
18

19    WELLS FARGO BANK, N.A.; and DOES 1
      through 10, inclusive,
20
                             Defendant.
21    _________________________________
      PATRICIA BARRERAS, an individual,
22    JACQUELINE F. IBARRA, an individual,
      on behalf of themselves and all others
23    similarly situated,
                                   Plaintiffs,
24
                               v.
25

26    WELLS FARGO BANK, N.A.; and DOES 1
      through 10, inclusive,
27
                             Defendant.
28
     SMRH:489526703.1                                 -- 1 --
            Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 83 of 119



1    (continued from previous page)

2    Michael Rubin, SBN 80618
     mrubin@altshulerberzon.com
3    Eileen B. Goldsmith, SBN 218029
4    egoldsmith@altshulerberzon,com
     ALTSHULER BERZON LLP
5    177 Post Street, Suite 300
     San Francisco, CA 94108
6    Telephone: (415) 421-7151
     Facsimile: (415) 362-8064
7
     Attorneys for Plaintiffs James C. Kang and
8    Michael Moses
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     SMRH:489526703.1                             -2-
            Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 84 of 119


1            The Court having granted Final Approval of the Parties’ Settlement in this case, the case
2    is hereby DISMISSED WITH PREJUDICE, with each Party to bear his/its own costs, except as
3    set forth in the Settlement approved by the Court, with this Court retaining exclusive jurisdiction
4    to enforce the Settlement Agreement, including over disbursement of the Settlement Funds. This
5    is a Final Judgment. The Clerk of the Court shall close this case.
6            IT IS SO ORDERED.
7

8
     Dated: ___________, 2021                      _________________________________
9                                                        Hon. Beth Labson Freeman
                                                         United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     SMRH:489526703.1                                -3-
                                             [PROPOSED] JUDGMENT
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 85 of 119
               Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 86 of 119




14 July 2015




Trends in Wage and Hour Settlements:
2015 Update




By Dr. Stephanie Plancich,   In wage and hour litigation, current and/or former employees allege unpaid work, including
Neil Fanaroff, and           unpaid overtime, failure to provide meals and/or rest breaks, and off-the-clock work. Cases
Janeen McIntosh              may be brought under state law or under the Federal Fair Labor Standards Act (FLSA). These
                             cases may result in civil settlements or verdicts, as well as in back wages and penalties levied
                             by the Department of Labor (DOL).

                             In this 2015 Update, we add 27 months of data to our database of civil wage and hour
                             settlements, creating a dataset that spans January 2007 to March 2015. Looking at patterns
                             in this data over time, we found that companies continued to pay substantial amounts to
                             settle lawsuits involving allegations of wage and hour violations. We identified total wage and
                             hour settlement payments of $445 million in 2013, $400 million in 2014, and $39 million
                             through the first three months of 2015, bringing the aggregate amount paid for cases settled
                             since January 2007 to over $3.6 billion. In total, our database contains 613 settlements from
                             January 2007 through March 2015, for an average rate of approximately 75 settlements
                             per year.

                             Average settlement values were lower in 2014 than in prior years. On average, companies
                             paid $5.3 million to resolve a case in 2014, lower than the observed average of $6.3 million
                             in 2013 and the overall average of $6.9 million for the 2007 to 2015 period. This pattern has
                             continued into the first quarter of 2015; during this period, average settlement values were
                             down to $2.8 million. Median settlement values have similarly declined. The median settlement
                             value was $3.0 million in 2013, the median was $2.4 million in 2014, and the median was just
                             $1.9 million through the first 3 months of 2015. This is below the overall 2007-2015 median
                             of $2.2 million.
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 87 of 119



              After controlling for the number of plaintiffs in a case and the number of years in the class
              period, we found a decreasing trend in the average settlement value per plaintiff per class year—
              from a peak of $1,475 in 2011 to $686 in 2014 and just $253 through the first three months
              of 2015.

              Historically, the most common allegation in the settlement data related to overtime violations,
              and this remained true over the past 15 months. In addition, we identified an increase in the
              proportion of settlements that included allegations of minimum wage violations in 2014 and
              2015 relative to prior years.

              The number and amount of settlements also vary by industry. In 2014 and 2015, we found an
              increase in the proportion of settlement dollars spent in the food & food services industry relative
              to prior years.

              We compared our sample of civil wage and hour settlements to concluded actions taken by
              the DOL’s Wage and Hour Compliance division over the past nine years. Over that time period,
              the DOL reported thousands of investigations, of which 75% resulted in a determination of a
              violation. Comparing our wage and hour settlement data to the DOL data, we found that nearly
              60% of the companies with a wage and hour settlement between 2007 and 2015 had also
              been investigated by the DOL’s Wage and Hour Compliance division. Approximately 25% of the
              companies in our wage and hour settlement database were found by the DOL to have an FLSA
              violation, and back wages associated with these violations totaling $19.3 million were paid.1


                Figure 1. Over 600 Wage and Hour Cases Have Settled Since 2007
                          Settled Wage and Hour Cases by Year
                          Data as of March 31, 2015
                              120
                                       Estimated

                                       Actual
                              100


                              80
            Number of Cases




                              60


                              40


                              20


                               0
                                    2007        2008   2009   2010   2011   2012      2013      2014      2015




                                                                                                  www.nera.com 2
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 88 of 119



             Figure 2. Average Settlement Values Have Declined in 2014-15, Reversing the 2013 Increase
                       Mean Wage and Hour Settlement Amount by Year
                       Data as of March 31, 2015
                                        $25,000,000



                                        $20,000,000



                    Settlement Amount   $15,000,000                          2007 – 2015 Overall Average:
                                                                                      $6.9 Million

                                                                                                2011 – 2015 Overall Average:
                                                                                                        $5.1 Million
                                        $10,000,000



                                         $5,000,000



                                                 $0
                                                       2007    2008   2009     2010     2011    2012        2013   2014    2015




               Figure 3. Median Settlement Values Have Declined in 2014-15 Relative to 2013
                         Median Wage and Hour Settlement Amount by Year
                         Data as of March 31, 2015
                                $14,000,000


                                $12,000,000


                                $10,000,000
            Settlement Amount




                                        $8,000,000

                                                                                                                   Overall Median:
                                        $6,000,000                                                                   $2.2 Million


                                        $4,000,000


                                        $2,000,000


                                               $0
                                                      2007    2008    2009    2010     2011     2012        2013   2014     2015




                                                                                                                   www.nera.com 3
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 89 of 119



               Figure 4. More Than Half of Cases Settle for Under $2.5 Million
                         Settled Wage and Hour Cases by Settlement Amount
                         January 2007 – March 2015
                              160

                              140

                              120


            Number of Cases
                              100

                               80

                               60

                               40

                               20

                                 0
                                          0                               9                9              99                  9               9             e
                                       ,00             99             ,99              ,99                                ,99              ,99            ov
                                    500            99,9           499              999                99,9            999              9 99           d Ab
                                  r$              9             2,               4,                ,9              9 ,               9,              n
                                de              -$            -$               -$               $9               $1                $4              0a
                              Un           ,000
                                                          000             0 00              00-              00-              0 0-             0,00
                                        00              0,              0,              0,0                ,0               ,0               0
                                      $5             ,00            ,50              ,00                00               00               0,0
                                                   $1             $2              $5                 0,0              0,0               $5
                                                                                                 $1               $ 2

                                                                                   Settlements, by Amount




                              Data and Methodology

                              Our updated data includes 613 settlements for wage and hour cases, obtained from
                              articles published in Law360 between 1 January 2007 and 31 March 2015, and a
                              review of the Seyfarth Shaw annual litigation report for 2007 through 2014. When the
                              information available from these sources was incomplete, additional case-specific details
                              were obtained from Factiva. In addition to settlement value, the data extracted includes
                              case-specific information such as industry, allegations, number of plaintiffs, length of
                              class period, and jurisdiction. While this data collection methodology yielded a substantial
                              number of wage and hour settlements, particularly those with large settlement amounts
                              and/or large classes, it is not necessarily comprehensive.

                              The DOL’s Wage and Hour Compliance Data was obtained from the website
                              http://ogesdw.dol.gov/data_summary.php.2




                                                                                                                                             www.nera.com 4
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 90 of 119




              Average Wage and Hour Settlements – Trends per Plaintiff
              and per Class Period Year

              • For approximately 75% of the cases in our database, we were able to determine
                the number of plaintiffs participating in the settlement; for about 66%, we could
                determine both the number of plaintiffs and the reported settlement amount.

                 −− The number of cases with over 10,000 plaintiffs had been decreasing between
                    2007 and 2013, but increased in 2014, as 16% of settlements were associated with
                    such large classes. The percentage of large settlements remained above 2013 levels
                    in the first three months of 2015.

              • On average, the settlement per plaintiff for this subset of cases for which we have
                plaintiff counts was $5,742. A small proportion of cases—approximately 5%—had
                settlements averaging over $25,000 per plaintiff, which skews the average upward.
                The median settlement per plaintiff was lower, at $2,576.

              • Cases with more plaintiffs tend to have higher total settlements but lower settlements
                per person.

              • For about 40% of the settlements in our database, we identified the number of
                plaintiffs in the case, the number of years covered by the settlement, and the
                settlement amount.

              • The median and average duration of a class period in our data were five years. Like
                cases with more plaintiffs, cases with longer class periods tend to have larger total
                settlements. However, these cases do not necessarily have higher settlements per
                class year.

              • The vast majority of average settlements were less than $5,000 per plaintiff per class
                year. The few cases with average settlement amounts per plaintiff per class year
                above $5,000 were in either the telecommunications/utilities or the financial services/
                insurance industries and included allegations of misclassification and overtime.

              • More recently, the average per plaintiff per class year has dropped substantially,
                relative to the overall average.




                                                                                             www.nera.com 5
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 91 of 119



            Figure 5. More Than Half the Cases Have Fewer Than 1,000 Plaintiffs
                      Settled Wage and Hour Cases by Number of Plaintiffs
                      January 2007 – March 2015
                              120
                                                           107

                              100


                              80                                                           73
            Number of Cases
                                             70                           70

                              60                                                                            53


                              40                                                                                                           37
                                                                                                                           28

                              20
                                                                                                                                                          7                  5                4
                               0
                                             00              99            99              9                 9              9           99               99                99                  re
                                          n1               -4            -9            2,49            4,99            9,99          9,9            9,9                9,9                   Mo
                                   r   tha          10
                                                       0
                                                                  50
                                                                     0
                                                                                 0  0-           0  0-           0  0-           0-
                                                                                                                                    4
                                                                                                                                                0-
                                                                                                                                                   9
                                                                                                                                                                   -1
                                                                                                                                                                      9
                                                                                                                                                                                      an
                                                                                                                                                                                         d
                              we                                              1,0             2,5             5,0             ,00           ,00               00                 00
                         Fe                                                                                                10           50               0,0              0,0
                                                                                                                                                    10                20
                                                                                           Number of Plaintiffs Per Case




             Figure 6. The Proportion of Cases Involving Large Classes Grew in 2014
                       Annual Distribution of Settled Wage and Hour Cases by Number of Plaintiffs
                       Data as of March 31, 2015
            100%

                  90%

                  80%

                  70%

                  60%

                  50%

                  40%

                  30%

                  20%

                  10%

                          0%
                                         2007              2008           2009             2010               2011              2012              2013             2014                 2015
                                                  Fewer than 100                100 – 499                  500 – 2,499              2,500 – 9,999                  10,000 and More




                                                                                                                                                                          www.nera.com 6
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 92 of 119



               Figure 7. The Average Settlement Value Per Plaintiff Decreased Significantly in 2014,
                         but Increased in the First 3 Months of 2015
                         Average Settlement Value Per Plaintiff for Wage and Hour Cases by Settlement Year
                         Data as of March 31, 2015
                                $14,000


                                $12,000


                                $10,000
                                                            Overall Average: $5,742
           Settlement Value
                                                                                                                                         Overall Median: $2,576
                                 $8,000


                                 $6,000


                                 $4,000


                                 $2,000


                                      $0
                                                 2007           2008         2009          2010               2011           2012             2013          2014            2015




                Figure 8. A Large Proportion of Cases Have an Average Settlement Value Per Plaintiff
                          Between $1,000 and $4,999
                          Settled Wage and Hour Cases by the Average Settlement Value Per Plaintiff
                          January 2007 – March 2015
                                180                                                            Overall Median:
                                                                                                   $2,576
                                160

                                140

                                120
              Number of Cases




                                100

                                 80                                                                                  Overall Average:
                                                                                                                         $5,742
                                 60

                                 40

                                 20

                                  0
                                              00                  49
                                                                     9
                                                                                    99
                                                                                      9
                                                                                                        ,99
                                                                                                           9
                                                                                                                              ,99
                                                                                                                                 9
                                                                                                                                                   ,99
                                                                                                                                                      9                  ve
                                            $1                  -$               -$                   $4                    $9                  24                     bo
                                      der                   0                0                    -                     -                      $                   ndA
                                   Un                   $10              $50                   00                    00                     0-                  0a
                                                                                            ,0                   ,0                       0                  0
                                                                                          $1                   $5                     0,0                 5,0
                                                                                                                                    $1               $2
                                                                             Average Settlement Amount Per Plaintiff




                                                                                                                                                            www.nera.com 7
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 93 of 119



              Figure 9. Less Than 15% of Settled Cases Have a Class Period Greater Than 7 Years
                        Settled Wage and Hour Cases by Number of Years in Class Period
                        January 2007 – March 2015
                               90

                               80

                               70

                               60
            Number of Cases
                               50

                               40

                               30

                               20

                               10

                               0
                                     Less      1    2     3    4      5     6      7    8     9     10   11   12   13     14    15
                                    than 1
                                                                      Number of Years in Class Period



              Figure 10. The Average Settlement Value Per Plaintiff Per Class Year Has Declined
                         Considerably Since the Peak in 2011
                         Average Settlement Value Per Plaintiff Per Class Year for Wage and Hour Cases
                         by Settlement Year
                         Data as of March 31, 2015
                               $1,600

                                                        Overall Average:
                               $1,400
                                                            $1,097

                               $1,200
            Settlement Value




                               $1,000        Overall Median:
                                                  $519

                                $800


                                $600


                                $400


                                $200


                                    $0
                                             2007       2008       2009     2010       2011       2012    2013     2014        2015




                                                                                                                   www.nera.com 8
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 94 of 119



            Figure 11. Few Cases Settle for More Than $5,000 Per Plaintiff Per Class Year
                       Settled Wage and Hour Cases by the Average Settlement Value Per Plaintiff Per Class Year
                       January 2007 – March 2015
                              70                                                              Overall Average:
                                                                                                  $1,097
                                                                          Overall Median:
                              60                                               $519

                              50

            Number of Cases   40

                              30

                              20

                              10

                               0

                                             $1
                                               00             49
                                                                 9
                                                                                99
                                                                                   9
                                                                                                     ,99
                                                                                                        9
                                                                                                                          ,99
                                                                                                                             9
                                                                                                                                              ,99
                                                                                                                                                 9                    ove
                                        er              0   -$            0   -$               -   $4               -   $9                $24                   d   Ab
                                   d                 10                50                                                                                    an
                                Un                  $                 $                  ,0 00                ,0 00                 0  0-               00
                                                                                       $1                   $5                   0,0                 5,0
                                                                                                                             $1                 $2
                                                                 Average Settlement Amount Per Plaintiff Per Class Year




                              Case Characteristics

                              • We identified all the allegations made in the cases in our settlement database and
                                classified these allegations in the following categories:3

                                   −−    Overtime
                                   −−    Off-the-clock
                                   −−    Minimum wage violation
                                   −−    Donning and doffing
                                   −−    Missed meals and breaks
                                   −−    Misclassification
                                   −−    Tip Pooling

                              • Many of the cases in our database had multiple allegations—for example, workers
                                frequently claim that alleged off-the-clock work caused them to have minimum wage
                                violations. About 60% of the cases had at least two allegations. Approximately 16% of
                                the cases in our data had an allegation of overtime only, while another 55% included
                                an allegation of overtime in addition to one or more other allegations.

                              • This pattern of allegations has been relatively steady: as in prior years, overtime allegations
                                dominated in 2014 and 2015. The share of misclassification and off-the-clock allegations
                                were slightly down in 2014 and 2015 compared to earlier years, but the share of
                                minimum wage violation allegations increased.




                                                                                                                                                           www.nera.com 9
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 95 of 119




              • We also identified the industries of the settling defendants and found that the
                most common industries in all years were financial services/insurance, retail, and
                food & food services. In 2014 and 2015, the most common industry of settling
                defendants was retail, followed closely by the financial services/insurance and
                food & food services industries.

              • Three industries accounted for more than half of total spending overall in 2014 and
                2015. Over the past 15 months, 21% of settlement dollars were paid to workers in
                the financial services/insurance sector, 19% of settlement dollars were paid to workers
                in the retail industry, and 17% were paid to workers in the food & food services
                industry­—in total, 57% of spending. Over all years, these three industries comprised
                54% of total spending.

              • The majority of the cases in the financial services/insurance, retail, and food & food
                services industries included allegations of overtime.

              • The second most frequent allegation in the financial services/insurance industry
                was misclassification.

              • In the retail industry, we saw allegations of overtime violations, off-the-clock work,
                and missed meals and breaks, as well as misclassification.

              • There were relatively few allegations of misclassification in the food & food services
                industry, but that industry had several other types of alleged violations, including
                donning and doffing, missed meals and breaks, and off-the-clock work.

              • From 2007 – 2015, settlements with defendants in the technology industry were
                the highest, followed closely by settlements in the financial services/insurance and
                food & food services industries.

              • In 2014 and 2015, as in prior years, the majority of settlement dollars have been paid
                out in New York and California.




                                                                                            www.nera.com 10
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 96 of 119



            Figure 12a. Over 40 Percent of Allegations Relate to Overtime Violations
                        Allegations in Settled Wage and Hour Cases
                        January 2007 – March 2015

                          Minimum Wage, 6%
                                                       Tip Pooling, 2%
            Donning and
            Doffing, 4%



                                                                                Overtime

                                                                                Off-the-Clock

                                                                                Misclassiﬁcation
                   Missed Meals and
                                                     Overtime, 41%              Missed Meals and Breaks
                     Breaks,17%
                                                                                Donning and Dofﬁng

                                                                                Minimum Wage
                     Misclassification,
                           17%                                                  Tip Pooling


                                          Off-the-Clock,
                                               15%




            Figure 12b. In 2014 and 2015, Overtime Remained the Most Common Type of Allegation
                        Allegations in Settled Wage and Hour Cases
                        January 2014 – March 2015

                                                      Tip Pooling, 3%
            Donning and
            Doffing, 2%

                                    Minimum Wage,
                                         15%

                                                                                Overtime

                                                                                Off-the-Clock
                    Missed Meals and
                                                                                Misclassiﬁcation
                     Breaks, 18%
                                                                                Missed Meals and Breaks
                                                      Overtime, 42%
                                                                                Donning and Dofﬁng
                    Misclassification,                                          Minimum Wage
                          11%
                                                                                Tip Pooling


                               Off-the-Clock,
                                    11%




                                                                                              www.nera.com 11
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 97 of 119



             Figure 13. The Financial Services/Insurance, Retail, and Food & Food Services Industries
                        are the Most Common Industries for Settlements
                        Settled Wage and Hour Cases by Industry of Employer
                        January 2007 – March 2015

                             160
                                                                                                                                                    141
                             140

                             120
                                     106
                                                101
            Count of Cases   100
                                                                83
                             80

                             60
                                                                                46              45
                                                                                                               40
                             40
                                                                                                                          26             25
                             20

                              0
                                                il



                                                                s



                                                                             es



                                                                                            ng




                                                                                                           s



                                                                                                                         gy




                                                                                                                                         g



                                                                                                                                                      r
                                     nc s/




                                                                                                                                                  he
                                                             ice




                                                                                                          ice
                                                ta




                                                                                                                                        rin
                                                                            iti
                                   ra ce




                                                                                                                         lo
                                                                                            pi
                                             Re




                                                                                                                                                Ot
                                       e




                                                           rv




                                                                                                          rv




                                                                                                                                    tu
                                                                           til




                                                                                                                     no
                               su vi




                                                                                           ip
                                                          Se




                                                                                                      Se
                                                                       /U




                                                                                                                                  ac
                             In Ser




                                                                                       Sh




                                                                                                                    ch
                                                                      ns




                                                                                                                                  uf
                                                      od




                                                                                                      e
                                                                                      n/




                                                                                                                    Te
                                                                                                     ar
                                 l




                                                                     tio




                                                                                                                               an
                             cia




                                                                                     tio
                                                     Fo




                                                                                                 hc




                                                                                                                              M
                                                                 ica
                             an




                                                                                  ta



                                                                                                alt
                                                  &




                                                                                 or
                   Fin




                                                                un
                                                od




                                                                                            He
                                                                            sp
                                                             m
                                             Fo




                                                                                            e/
                                                                           an
                                                           om




                                                                                           ar
                                                                           Tr



                                                                                       hc
                                                       lec




                                                                                      alt
                                                      Te




                                                                                  He




             Figure 14a. Nearly Half of All Total Settlement Dollars Were Paid to Employees in the
                         Retail and Financial Services/Insurance Industries
                         Wage and Hour Settlement Dollars by Industry: January 2007 – March 2015


             Manufacturing, 2%                                                                                                 Retail

                                                                                                                               Financial Services/Insurance
                                                  Other, 18%                                                                   Healthcare/Healthcare Services
                                                                                     Retail, 26%
                                                                                                                               Food & Food Services

                                                                                                                               Transportation/Shipping

                                                                                                                               Technology

                                       Technology,                                                                             Telecommunications/Utilities
                                           6%
                                                                                                                               Manufacturing
                                                                                 Financial Services/
                                                                                                                               Other
                                                                                  Insurance, 21%




             Telecommunications/
                 Utilities, 5%

                                                                                  Healthcare/Healthcare
                              Transportation/         Food & Food                     Services, 7%
                               Shipping, 7%           Services, 7%




                                                                                                                                          www.nera.com 12
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 98 of 119



             Figure 14b. Over Half of All Total Settlement Dollars were Paid to Employees in the Retail,
                         Financial Services/Insurance, and Food & Food Services Industries in 2014 & 2015
                         Wage and Hour Settlement Dollars by Industry: January 2014 – March 2015

                    Manufacturing, 1%
                                                                                                                                     Retail

                                                                                                                                     Financial Services/Insurance
                                                      Other, 15%               Retail, 19%                                           Healthcare/Healthcare Services

                                                                                                                                     Food & Food Services

                                                                                                                                     Transportation/Shipping

                                   Technology,                                                                                       Technology
                                      5%                                           Financial Services/                               Telecommunications/Utilities
                                                                                    Insurance, 21%
                                     Transportation/                                                                                 Manufacturing
                                      Shipping, 9%
                                                                                                                                     Other

                                                      Food & Food
                                                      Services, 17%



                    Telecommunications/
                    Utilities, 6%                                                  Healthcare/Healthcare
                                                                                      Services, 6%




             Figure 15. The Average Settlement Value by Industry Ranged from $2.9 Million to
                        $7.4 Million in 2014 & 2015
                        Mean Settlement Values for Wage and Hour Cases by Industry of Employer
                        January 2014 – March 2015

                                $8,000,000

                                $7,000,000

                                $6,000,000
            Settlement Amount




                                $5,000,000

                                $4,000,000

                                $3,000,000

                                $2,000,000

                                $1,000,000

                                       $0
                                                 y
                                               og




                                                               e



                                                                               s



                                                                                        il



                                                                                                      g



                                                                                                                   es



                                                                                                                                     s



                                                                                                                                                   g



                                                                                                                                                            r
                                                                                                                                                          he
                                                                           ice




                                                                                                                                 ice
                                                                                       ta
                                                             nc




                                                                                                    rin




                                                                                                                                                in
                                                                                                                   iti
                                             ol




                                                                                     Re




                                                                                                                                                 p



                                                                                                                                                        Ot
                                                           ra



                                                                          rv




                                                                                                                                rv
                                                                                                 tu



                                                                                                                til
                                             n




                                                                                                                                              ip
                                          ch




                                                             u



                                                                          Se




                                                                                                                            Se
                                                                                                              /U
                                                                                               ac




                                                                                                                                           Sh
                                                          ns
                                       Te




                                                                                                            ns
                                                                                              uf
                                                                     od




                                                                                                                            e



                                                                                                                                         n/
                                                      s/I




                                                                                                                            r
                                                                                                           tio
                                                                                            an




                                                                                                                         ca



                                                                                                                                       tio
                                                                     Fo
                                                     ice




                                                                                                                      lth
                                                                                          M



                                                                                                        ica




                                                                                                                                     rta
                                                 rv



                                                                 &




                                                                                                                   ea
                                                                                                      un
                                                 Se




                                                                                                                                   o
                                                                 d




                                                                                                                                sp
                                                                                                                 /H
                                                              o




                                                                                                    m
                                                 l


                                                           Fo
                                             cia




                                                                                                                                an
                                                                                                                 re
                                                                                                 om



                                                                                                             ca
                                         an




                                                                                                                            Tr
                                                                                              lec



                                                                                                           lth
                                       Fin




                                                                                            Te



                                                                                                           a
                                                                                                        He




                                                                                                                                                www.nera.com 13
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 99 of 119



            Figure 16. The Vast Majority of Settlement Dollars Have Been Paid in New York and California
                       Distribution of Settlement Dollars Paid for Wage and Hour Cases by Year and State
                       Data as of March 31, 2015
            80.0%                                                                                       California
                                                                                                        Illinois
            70.0%                                                                                       New York
                                                                                                        Other
            60.0%


            50.0%


            40.0%


            30.0%


            20.0%


            10.0%


             0.0%
                     2007      2008       2009      2010      2011       2012      2013      2014       2015




               Notable Recent Settlements

               Although no recent settlements were outside of the historical range observed in our
               database, a few notable cases had settlement values over $20 million in the last
               15 months:

               • Brinker Restaurant Corp. – $56.5 million. The case included 108,000 workers who
                 alleged wage and hour violations. Because of the large class, the average settlement
                 value per plaintiff was just $523.

               • City of Los Angeles – $26 million. The case included 1,074 trash truck drivers who alleged
                 meal and rest break violations. The average settlement value per plaintiff was $24,209.

               • Walgreen Co. – $23 million. The case included 40,000 workers who alleged that
                 they were denied overtime and meal and rest breaks. Because of the large class, the
                 average settlement value per plaintiff was $575. Further, the class period lasted seven
                 years, so the average settlement value per plaintiff per class year was just $82.

               • Schneider Logistics Transloading and Distribution Inc. – $21 million. Plaintiffs asserted
                 that they were denied overtime and minimum wage.




                                                                                              www.nera.com 14
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 100 of 119




               DOL Public Wage and Hour Data

               The data NERA compiled are public civil wage and hour cases. Another source of data on
               wage and hour activity comes from the U.S. Department of Labor, which reports statistics
               on their investigations, violations, and back wage payments related to wage and hour
               issues. The data spans all concluded actions since 2007 and includes variables such as
               indicators for whether violations were found, whether the violations were FLSA, and the
               amount of back wages, if any, agreed to be paid by the employer.

               According to the DOL’s public data, the DOL has completed over 150,000 investigations
               since 2007. Of these:

               • Over 115,000 resulted in findings of violations.

               • 56% of the investigations found violations that included back wage payments, while
                 8% found violations that included some kind of penalty.

               • Over 60% of the investigations were found to have an FLSA violation, and nearly half
                 of the investigations resulted in an FLSA violation that included back wage payments.

               • 90% of back wage payments included an overtime violation.

               • The states with the most DOL cases were Texas, California, Florida, and New York.
                 These four states accounted for 35% of all investigations and violations since 2007.

               • In the aggregate, back wages paid for cases with DOL wage and hour enforcement
                 violations was $1.55 billion over the six years, with an additional $75 million assessed
                 as civil money penalties.




                                                                                             www.nera.com 15
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 101 of 119



             Figure 17. Approximately Half of All Investigations Resulted in FLSA Violations with
                        Back Wages or Civil Money Penalties
                        Distribution of All Concluded DOL Wage and Hour Compliance Investigations
                        2007 – 2015

             FLSA Violation with Back                 FLSA Violation with Penalty
               Wages & Penalty, 3%                      but No Back Wages, 0%




                                                                                         Investigation No Violation

                                                     Investigation No                    Non-FLSA Violation Found
                                                      Violation, 25%
                                                                                         FLSA Violation, No Back
                                                                                         Wage or Penalty
                      FLSA Violation with
                                                                                         FLSA Violation with
                     Back Wages Only, 45%                                                Back Wages Only
                                                       Non-FLSA Violation
                                                          Found, 13%                     FLSA Violation with Back
                                                                                         Wages and Penalty

                                                                                         FLSA Violation with Penalty
                                                                                         but No Back Wages




                                   FLSA Violation, No Back Wage or Penalty, 14%




             Figure 18. Nearly 90% of Cases Resulting in Back Wages Paid for FLSA Violations
                        Included an Overtime Violation
                        Distribution of Back Wages Agreed to Pay for FLSA Violations for Concluded DOL Wage
                        and Hour Compliance Investigations

                              Other, 0.05%




                   Both Overtime
                   and Minimum
                   Wage, 24.93%                                         Overtime

                                                                        Overtime and Minimum Wage

              Minimum Wage,                                             Minimum Wage
                                        Overtime, 64.78%
                  10.24%                                                Other




                                                                                                  www.nera.com 16
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 102 of 119



             Figure 19. California, Florida, New York, and Texas Accounted for Over One Third
                        of the FLSA Violations Found
                        Distribution of FLSA Violations Following DOL Wage and Hour Compliance
                        Investigations Across Regions
                        2007 – 2015
             70%


             60%


             50%


             40%


             30%


             20%


             10%


              0%
                         CA                FL               NY                TX                 Other




            Figure 20. Average Back Wages Agreed to Under FLSA in California, New York,
                       and Texas were Above the National Average
                       Average Back Wages Agreed to Pay Under FLSA Following DOL Wage and Hour Compliance
                       Investigations by Region
                       2007 – 2015
             $18,000

             $16,000
                                                                              Overall Mean: $11,878
             $14,000

             $12,000

             $10,000

              $8,000

              $6,000

              $4,000

              $2,000

                   $0
                              CA                FL            NY              TX                 Other




                                                                                         www.nera.com 17
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 103 of 119




                Comparing DOL and NERA Wage and Hour Data

                Many of the allegations related to FLSA violations are the same as those brought in state
                court wage and hour civil litigation. To see if there was overlap in the defendants settling
                civil cases with those found to have FLSA violations by the DOL, we matched our wage
                and hour settlement database to the DOL’s violation list.

                Given the available data, it is not possible to do a one-to-one map of each investigation
                to each settlement. However, we can identify and match the defendant companies
                in both databases. In other words, starting with our wage and hour settlement data
                companies, we looked to see if any of these companies were listed in the DOL data
                during the January 2007 – March 2015 period.4

                We found that 59% of the defendants in our database with a settled wage and hour civil
                case during this time period also had a DOL investigation. Of those, 21% were found
                to have a non-FLSA related violation and 44% were found to have at least one FLSA
                violation. In total, 60% of the companies with wage and hour settlements either had no
                investigation or were found to have no violation.

                For the defendants with an FLSA violation, 86% paid at least some back wages to
                employees. 53% of these were for overtime, 26% were for overtime and minimum wage,
                and 7% were for minimum wage only.




             Figure 21. Two-Thirds of the Companies with a Wage and Hour Settlement Between 2007
                        and 2015 Had a DOL Investigation; Over 25 Percent Had an FLSA Violation
                        Distribution of Concluded DOL Wage and Hour Compliance Investigations for Companies
                        with Wage and Hour Settlement




                                                                            Companies with
                                                                            FLSA Violation
                                          Companies with FLSA
                 Companies with              Violation, 26%                 Companies with Violation,
               No Investigation, 41%                                        but Not FLSA

                                                                            Companies with an Investigation,
                                                                            but No Violation
                                                Companies with
                                                 Violation, but             Companies with No Investigation
                                                 Not FLSA, 13%

                               Companies with
                               an Investigation,
                             but No Violation, 20%




                                                                                                   www.nera.com 18
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 104 of 119



            Figure 22. Approximately 80% of the Companies with a Wage and Hour Settlement
                       Between 2007 and 2015 were Found by the DOL to Have an Overtime Violation
                       Distribution of Back Wages Agreed to Pay for FLSA Violations for Concluded DOL Wage
                       and Hour Compliance Investigation




                         No Back Wages
                           Paid, 14%
                 Minimum
                 Wage, 7%                                                             Overtime

                                                                                      Overtime and Minimum Wage
                                                   Overtime, 53%                      Minimum Wage
                    Overtime and
                   Minimum Wage,                                                      No Back Wages Paid
                        26%




            Endnotes

            1   We thank Mary Elizabeth Stern for her peer review and Tanner Baker, Christopher Dederick, Matthew Fisher, Wendy
                Magaronga, Yingtian Yang, and Richelle Zheng for additional research assistance.
            2   Also, due to incomplete information, reported statistics exclude the Wal-Mart Multi-District Litigation settlement in
                2008, which resolved 63 wage and hour class action cases for over $600 million.
            3   There are a handful of cases with “Other” allegations that were not captured by these categories.
            4   This restriction exists because a company may show up multiple times in either database, so
                there is no definitive way to tie an investigation to a specific settlement. Furthermore, no open or close dates exist in
                the DOL data, so there is no way to effectively approximate which DOL investigation is related to which settlement.




                                                                                                                   www.nera.com 19
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 105 of 119




            About NERA

            NERA Economic Consulting (www.nera.com) is a global firm of experts dedicated to
            applying economic, finance, and quantitative principles to complex business and legal
            challenges. For over half a century, NERA’s economists have been creating strategies, studies,
            reports, expert testimony, and policy recommendations for government authorities and the
            world’s leading law firms and corporations. We bring academic rigor, objectivity, and real world
            industry experience to bear on issues arising from competition, regulation, public policy, strategy,
            finance, and litigation.

            NERA’s clients value our ability to apply and communicate state-of-the-art approaches clearly and
            convincingly, our commitment to deliver unbiased findings, and our reputation for quality and
            independence. Our clients rely on the integrity and skills of our unparalleled team of economists
            and other experts backed by the resources and reliability of one of the world’s largest economic
            consultancies. With its main office in New York City, NERA serves clients from more than 25
            offices across North America, Europe, and Asia Pacific.



            Contact
            For further information and questions, please contact the author:

            Dr. Stephanie Plancich
            Vice President
            +1 212 345 7719
            stephanie.plancich@nera.com




            The opinions expressed herein do not necessarily represent the views of NERA Economic Consulting or any other
            NERA consultant. Please do not cite without explicit permission from the author.
Case 5:17-cv-06220-BLF Document 96-1 Filed 02/26/21 Page 106 of 119
Case 2:15-cv-08187-JAK-JEM
        Case 5:17-cv-06220-BLF
                             Document
                               Document
                                      76 96-1
                                          Filed Filed
                                                03/22/19
                                                      02/26/21
                                                           PagePage
                                                               1 of 13
                                                                     107Page
                                                                         of 119
                                                                              ID #:1394

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV15-08187 JAK (JEMx)                                     Date    March 22, 2019
 Title        Sergio Gutierrez v. Stericycle, Inc.




 Present: The Honorable            JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                  Andrea Keifer                                         Not Reported
                   Deputy Clerk                                   Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                     Not Present                                          Not Present


 Proceedings:            (IN CHAMBERS) ORDER RE PLAINTIFFS' MOTION FOR FINAL
                         APPROVAL OF CLASS ACTION SETTLEMENT, ATTORNEY FEES,
                         COSTS AND CLASS REPRESENTATIVE ENHANCEMENTS (DKT. 71)


I.       Introduction

On August 14, 2014, Sergio Gutierrez (“Gutierrez”) brought this class action in the Los Angeles
Superior Court against Stericycle, Inc. (“Defendant,” “Stericycle”). See Complaint (“Compl.”), Dkt. 1-1.
Subsequently, Gutierrez passed away, and on August 28, 2015, a First Amended Complaint (“FAC”)
substituted Kenneth Moniz (“Moniz”) and Kevin Henshaw (“Henshaw”) (collectively, “Plaintiffs”) for
Gutierrez as class representatives. See Notice of Removal, Dkt. 1 at 2; FAC, Ex. B to Notice of
Removal, Dkt. 1-31. The claims advanced in the FAC are based on allegations that Stericycle violated
certain wage and hour statutes with respect to its California employees. FAC ¶¶ 1-6. Stericycle
removed the action on October 19, 2015. Dkt. 1.

On November 21, 2017, the parties reached a settlement. Dkt. 67-1 at 6. On February 5, 2018, the
plaintiffs filed an unopposed Motion for Preliminary Approval of Class Action Settlement (“Preliminary
Approval Motion”). Dkt. 67. On October 24, 2018, the Preliminary Approval Motion was granted. Dkt. 70
(“Preliminary Approval Order”). The Preliminary Approval Order reduced the incentive awards for the
class representatives and deferred a determination of the reasonableness of the request for an award
of attorney’s fees to counsel for plaintiffs and the class. Id. at 23, 25.

On February 4, 2019, Plaintiffs filed a Motion for Final Approval of Class Action Settlement, Attorney
Fees, Costs and Class Representative Enhancements (the “Motion”). Dkt. 71. Defendants did not
oppose the Motion. A hearing on the Motion was held on March 4, 2019, and following supplemental
briefing it was taken under submission. See Dkts. 74, 75.

The Preliminary Approval Order includes a detailed discussion of the factual background of this action.
It also addresses the details of the settlement, the basis for a determination that the proposed class
should be certified for settlement purposes, and that the settlement should be approved, subject to a
                                                                                              Page 1 of 13
Case 2:15-cv-08187-JAK-JEM
        Case 5:17-cv-06220-BLF
                             Document
                               Document
                                      76 96-1
                                          Filed Filed
                                                03/22/19
                                                      02/26/21
                                                           PagePage
                                                               2 of 13
                                                                     108Page
                                                                         of 119
                                                                              ID #:1395

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.      LA CV15-08187 JAK (JEMx)                                       Date     March 22, 2019
 Title         Sergio Gutierrez v. Stericycle, Inc.



later assessment of the request for an award of attorney’s fees. That order is incorporated by this
reference.

For the reasons stated in this Order, the Motion is GRANTED.


II.      Summary of Settlement and Notice

A Stipulation of Class Settlement and Release (the “Settlement”) was attached to the Preliminary
Approval Motion. See Settlement, Dkt. 67-3. A brief summary of the Settlement provisions, including
the amendment made to the incentive awards pursuant to the Preliminary Approval Order, is also
provided in the Motion (Dkt. 71-1 at 9-11). Certain material elements of the Settlement are discussed in
the following portion of this Order.

         A.     Class Definition

For purposes of the Settlement, the certified class (“Class”) is defined as follows:

         All non-exempt hourly employees who worked for Stericycle in California at an[y] time
         between August 14, 2010 and September 18, 2017, except the class shall not include: (1)
         members of the settlement class in the class action Butler v. Stericycle, Inc.; (2) any non-
         exempt employees who worked for Stericycle in California but was hired on or after April
         1, 2017; (3) any other individuals who have filed their own lawsuits asserting any of the
         claims raised in the Gutierrez v. Stericycle, Inc. lawsuit; or (4) any Class Member who
         entered into a general release as part of a settlement of a lawsuit.

Settlement ¶ 3. The parties added the following language in the Proposed Order and Judgment (Dkt. 71-
11): “[t]he class shall also exclude weeks worked by employees that were released pursuant to individual
settlement agreements that Stericycle entered into with certain current and former employees in or about
September 2015.” See also Dkt. 71-1 at 10 (describing the class period as “excluding periods covered
by Pick Up Stix releases”).

         B.     The Class Period

The Settlement defines the class period as August 14, 2010 through September 18, 2017.
Settlement ¶ 3; Dkt. 71-1 at 10.

         C.     Payments to Class Members

The Settlement provides for a Gross Fund Value (“GFV”) of $2,000,000, which Stericycle has agreed to
pay to settle all claims at issue between the parties. Settlement ¶ 10; Dkt. 71-1 at 9. The Settlement
provides that certain amounts, including attorney’s fees and litigation costs, administration expenses,
incentive awards to representatives of the Class and PAGA payments, will be paid from the GFV.
Settlement ¶ 9; Dkt. 71-1 at 9.
                                                                                                Page 2 of 13
Case 2:15-cv-08187-JAK-JEM
        Case 5:17-cv-06220-BLF
                             Document
                               Document
                                      76 96-1
                                          Filed Filed
                                                03/22/19
                                                      02/26/21
                                                           PagePage
                                                               3 of 13
                                                                     109Page
                                                                         of 119
                                                                              ID #:1396

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

    Case No.     LA CV15-08187 JAK (JEMx)                                        Date    March 22, 2019
    Title        Sergio Gutierrez v. Stericycle, Inc.




‘The parties agree that an additional $460,000 will be deducted from the GFV as a credit for “the
amount Stericycle has paid to individual class member[s] who have previously entered into an
individual settlement agreement of wage and hour claims under which that class member received a
payment.” Settlement ¶ 9; Dkt. 71-1 at 9. The remaining Net Fund Value (“NFV”) will be distributed to
the Class. Settlement ¶ 11(e).

The NFV will be approximately $965,214.60. Dkt. 71-1 at 9. It will be distributed proportionally based on
the “number of work shifts each class member worked in a [C]lass position” during the [C]lass period.
Settlement ¶ 11(h); Dkt. 71-1 at 9-10.

Following the Preliminary Approval Order, 1,715 class members received notice of the settlement, and
were provided with the opportunity to object to the settlement or to opt out of the Class. No class
members objected, and one class member opted out. Declaration of Abigail Schwartz (“Schwartz
Decl.”), Dkt. 71-3 ¶ 15. Consequently, there are 1,714 members of the Class (99.94%), who are
participating in the settlement. The average amount of the individual settlement payments is $563.73,
with an estimated maximum payment of $3,229.23. Id. ¶¶ 15, 17.

            D.    Deductions from the GFV

As noted, the Settlement provides for certain deductions from the GFV in order to calculate the NFV
that will be distributed among the Class. This calculation is summarized in the following table:

Table A: Net Fund Value
                                                                              Amount         Percent of GFV
    Gross Fund Value (“GFV”)                                               $2,000,000                  100%
    Attorneys’ Fees and Costs                                              ($500,000)                   25%
    Litigation Costs                                                        ($23,935)                  1.2%
    Enhancement Award to Moniz                                                ($5,000)                0.25%
    Enhancement Award to Henshaw                                              ($5,000)                0.25%
    Settlement Administration Costs                                         ($29,600)                 1.48%
    PAGA Payment1                                                           ($11,250)                 0.56%
    Credit for Settlement Sums Already Paid                                ($460,000)                   23%
    Net Fund Value (“NFV”)                                                   $965,215                 48.2%

There have been no material changes to the amounts set forth in Exhibit A since the Preliminary
Approval Order.2

1
  The parties have allocated $15,000 for the payment of claims under PAGA. The state will receive a 75% share
($11,250). The remaining $3,750 will be allocated to the NFV. Settlement ¶ 11.
2
  The following changes have been made since the issuance of the Preliminary Approval Order: (i) litigation costs
are $2,065 less than the amount approved in that order; and (ii) settlement administration costs are $3,089 more
than the amount approved there. This results in a net decrease of $1,024 to the NFV.
                                                                                                     Page 3 of 13
Case 2:15-cv-08187-JAK-JEM
        Case 5:17-cv-06220-BLF
                             Document
                               Document
                                      76 96-1
                                          Filed Filed
                                                03/22/19
                                                      02/26/21
                                                           PagePage
                                                               4 of 13
                                                                     110Page
                                                                         of 119
                                                                              ID #:1397

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV15-08187 JAK (JEMx)                                       Date    March 22, 2019
 Title        Sergio Gutierrez v. Stericycle, Inc.




         E.    Notice Plan

The Settlement provided for notice to members of the Class. Settlement. ¶¶ 14-15. The text of the
proposed notice was submitted with the Settlement. Ex. A to Settlement, Dkt. 67-3 at 25-28. Counsel
approved a formatted version of this notice, which was sent on November 20, 2018, by first-class mail,
to all members of the Class. Schwartz Decl. ¶¶ 6-9; see also Dkt. 72 (a copy of the notice as mailed).

Class members were notified of their right to opt out of, object to, or dispute the settlement by mailing a
notice within 45 days. Settlement ¶ 16; Schwartz Decl. ¶ 9. As of January 4, 2019, one member of the
Class had opted out (0.06% of the class members to whom a Notice was mailed). Schwartz Decl. ¶ 15.
No objections were received. Id. ¶ 16. Additionally, of the 1,715 Notices sent, there are 22 class
members (1.28%) whose Notices were returned as undeliverable and for whom no updated or
forwarding address could be located. Id. ¶ 10.

         F.    Release of Claims

As stated in the Preliminary Approval Order, the Settlement provides that upon final approval of the
Settlement, the Settlement Class and each class member who has not opted out will release Stericycle
from “any and all claims asserted in the operative Complaint and any other claims based on the same
cited statutes or underlying facts.” Settlement ¶ 21. The release applies to “any claims arising within the
scope of the Lawsuit up through November 30, 2017.” Id. However, members of the Class are not
required to release other claims, including “claims outside the Class Period, claims for unemployment
insurance, wrongful termination, hostile work environment, Title VII, FEHA, and disability and workers’
compensation.” Id. The Settlement also provides that the named Plaintiffs, after receiving their incentive
awards, waive all rights and benefits under Cal. Civ. Code § 1542, i.e., all claims even if they were not
known or suspected to exist at the time of the release. See id. ¶ 22.

III.     Analysis


         A.    Class Certification

The Preliminary Approval Order included a detailed analysis of the basis for certification of the Class for
purposes of settlement. Dkt. 70 at 7-13. The size of the class has since increased from approximately
984 to 1,715. This ratifies the prior analysis as to numerosity. There have been no other material
changes to the Rule 23 factors. Therefore, for the reasons stated in the Preliminary Approval Order, the
Motion is GRANTED as to certification of the Class.

         B.    Final Approval of the Settlement Agreement

               1.      Legal Standards

Fed. R. Civ. P. 23(e) requires a two-step process in considering whether to approve the settlement of a
                                                                                               Page 4 of 13
Case 2:15-cv-08187-JAK-JEM
        Case 5:17-cv-06220-BLF
                             Document
                               Document
                                      76 96-1
                                          Filed Filed
                                                03/22/19
                                                      02/26/21
                                                           PagePage
                                                               5 of 13
                                                                     111Page
                                                                         of 119
                                                                              ID #:1398

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA


                                           CIVIL MINUTES – GENERAL

    Case No.      LA CV15-08187 JAK (JEMx)                                          Date    March 22, 2019
    Title         Sergio Gutierrez v. Stericycle, Inc.



class action. First, a court must make a preliminary determination whether the proposed settlement “is
fundamentally fair, adequate, and reasonable.” Acosta v. Trans Union, LLC, 243 F.R.D. 377, 386 (C.D.
Cal. 2007) (quoting Staton v. Boeing Co., 327 F.3d 938, 952 (9th Cir. 2003)). Second, if preliminary
approval is granted, class members are notified, and any objections by members of the Class are
reviewed, a court determines whether final approval of the settlement should be granted by applying
several criteria.

At the final approval stage, a court must consider “the fairness of a settlement as a whole, rather than
assessing its individual components.” Lane v. Facebook, Inc., 696 F.3d 811, 818-19 (9th Cir. 2012).
The following non-exclusive factors are among those that may be considered during both the
preliminary and final approval processes:

            (1) the strength of the plaintiff’s case;
            (2) the risk, expense, complexity, and likely duration of further litigation;
            (3) the amount offered in settlement;
            (4) the extent of discovery completed and the stage of the proceedings;
            (5) the experience and views of counsel;
            (6) any evidence of collusion between the parties; and
            (7) the reaction of the class members to the proposed settlement.

See In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 458-60 (9th Cir. 2000).

Each factor does not necessarily apply to every class action settlement, and others may also be
considered. For example, courts often consider whether the settlement is the product of arms’ length
negotiations. See Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 965 (9th Cir. 2009) (“We put a good
deal of stock in the product of an arms-length, non-collusive, negotiated resolution.”). As noted, the
ultimate question is whether the settlement is “fair, adequate, and free from collusion.” Hanlon v.
Chrysler Corp., 150 F. 3d 1101, 1027 (9th Cir. 1998).

                   2.      Application

                           a)      In General

The Preliminary Approval Order considered the relevant factors in detail and concluded that the
strength of the plaintiff’s case, the risks and expense of further litigation, the extent of discovery
completed, the experience and views of counsel, and the lack of evidence of collusion between the
parties all weighed in favor of granting approval. Dkt. 70 at 15, 20-22.3 No new information has been

3
  In December 2018, after the Preliminary Approval Order was issued, Rule 23(e) was amended. The Settlement
satisfies the requirements of the amended Rule 23 for the same reasons that it satisfied the previous version. This
conclusion is consistent with the comments of the Advisory Committee, that “[t]he goal of [the] amendment [was]
not to displace any factor” that would have been relevant prior to the amendment, but rather to address
inconsistent “vocabulary” that had arisen among the circuits and “to focus the court and the lawyers on the core
concerns” of the fairness inquiry.
                                                                                                      Page 5 of 13
Case 2:15-cv-08187-JAK-JEM
        Case 5:17-cv-06220-BLF
                             Document
                               Document
                                      76 96-1
                                          Filed Filed
                                                03/22/19
                                                      02/26/21
                                                           PagePage
                                                               6 of 13
                                                                     112Page
                                                                         of 119
                                                                              ID #:1399

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV15-08187 JAK (JEMx)                                       Date    March 22, 2019
 Title       Sergio Gutierrez v. Stericycle, Inc.



presented that would change these conclusions. However, in the Preliminary Approval Order the
reaction of class members was unknown, and final determination of the amount of the settlement as
well as the award of attorney’s fees, was deferred.

                       b)     Reaction of the Class Members

As discussed above, members of the Class could opt out of or object to the Settlement by sending a
notice within 45 days. Settlement ¶ 16; Schwartz Decl. 9. As of January 4, 2019, one had opted out,
and none had objected. This is an opt-out rate of approximately 0.06% percent. A low proportion of opts
outs and objections “indicates that the class generally approves of the settlement.” In re Toys R Us-
Delaware, Inc.—Fair & Accurate Credit Transactions Act (FACTA) Litig., 295 F.R.D. 438, 456 (C.D. Cal.
2014) (citing cases); see also In re Omnivision Techs., Inc., 559 F. Supp. 2d 1036, 1043 (N.D. Cal.
2007) (“It is established that the absence of a large number of objections to a proposed class action
settlement raises a strong presumption that the terms of a proposed class settlement action are
favorable to the class members.”).

Accordingly, this factor weighs in favor of approval of the Settlement.

                       c)     Amount Offered in Settlement

The Preliminary Approval Order discussed in detail the amount of the Settlement. See Dkt. 70 at 15-20.
The Order noted, however, that the analysis would be renewed in connection with the Motion for Final
Approval.

                              (1)     “Pick Up Stix” Settlements

After this action was filed on August 14, 2014, Defendant “offered individual settlements to individuals
who will fall within the Settlement Class pursuant to Chindarah v. Pick Up Stix, Inc.” Dkt. 71-1 at 9; see
also Chindarah v. Pick Up Stix, Inc., 171 Cal. App. 4th 796 (2009). Defendant paid “$460,000 to class
members” (“Individual Settlements”) as part of this process. Dkt. 71-1 at 9.Those who received
Individual Settlements may also benefit from the Settlement, insofar as they “will receive money for all
of their work shifts worked after the time period covered by their individual settlement agreement.” Dkt.
67-1 at 8-9.

The parties later agreed that the total amount of the Individual Settlements would be included in the
Settlement GFV. Dkt. 71-1 at 9. Therefore, although the “settlement is for a total amount of
$2,000,000,” that includes a $460,000 “credit” for Individual Settlements. Id.

As previously noted, there is no showing that there was any impropriety that led to any of the Individual
Settlements. Dkt. 70 at 17. However, supplemental briefing addressed whether the Individual
Settlements are properly included within the GFV. See Dkts. 74, 75. The details of the Individual
Settlements, which approximately 717 individuals entered, were also provided. Dkt. 75 ¶ 3. These
individuals received approximately $5.68 per work week, compared to approximately $7.98 per work
week payable under the Settlement with the Class. Id. This represents a 40% premium for class
                                                                                               Page 6 of 13
Case 2:15-cv-08187-JAK-JEM
        Case 5:17-cv-06220-BLF
                             Document
                               Document
                                      76 96-1
                                          Filed Filed
                                                03/22/19
                                                      02/26/21
                                                           PagePage
                                                               7 of 13
                                                                     113Page
                                                                         of 119
                                                                              ID #:1400

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV15-08187 JAK (JEMx)                                      Date    March 22, 2019
 Title        Sergio Gutierrez v. Stericycle, Inc.



members. This mitigates concerns as to the appropriateness of the Individual Settlements.

Including Individual Settlements within the GFV effects a reduction in the NFV, due to the deduction of
attorney’s fees based on a percentage of GFV. Class Counsel argue that such an award is warranted
pursuant to the “catalyst theory,” discussed below in connection with the fee award. Although there is
no applicable, appellate authority, Class Counsel cite decisions in several California Superior Court
actions in which Pick Up Stix settlements were included in the value of class action settlement funds.
See, e.g., Sforza v. Go Wireless, Inc, No. BC636573 (Cal. Super. Ct. 2019), Dkts. 75-4, 75-5,
(approving a settlement amount of $2,100,000 inclusive of $700,000 in separately-settled claims);
Goodwin v. CSI at PH, LLC, No. 30-2016-00844674 (Cal. Super. Ct. 2018), Dkt. 75-6 (approving a
settlement of $525,000 “subject to a credit for monies previously paid . . . into Pick Up Stix settlement
agreements”); Gutierrez v. Southern Countries Oil Co., No. 37-2017-00040850 (Cal. Super. Ct. 2018),
Dkts. 75-7, 75-8 (approving a settlement of $1,912,500 inclusive of “amounts paid by Defendants to
current employees after it [sic] was served with Plaintiff’s LWDA notice”). In all cases, inclusion was
permitted notwithstanding a calculation of attorney’s fees based on the GFV.

For all of the foregoing reasons, and those stated in the Preliminary Approval Order, the monetary
amount of the Settlement is appropriate.

                               (2)    Sufficiency of Monetary Damages

The Preliminary Approval Order included a detailed analysis of the sufficiency of the monetary
damages award. Dkt. 70 at 18-20. This analysis assumed an NFV of $966,239. In light of the reduced
incentive awards and other minor changes discussed above, the NFV is $965,215. There is no material
change in the amount of damages paid, or the benefits received by members of the Class. Therefore,
and for the reasons stated in the Preliminary Approval Order, the amount of damages paid is
reasonable.

                      *                              *                             *

For the foregoing reasons, and those stated in the Preliminary Approval Order, the Settlement
Agreement is sufficiently fair, reasonable and adequate to warrant final approval. Accordingly, the
Motion is GRANTED as to final approval of the Settlement.

         C.    PAGA Payment

The Preliminary Approval Order included a detailed analysis of the PAGA award, and concluded that it
was appropriate. Dkt. 70 at 22. There have been no material changes that would affect that analysis.
Therefore, for the reasons stated in the Preliminary Approval Order, the Motion is GRANTED as to the
PAGA award.

         D.    Incentive Awards

The Preliminary Approval Order included a detailed analysis of the incentive awards to each of the two
                                                                                              Page 7 of 13
Case 2:15-cv-08187-JAK-JEM
        Case 5:17-cv-06220-BLF
                             Document
                               Document
                                      76 96-1
                                          Filed Filed
                                                03/22/19
                                                      02/26/21
                                                           PagePage
                                                               8 of 13
                                                                     114Page
                                                                         of 119
                                                                              ID #:1401

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV15-08187 JAK (JEMx)                                       Date    March 22, 2019
 Title        Sergio Gutierrez v. Stericycle, Inc.



named Plaintiffs, and determined the awards should be reduced to $5,000. Id. at 22-23. There have
been no material changes that would affect that analysis, and the reduced amount has been adopted in
the Motion. Dkt. 71-1 at 11; see also Declarations of Kevin Henshaw and Kenneth Moniz, Dkts. 71-9
¶ 13; 71-10 ¶ 13 (accepting the reduced award). Therefore, for the reasons stated in the Preliminary
Approval Order, the Motion is GRANTED as to $5,000 incentive awards to Moniz and Henshaw.

         E.    Attorney’s Fees and Costs

The Preliminary Approval Order deferred a decision on the appropriateness of the attorney’s fees until
the Final Fairness hearing. This approach was adopted to permit the review of further evidence from
Class Counsel and any responses from members of the Class in response to the notice that followed
the Preliminary Approval Order. Dkt. 70 at 24-25.

               1.      Legal Standards

Attorney’s fees and costs “may be awarded in a certified class action where so authorized by law or the
parties’ agreement.” In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 941 (9th Cir. 2011).
However, “courts have an independent obligation to ensure that the award, like the settlement itself, is
reasonable, even if the parties have already agreed to an amount.” Id.; see also Fed. R. Civ. P. 23(h).
“If fees are unreasonably high, the likelihood is that the defendant obtained an economically beneficial
concession with regard to the merits provisions, in the form of lower monetary payments to class
members or less injunctive relief for the class than could otherwise have [been] obtained.” Staton , 327
F.3d at 964. Thus, a district court must “assure itself that the fees awarded in the agreement were not
unreasonably high, so as to ensure that the class members’ interests were not compromised in favor of
those of class counsel.” Id. at 965. Factors considered in examining the reasonableness of the fee
include: (1) whether the results achieved were exceptional; (2) risks of litigation; (3) non-monetary
benefits conferred by the litigation; (4) customary fees for similar cases; and (5) the contingent nature of
the fee and financial burden carried by counsel. Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1048-50
(9th Cir. 2002).

In common fund cases, a district court has discretion to choose either “the percentage-of-the- fund or
the lodestar method” to assess the reasonableness of requested attorney’s fees. Id. at 1047. When the
percentage-of-fund method is chosen, 25% of the total settlement amount is the “benchmark.” Paul,
Johnson, Alston & Hunt v. Graulty, 886 F.2d 268, 273 (9th Cir. 1989). Any amount between 20-30% is
within the “usual range.” Vizcaino, 290 F.3d at 1047. That amount may be “adjusted upward or
downward to account for any unusual circumstances involved in [the] case.” Paul, 886 F.2d at 272.
Although 25% is the “starting point,” it may in some cases constitute a windfall for counsel. Fischel v.
Equitable Life Assurance Soc’y of U.S., 307 F.3d 997, 1007 (9th Cir. 2002). For this reason, the
selection of the benchmark or any other rate “must be supported by findings that take into account all of
the circumstances of the case.” Vizcaino, 290 F.3d at 1048. If a court elects to employ a percentage-of-
fund method, it may “cross-check” this amount by calculating the lodestar. Id. at 1050. “Thus, while the
primary basis of the fee award remains the percentage method, the lodestar may provide a useful
perspective on the reasonableness of a given percentage award.” Id.

                                                                                                Page 8 of 13
Case 2:15-cv-08187-JAK-JEM
        Case 5:17-cv-06220-BLF
                             Document
                               Document
                                      76 96-1
                                          Filed Filed
                                                03/22/19
                                                      02/26/21
                                                           PagePage
                                                               9 of 13
                                                                     115Page
                                                                         of 119
                                                                              ID #:1402

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV15-08187 JAK (JEMx)                                        Date   March 22, 2019
 Title       Sergio Gutierrez v. Stericycle, Inc.



“The lodestar figure is calculated by multiplying the number of hours the prevailing party reasonably
expended on the litigation (as supported by adequate documentation) by a reasonable hourly rate for
the region and for the experience of the lawyer.” In re Bluetooth, 654 F.3d at 941. After the lodestar
amount is determined, a trial court “may adjust the lodestar upward or downward using a ‘multiplier’
based on factors not subsumed in the initial calculation of the lodestar.” Van Gerwen v. Guarantee Mut.
Life Co., 214 F.3d 1041, 1045 (9th Cir. 2000). A court has discretion to “adjust the lodestar upward or
downward using a multiplier that reflects a host of reasonableness factors, including the quality of
representation, the benefit obtained for the class, the complexity and novelty of the issues presented,
and the risk of nonpayment.” Stetson v. Grissom, 821 F.3d 1157, 1166-67 (9th Cir. 2016) (internal
quotation marks and citation omitted).

               2.      Application

                       a)     Attorney’s Fees

Plaintiffs and members of the Class have been represented by The Barnes Firm and the Majarian Firm.
See Settlement ¶ 4. The Settlement provides for an award to Class Counsel not to exceed 25% of the
GFV. See id. ¶ 11(a). Counsel declare that the 25% rate is reasonable based on the benchmarks for
awards of attorney’s fees approved in prior Ninth Circuit decisions. See Dkt. 71-1 at 11-15; Declaration
of Kevin T. Barnes (“Barnes Decl.”) ¶ 11; see also Barbosa v. Cargill Meat Sols. Corp., 297 F.R.D. 431,
448 (E.D. Cal 2013) (“The typical range of acceptable attorneys’ fees in the Ninth Circuit is 20 percent
to 33.3 percent of the total settlement value, with 25 percent considered a benchmark percentage.”).

Class Counsel declare that, in addition to the monetary benefits to the Class, Defendant has also
agreed to change its policies in a manner that will benefit members of the Class who remain employed
with Defendant. Barnes Decl., Dkt. 71-2 ¶ 10. Defendant will be “ending its rounding practice,”
“standardizing all of its meal and rest break policies to comply with California law,” and “chang[ing] its
pay policy so that all non-discretionary bonuses are included in the regular rate for purposes of
overtime calculations.” Id. Such changes support an award of attorney’s fees under a “catalyst theory,”
pursuant to which “attorney fees may be awarded even when litigation does not result in a judicial
resolution if the defendant changes its behavior substantially because of, and in the manner sought by,
the litigation.” Graham v. DaimlerChrysler Corp., 34 Cal. 4th 553, 560 (2004). Class Counsel argue that
this theory provides further support for the maximum award: 25% of the GFV of $2,000,000, or
$500,000. Dkt. 71-1 at 23. As discussed above, the GFV includes $460,000 in Individual Settlements.

Class Counsel did not represent those members of the Class who entered Individual Settlements. Nor
were those settlements reached as part of the resolution of this action. Dkt. 74 at 2. However, Class
Counsel state, and defense counsel do not dispute, that the Individual Settlements were “a direct
attempt” by Defendant to minimize its liability. See Dkt. 71-1 at 9. They were prompted by the pendency
of this action. Thus, Class Counsel argue that inclusion of Individual Settlements within the GFV is
justified for purposes of fee award calculation.

There is evidence here that, but for the effort of Class Counsel in bringing this action, which they did on
a contingency basis, the Individual Settlements would not have been offered. There is some support for
                                                                                               Page 9 of 13
Case 2:15-cv-08187-JAK-JEM
        Case 5:17-cv-06220-BLF
                            Document
                               Document
                                     76 96-1
                                        Filed 03/22/19
                                              Filed 02/26/21
                                                        Page Page
                                                             10 of 13
                                                                   116 Page
                                                                       of 119ID #:1403

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.    LA CV15-08187 JAK (JEMx)                                       Date    March 22, 2019
 Title       Sergio Gutierrez v. Stericycle, Inc.



this position in several California cases in which fee awards have been based on the combined value of
class and individual settlements. See, e.g., Sforza, No. BC636573, Dkts. 75-4 ¶ 6, 75-5 at 10-11
(awarding $700,000 as “compensation for all attorney time spent on this matter from inception,” which
was one-third of a settlement of $2,100,000 inclusive of $700,000 in Pick Up Stix settlements);
Goodwin, No. 30-2016-00844674, Dkt. 75-6 ¶ 9 (awarding $175,000, which was one-third of a
settlement of $525,000 inclusive of Pick Up Stix settlements); Gutierrez, No. 37-2017-00040850, Dkts.
75-7 ¶ 12; 75-8 at 9 (awarding $637,500, which was one-third of a settlement of $1,912,500 inclusive of
individual settlements).

Accordingly, and in light of the absence of any objections by members of the Class, an attorney’s fee
award based on the entire GFV is appropriate. As discussed above and in the Preliminary Approval
Order, a 25% contingency fee is the “benchmark,” and has been approved in similar actions. Pursuant
to Vizcaino, 290 F.3d at 1050, this figure is subject to a cross-check through the lodestar process.

                              (1)     Time Spent by Class Counsel

Counsel submitted evidence, which included time records, to support the proposed fee award. See Ex.
3 to the Barnes Decl., Dkt. 71-5. These records reflect that three attorneys -- Kevin Barnes (“Barnes”),
Gregg Lander (“Lander”), and Sahag Majarian (“Majarian”) – together worked 448 hours litigating the
action. Id.; see also Barnes Decl. ¶ 17. The evidence also reflects that the respective hourly rates of
Barnes, Lander, and Majarian at the relevant time were $750, $650, and $700, respectively. This
resulted in a lodestar of $317,000. See Ex. 3 to Barnes Decl, Dkt. 71-5.

                              (2)     Hourly Rates

In determining a reasonable hourly rate, “[t]he fee applicant has the burden of producing satisfactory
evidence, in addition to the affidavits of its counsel, that the requested rates are in line with those
prevailing in the community for similar services of lawyers of reasonably comparable skill and
reputation.” Jordan v. Multnomah Cty., 815 F.2d 1258, 1263 (9th Cir. 1987).

The attorneys who worked on this matter have substantial experience in complex employment litigation.
See Barnes Decl., Dkt. 71-2 ¶ 7 (citing more than 20 prior wage-and-hour class actions in which Barnes
served as lead or class counsel); id. ¶ 16 ( Lander has worked “almost exclusively” on wage-and-hour
actions since 2001); see also Declaration of Sahag Majarian II (“Majarian Decl.”), Dkt. 71-8 ¶¶ 2-3
(citing “no less than 50 wage and hour class actions” in which Majarian has served as co-class
counsel). Class Counsel also identify other California wage-and-hour class actions from in which hourly
rates of $650 or more were approved for lawyers with about 20 years of experience. Barnes Decl., Dkt.
71-2 ¶ 20; Declaration of Richard M. Pearl (“Pearl Decl.”), Dkt. 71-7 ¶ 9. Class Counsel declare that
each has been practicing in this field for approximately 20 years. Barnes Decl., Dkt. 71-2 ¶¶ 2, 16;
Majarian Decl., Dkt. 71-8 ¶ 2. Class Counsel also provide information as to 2002 billing rates for five
large California law firms. Ex. 4 to Barnes Decl., Dkt. 71-6. Four of these firms have billing rates for
partners of up to $600-850 per hour. Id.

Finally, Plaintiffs have submitted evidence that supports the hourly rate ($750) charged by Barnes. See
                                                                                             Page 10 of 13
Case 2:15-cv-08187-JAK-JEM
        Case 5:17-cv-06220-BLF
                            Document
                               Document
                                     76 96-1
                                        Filed 03/22/19
                                              Filed 02/26/21
                                                        Page Page
                                                             11 of 13
                                                                   117 Page
                                                                       of 119ID #:1404

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV15-08187 JAK (JEMx)                                      Date   March 22, 2019
 Title        Sergio Gutierrez v. Stericycle, Inc.



Barnes Decl, Dkt. 71-2 ¶ 4. Barnes has been highly rated as a lawyer in wage and hour matters by the
Daily Journal, and has been selected by peers as in the top 5% of counsel in this field. Id.

Based on the evidence that has been presented, as well as the Court’s familiarity with hourly rates that
are charged within this District, the proposed rates are reasonable.

                               (3)     Hours Billed

The billing records that have been submitted describe tasks performed by each attorney. They include
the corresponding amount of time spent on each task, and the resulting charge based on the number of
hours worked multiplied by the applicable hourly rate. See Ex. 3 to Barnes Decl., 71-5. The records are
summarized in the following table:

Table B: Attorney Billing
 Attorney                                     Hours               Billing Rate                  Total
 Kevin Barnes                                  240.9                     $750               $180,675
 Gregg Lander                                  172.9                     $650               $112,385
 Sahag Majarian II                              34.2                     $700                $23,940
 Total                                           448                  $707.59               $317,000

The requested award of $500,000 represents a performance multiplier of approximately 1.58 over the
$317,000 Lodestar amount ($500,000 / $317,000 = 1.58).

As noted in the Preliminary Approval Order:

         Whether an award greater than the lodestar is warranted in this action turns on several
         factors. They include that counsel have substantial experience in wage and hour
         litigation and represented the Class on a contingency basis thereby taking the risk that
         they might not receive any payment for their services of the $26,000 in cost[s] that were
         incurred. They also achieved a substantial benefit for members of the Class, both with
         respect to immediate monetary relief and policy changes. Finally, a 25% contingency fee
         has been approved in similar actions.

Dkt. 70 at 25.

These factors support an award of $500,000. A lodestar multiplier of three to four has been applied in
prior cases. See, e.g., Van Vranken v. Atlantic Richfield Co., 901 F. Supp. 294, 298 (N.D. Cal.1995)
(“Multipliers in the 3–4 range are common in lodestar awards for lengthy and complex class action
litigation.”). Martin v. FedEx Ground Package Sys., Inc., 2008 WL 5478576, at *8 (N.D. Cal. Dec. 31,
2008), approved a multiplier of 1.48, and described it as “reasonable, indeed on the low side.” For
these reasons, the requested multiplier is appropriate.

                                                                                             Page 11 of 13
Case 2:15-cv-08187-JAK-JEM
        Case 5:17-cv-06220-BLF
                            Document
                               Document
                                     76 96-1
                                        Filed 03/22/19
                                              Filed 02/26/21
                                                        Page Page
                                                             12 of 13
                                                                   118 Page
                                                                       of 119ID #:1405

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV15-08187 JAK (JEMx)                                   Date    March 22, 2019
 Title        Sergio Gutierrez v. Stericycle, Inc.



                              *                      *                  *

For the foregoing reasons, the Motion is GRANTED as to a fee award of $500,000.

                       b)      Costs

The Final Settlement also provides for an award of costs of $23,935, which were incurred by Class
Counsel. Barnes Decl. ¶ 14. To support this award, Class Counsel submitted evidence as to this
amount. Ex. 2 to Barnes Decl., Dkt. 71-4. These costs are summarized in the following table:

Table C: Costs
 Item                                                                                   Cost
 Court Costs                                                                         $119.00
 Filing Fees                                                                       $3,075.08
 Parking                                                                              $54.00
 JAMS Arbitration/Mediation Fees                                                   $4,200.99
 Data Search                                                                       $8,293.00
 Expert Fees                                                                       $5,750.00
 Court Reporter Fees                                                                 $427.13
 Federal Express                                                                     $286.59
 Travel (Mediation)                                                                  $929.58
 Scanning, Copying, and Postage                                                     $246.82
 Total                                                                            $23,380.40

The requested costs are reasonable and were necessary. Accordingly, the Motion is GRANTED as to
an award of costs of $23,380.40.

         F.    Class Representatives and Class Counsel

The Preliminary Approval Order included a detailed analysis of the suitability of Moniz and Henshaw as
representatives of the Class. It also discussed the qualifications of the Barnes Firm and Majarian to
serve as Class Counsel. Dkt. 70 at 25. There have been no material changes that would affect that
analysis. Therefore, and for the reasons stated in the Preliminary Approval Order, the Motion is
GRANTED as to the designation of the Class Representatives and Class Counsel.

         G.    Class Notice

               1.      Legal Standards

Rule 23(e) requires that a court “direct notice in a reasonable manner to all class members who would
                                                                                          Page 12 of 13
Case 2:15-cv-08187-JAK-JEM
        Case 5:17-cv-06220-BLF
                            Document
                               Document
                                     76 96-1
                                        Filed 03/22/19
                                              Filed 02/26/21
                                                        Page Page
                                                             13 of 13
                                                                   119 Page
                                                                       of 119ID #:1406

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV15-08187 JAK (JEMx)                                         Date        March 22, 2019
 Title       Sergio Gutierrez v. Stericycle, Inc.



be bound by” a proposed class settlement. Fed. R. Civ. P. 23(e). Notice is satisfactory if it “generally
describes the terms of the settlement in sufficient detail to alert those with adverse viewpoints to
investigate and to come forward and be heard.” Churchill Vill., L.L.C. v. Gen. Elec., 361 F.3d 566, 575
(9th Cir. 2004) (quoting Mendoza v. Tucson Sch. Dist. No. 1, 623 F.2d 1338, 1352 (9th Cir. 1980)).

               2.      Application

The proposed notice to class members was submitted with the Settlement. See Ex. A to Settlement,
Dkt. 67-3 at 25-28. The Preliminary Approval Order included a detailed analysis of why the proposed
notice was sufficient. Dkt. 70 at 25-26. Notice was then formatted by a third party, approved by counsel,
and mailed to class members. Schwartz Decl. ¶ 6. A copy of this Notice was filed as required by a prior
Order (Dkt. 72) on February 27, 2019. Dkt. 73.

There have been no material changes that would affect the prior analysis. Therefore, and for the
reasons stated in the Preliminary Approval Order, the Motion is GRANTED as to approval of the notice
to the Class.


IV.      Conclusion

For the foregoing reasons, the Motion is GRANTED. Judgment shall be entered dismissing the action
with prejudice; provided, however, that the Court shall retain jurisdiction with respect to any issues that
arise as to the disbursement of unclaimed settlement funds and related matters. Counsel shall lodge a
proposed final judgment in Word format on or before April 1, 2019. On or before May 1, 2019, the
parties shall submit a joint report setting forth their collective and/or respective views as to whether any
issues relating to the disbursement of settlement funds remain, and, if so, a proposed method and
schedule for their resolution.

IT IS SO ORDERED.

                                                                                                   :

                                                            Initials of Preparer     ak




                                                                                                  Page 13 of 13
